  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 1 of 132



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS


STEVEN F. HOTZE, M.D.,Delegate to                  )
Republican Party of Texas State Convention,        )
HOTZE HEALTH &WELLNESS CENTER, EDD                 )
HENDEE, AND TASTE OF TEXAS                         )
RESTAURANT, PHYSICIANS PREFERENCE                  )   Civil   Action   No.   4:20-CV-2104
PHARMACY INTERNATIONAL, LLC,                       )
CURAM HEALTH, LLC, HON. WILLIAM W.                 )
ZEDLER, HON. MOLLY WHITE, HON. GARY                )
W. ELKINS, HON. RICK GREEN,                        )
HON. JOSH FLYNN, Delegate to the Republican        )
Party of Texas State Convention and Secretary of   )
the Republican Party of Texas,                     )
CATHIE ADAMS, Delegate to the Republican           )
Party of Texas State Convention, NORMAN            )
ADAMS, Delegate to the Republican Party of         )
Texas State Convention, AL HARTMAN,                )
Delegate to the Republican Party of Texas State    )
Convention, GREG BLUME, Delegate to the            )
Republican Party of Texas State Convention,        )
WALKER WEST, State Republican Executive            )
Committee Member Senate District 4, THOMAS         )
TYRRELL, CLAYTON DAVENPORT, JIM                    )
MONROE, JARED GREIN, STEVE KERNS,                  )
ROBERT MORGAN, MSN, PASTOR JUAN                    )
BUSTAMANTE, PASTOR DAVID VALDEZ,                   )
PASTOR JOHN GREINER, PASTOR MATT                   )
WOODFILL, GARY GIUFFRE, PASTOR                     )
BRIDGETTE LOZANO, PASTOR CODY                      )
WEIGHTMAN, PASTOR AARON COLLIER,                   )
PASTOR PATRICK STEWART, PASTOR RICK                )
SCARBOROUGH, HANNAH YOUNG, KEN                     )
PREJAN, MATT BRICE, owner of American              )
Federal Grill, MIKE MORTON, MIKE ZULLO,            )
ALICIA ZULLO, ASHLEY ZULLO, ROB                    )
ZULLO, TRISHA LABLANC, JUDSON AJA,                 )
JANE FRAZIER, MARIO HERNANDEZ,                     )
MARK SHANNON, TAMMY WARREN,                        )
ANNMARIE CANTWELL, BRIAN SPEER,                    )
MELISSA CARLISLE, PAUL GARLAND,                    )
DARRELL W. SELF, LEE JENKINS, ROBERT               )
WHEELER, JR., DONALD E. PAGE, PEGGY                )
DENSON, JAMES RAY WHITE, SHARON                    )
SYKES, DAL L. SHARP, BRENT EDMINSTER,              )
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 2 of 132



SAM ROGERS, MICHELLE PUSTEJOVSKY,        )
DANA BROCK MIKE WALLACE, BENJAMIN        )
LAMOURE, KELLYE MESHBERG, GABRIEL        )
TUFT, CAROL MARKEK, TERI A. WALTER,      )
AMY SMITH, MICHAEL VAUGHN, MINT          )
POKER CLUBS, TRAVIS NORMAN, THOMAS       )
D. TYRRELL, BONNIE ANDERSON, ROBERT      )
HUNGATE, GENE STEVENS, DAVID SMITH,      )
KEVIN MOORE, JOANIE MARKHAM, DAVID       )
KEMP, BARRY D. ADKINS, CHRISTINE         )
BRADLEY, CHRIS PERSAUD, WILLIAM J.       )
BOSWELL, JR., VICKIE MICHELLE            )
KOTTWITS, R.J. SMITH, JULIA VON          )
EHRENFRIED, DAVID R. TRAYNOR, JANET      )
JACSKON, ASHLEY BRYAN, ANTHONY           )
POWELL, JASON ANDERSON, CYNTHIA D.       )
CRUZ, DAVE ANDERSON, MICHELLE            )
ANDERSON, IAN KATZ, GARY PURVIS,         )
BRENDA CHENEY, GRANT BYNUM,              )
BENJEMEN HITSON, LESLIE HUNT,            )
GBENGA ASEDEKO, MIKE TRACY, THOMAS       )
BLACKMER, CHACE LYN, ASHLEY              )
HARVEY, WILLIAM M. STEVENS,              )
CHRISTINA BROWER, EUGENE J.              )
ROBINSON, EMANUEL LEWIS, REBECCA         )
STEINMETZ, ANDY PRESTRIDGE, ALAYNA       )
WHITE, STEVEN BAYSINGER, PAULA           )
MOORE, WILLIAM HAMMETT, KEELY            )
THOMAS, SCOTT CHAMBERLIN, LYNDSEY        )
LUSK, KRYSTAL KINCAID, SEAN              )
BIELSTEIN, AMBER MORRIS, RILEY J.        )
NASH, SALENA ROTHENBERGER, KRIS          )
MOULTON, CATHERINE BANKS, MACK           )
MILLER, BANDEE BRATTON, GABRIEL          )
DURAN, KELLY HAMILTON, JAY WEBER,        )
ARACELI CASTANEDA, DALLAS WOTTLIN,       )
FRANK ST. FRANCIS, DWAYNE RYMAN,         )
TAMMY GENTRY, CAREN MARSHALL,            )
DENISE BLALOCK, ARNOLDO RANGEL, JIM      )
PALOMO, KARLA DAWN BALLUCH, TERRIE       )
PAU, PAMELA GRANGER, GLENNA HODGE,       )
KAREN ROGERS, RICHARD HOTZE, CEO,        )
COMPRESSOR ENGINEERING                   )
CORPORATION, CECO PIPELINE SERVICES      )
COMPANY, INC., CECO SERVICES             )
CORPORATION, IN MANAGEMENT, LLC,         )



                                    2
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 3 of 132



SOURCE OF SUPPLY CORPORATION, INTER      )
NOS, LTD., INTER NOS SPACE PLUS, LTD.,   )
INTER NOS ODESSA, LTD., INTER NOS        )
PIPELINE, LTD., INTER NOS TP             )
INVESTMENTS, LTD., INTER NOS WALKER,     )
LTD., INTER NOS SPRINGVILLE, LTD.,       )
PRISCILLA GORMAN, DAWN WALSH,            )
TAMARA AUSTIN, BARCLAY H. RUSSELL,       )
JR., TEXAS ELECTRICAL SAFETY             )
ASSOCIATION, ROBERT E. HATFIELD, II,     )
VERONICA B. HATFIELD, JEFF KIBODEAUX,    )
ELIZABETH BLAKE, JENNIFER                )
LEIENDECKER, ADAM STACOVIAK, BRITT       )
HURST, RICK SMITH, BUILDING BLOCKS,      )
LLC, ES FAMILY FITNESS, LLC, BUILDING    )
BLOCK, INC., RYANN DAY, STUART           )
DAVENPORT, RICHELLE BATR, MATTHEW        )
SMITH, RICHARD THOMAS, LINDI             )
BRADDOCK, REBECCA Y. LARSON, RYAN        )
MUNOZ, JEFF LANDRY, LISA LANDRY,         )
LINDA JANSEN, TU PHAN, MELISSA           )
ROWELL, CYNTHIA SALINAS, SHANE           )
WALKER, DAYLA WALKER, KATHRYN            )
STANDLEY, JOHN BORETSKI, JOHN D.         )
HOWELL, BRUCE BOYD, DEBBIE RAMSEY,       )
LINDA ALLEN, MARGARETE COLE,             )
MATTHEW NOWELL, JACOB FELDMAN,           )
LINDA COLLINS, TIFFANI CHAPA, ROBIN      )
HUBBARD, DAVID KUCHURIVSKYY,             )
LAURIE LOZANO, ORALIA ACOSTA,            )
BRIENNE H. LOFTIS, RAQUETTA              )
PORTALATIN, JONATHAN FINDLEY,            )
CALVIN BROWN, ELVIN COY CHEW,            )
CONNIE JONES, TONIA ALLEN PARKER,        )
MELISSA LUCE, TRINITY JACKSON HALL,      )
NICHOLAS RITCHIE, KATHRYN RITCHIE,       )
JAMES BARCLIFT, STEPHINE CONNELLY,       )
RILEY NASH, MICHELLE LETULLE, DAMON      )
SOLLMAN, ROSE RIVERA HUTCHINSON,         )
RANDY BOX, MONIQUE COOPER, TAMMY         )
COTTON, JENNY BREEN, TAMMIE              )
BIRDWELL, KELLY PELLETIER, TARRIN        )
WARREN, PACEY CHYNOWETH, DAVID           )
LEE KYKSTRA, JR., JANIE BLOMQUIST,       )
ANDREW HARMAN, KRAIG ARON                )
RUSSELL, JON W. MARSH, ERIC              )



                                    3
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 4 of 132



CHRISTOPHER, NORMAN HARRIS, TAMMY        )
MORRIS, PAUL MORRIS, HILARY              )
WHEELER, SCOT MORAN, TIM NICHOLS,        )
MICHELE STRICKER, CAROL CARTER,          )
LAURIE MCCAWLEY, LESLIE NEVES,           )
LANCE NEVES, WANDA WEBB, SARAH           )
VETERE, AARON R. RASOR, WILLIAM J.       )
ODOM, JOE W. MATHIAS, MELANIE F.         )
WEBB, COLLEEN CROCKETT, LORI             )
MCDONOUGH, WAYNE RITCHIE,                )
JACQUELINE RITCHIE, LANCE CROCKETT,      )
LEE ANN CROCKETT, MICHAEL J.             )
LATHERN, MARY ANN LATHERN, M.J.          )
LATHERN CO., INC., CONNIE WOLFE,         )
BLAKE MCDANIEL, JOSE A. RIVERA, LISA     )
WOOLDRIDGE, BRYAN BILDERBACK,            )
MARK LAGRANGE, CHRIS ADAMS,              )
BOBBYE ADAMS, KEVIN MORGAN, KEVIN        )
WANN, KELLIE MESSER, THOMAS WRIGHT,      )
LAURIE TINDALL, KATRINA CANNON,          )
DAWN HAYDEN, NANCY ROBERTS,              )
KIMBERLY GUTIERREZ, ROBERT SCHOPPE,      )
SHELIA BARTLEY, THOMAS BARRETT,          )
KENNETH T. MCDONALD, LAUREN B.           )
MCGEE, DAWN SIMPSON, KEN DERNEHL,        )
RITA DERNEHL, MARK S. BARLOW, M.D.,      )
HOLLY LANDRY, TEE PARKER, HEATHER        )
VAUGHAN, CHRYSTAL PATTERSON,             )
JOSHUA TROY FURNISH, CHARLENE            )
CHEEK, CARMEN M. JAMES, DANIEL           )
CORLEY, DAVID ALLEN, MARSHA              )
WELLMANN, ASHLEY ZANELLA, LANCE          )
OLSHOVSKY, BRANDIE FUSSELL, JASON        )
FUSSELL, MARCIA NEWMAN, KEVIN            )
PETERSON, MARY JENNIFER DUNCAN, JAY      )
MINCKS, CATHERINE ENGELBRECHT, REV.      )
BILL OWENS, DR. DEBORAH OWENS,           )
EVERETT CAMPBELL, JESSIE WILCOXSON,      )
JAMIE BORMAN, ROBYN CADE, ASHLEY         )
JOSLIN, ROBERT WILLEBY, SUSAN            )
COBURN, JOHNNIE DRYDEN, RONALD           )
WHITE, PATRICIA KUDLACEK, GALEY          )
HANNAH, PATRIKA ROMANO, JANET            )
YEANEY, LEONARD SWANSON, WV              )
ALLIANCE GROUP CORP., MARK               )
BLOMQUIST, JUANITA BLOMQUIST, JAY        )



                                    4
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 5 of 132



WEBSTER, MARTHA WEBSTER, JAMES G.        )
CAIRE, JR., SANDY ARONDS, DONNA          )
TEETER, YVETTE DEOTTE, JAMES A.          )
MORRIS, KIMBERLY DEAN, NIKKI             )
SOPCHAK, ADRIAN HEATH, JAY               )
LEWCHANIN, SARAH HAWTHORNE,              )
VERONICA PEDRAZA, TAMMY HOWARD,          )
KELLI BALIKER, STEVE SESSUMS, JOSIE      )
MOSS, TRACY FORESTER, JOY BURWELL,       )
SARAH DUFFY LAMNEK, KENITH LAIRD,        )
HOLLI FEELEY, JOHANNA SCHUEPBACH,        )
JOSHUA JONES, REBECCA JONES,             )
HEATHER EVAN, CALVIN RUSSELL,            )
GINGER RUSSELL, DANI ORTIZ, DEBBIE       )
COOPER, CHRISTIAN BERGER, CHERYLE        )
ACOSTA, JOHN KMIECIK, SHEILA             )
MANGHERA, GREG SYKES, EILEEN             )
BARLOW, BRITTANY MCCLURE,                )
CHRISTINA SESSUMS, LYDEL BERTASZ,        )
MARIS SMITH, PHILIP CONKLIN, GARY W.     )
WHITAKER, DC, KIRT HIGHBERGER, GAYE      )
POWELL, CHARLES ACKERMAN, SHANNON        )
MCGRAW, LOUCINDA PALMER, TRACY           )
VALDEZ, KELLI NICOLE STONE, MIRANDA      )
BARNETT, DIANA CHAPMAN, DARREN           )
MORAHAN, COUGAR OFFSHORE, LLC,           )
MICHELLE MORAHAN, JEFF COKENOUR,         )
PATSY SACCO LJUNGDAHL, MATTHEW           )
JAY, KIM THIEHOFF, DAVID PHILLIPS,       )
KAREN PHILLIPS, GARY STEWART,            )
WANDA STEWART, CORBY CLARK,              )
BRENDA CLARK, KEVIN MASSIE, KAM          )
MARKETING, LLC, KAM FINANCIAL, LLC,      )
SHEILA CLEMMONS, AMBER OLSEN,            )
KATHY NORRIS, JIM RAY, RUTH RAY,         )
MEREDITH GARROU, VICKI HOGAN,            )
MARGARET IMMEL, CATHI WOOD, JUDY         )
ARTALL, CURT LITTMAN, JAMES C.           )
PRUETT, KIM SWANGER, MARY ANN            )
EVERETT, GARY VANDENBERG, WENDY          )
BEGO, LAURE HARO, JOSE LUIS SOLIS,       )
MYRNA SOLIS, ROB JENSEN, CAROLE          )
MENEFEE-JENSEN, ANDREW BENNETT,          )
DEVIN GRIDER, SUSANNEA GRIDER,           )
DENNIS ALEXANDER, GRACE WALLACE,         )
DARRIN W. SMITH, RICH DEOTTE,            )



                                    5
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 6 of 132



NICHOLAS LAMME, TRACY M. THOMAS,         )
JENNIFER MILNER, MEGAN HARTMAN,          )
HEIDI TRIMPE, LYNETTE GOGOL, ALICIA D.   )
CORNELL, LINDA RICE, CAMERON             )
JENNINGS, JOY ROBERTS, CORTNEY           )
RUSSELL, DR. POLLY HEIL-MEALEY, JULIE    )
LAWRENCE, CHRISTI MOORMAN, JOHN F.       )
FOOS, BRANDY GREEN, JONI SCHULTZ,        )
STEVEN SALFELDER, MELODY SPRAY,          )
WILLIAM SPRAY, MARIANNE                  )
LAGERSTROM, CHRISTIAN DOBBINS,           )
COLETTE DOBBINS, REBECCA GRAVES,         )
MIKE MOLINA, MARK LAWRENCE,              )
KATHERINE HAGOOD, KENT HAGOOD,           )
NINA LEE, LESLEY PYLE, ROBERT L.         )
SANCHEZ, MARGARET FOURNET, DR.           )
DAVID COX, DC, JUSTIN K. HALL, LORI      )
RAINES, JOSEPH RAINES, CHRIS             )
BLYSTONE, MARY D. CORLEY, MARK           )
RUSSELL, DEBRA SLATON, LEE PROCTOR,      )
TIFFANIE FOWLER, JOHN ANDERSON,          )
DONNA MCCUNE, JOSEPH L. TRAHAN, JR.,     )
PATRICIA KRENEK, ALLEN MCHENRY,          )
JUDY H. BURNS, AMBER KUTACH, KODI        )
KIELER, DAVID WATTS, MATT GOKINGCO,      )
JOY KRISTINE WALLS, ALYSON HAYES,        )
MARY CASHION-SMITH, JESSICA RUSHING,     )
JEFF CLARK, LAURA SENSER, ROBYN          )
ALDRIDGE, STEVEN C. THOE, MITZI          )
PUDLO, PAUL TRASKAL, LIZ DEOTTE,         )
KELSEY MORRIS, CLAUDE M. JAYNES,         )
MICHELLE PETERSEN, JEFF GUNTER,          )
LARRY BURKHAM, TERESA BURKHAM,           )
RONALD ASHMORE, KRISTI GOEBEL,           )
CAROLYN B. GARD, SCOTT C. STANTON,       )
APRIL L. PYLIE, BRENT STAGGS, TROY       )
HORTON, JERRY PERDUE, LAURA E.           )
SLOVAK, JOANNE E. JUREN, ROY PHILLIPS,   )
VERONICA PHILLIPS, JOSEPH OHNHEISER,     )
CAROL CREAMER-POMPA, GARI-ANNE           )
SMITH, DEBBIE BRANCH, JULIE              )
HUFFAKER, LISA DURAN, DELILA G.          )
BOGART, CASEY HUBBARD, DANNE             )
THOMPSON, KATHERYN MOORE, RICHARD        )
PUDLO, HARPER PRICE, CARLA NAGEL,        )
WILLIAM B. TYLER, WILLIAM J.             )



                                    6
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 7 of 132



WHITBURN, JR., DENICE YEAGIN, WILLIAM    )
ZED PENN, ROSE MARIE PENN, KAREN         )
STARNES, JO CARAWAY, ELLEN STEIN,        )
LAURA OAKLEY, DEBBIE ALLCOTT,            )
DEBORAH THORNE, KATHLEEN                 )
THONSGAARD, MICHAEL SILVERSMITH,         )
VANESSA SILVERSMITH, SHERRIE             )
MORRISON, CHERYL GARIHAN, NICOLE         )
TAIT, DANI TREES, ARACELI MORRIS,        )
LONNIE BEATY, MARY WINDHAM, HILARY       )
RABELER, THOMAS JENKINS, SHARILYN        )
FATH, BILL SATTERLEE, JOHN P. NICHOLS,   )
CINDA L. NICHOLS, GREG COLLIS, KEATHA    )
BROWN, CHARLES HAIGHT, DEBRA JONES,      )
LIZ COCKRELL, BRITTANY BUCHANAN,         )
CLINTON E. HILDABRAND, MICHAEL           )
FORD, REBECCA FANNING, TODD BULLIS,      )
ANTHONY UEBEL, NICOLE UEBEL, BETH        )
COLLIS, JESSICA HERRERA, ROBERT          )
HERRERA, JONATHAN DEANDA, WILLIAM        )
ROBERTS, JULIANNE ADAMS, AUDRA           )
GRAY, SUSAN GRINDON, LAURIE SCHMID,      )
ANNDREA CRISWELL, JENNIFER               )
RINGGOLD, ALICE ATEN, DENISE GREER,      )
KEN W. BROWNING, JUDY THOMPSON,          )
GENE LAMOREAUX, JOHN R. TODD, DALE       )
J. KUBBS, MARY KONARIK, LAURA            )
PRESSLEY, PH.D., JEFFREY G. BANE, TIM    )
ZYMANTAS, JEN ZYMANTAS, DIANE VAN        )
HOOZER, SHERRI GOLDEN, MIKE              )
BLACKLEDGE, JOHN NEIGHBORS, PHILIP       )
PEPIN, LINDA GONINO, GAYE MACKIE, JIM    )
WADE, LORI VALENTI, DAVID BERNAL,        )
THOMAS MACKIE, SHERI SOUTHARD,           )
DAWN LOCK, ANDREA MOEDE, SCOTT           )
DOWN, SRI DOWN, TERRY FLICK, DARIN       )
CADE, NICOLE FLEMING, WHITNEY            )
THOMAS, TIFFANY POWERS, RICHARD          )
MENDOZA, PAMELA FAYE CAIN-JOHNSON,       )
FRANK DRYDEN, NITA ADAM, ANTONIO         )
SANCHEZ, TERRI SNOW, PEGGY DAZZIO,       )
KRISTINE LONGWOOD, MONICA                )
HALLIBURTON, KERRY HELLUMS, TONI         )
HELLUMS, RICCI BRATTON, LINDA            )
TREVINO, LOURDES GONZALEZ, HELENNA       )
MARIE NESLER, KRISTA GRAFF, LINDA        )



                                    7
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 8 of 132



VESELKA, FRANKLIN L. ALLBRIGHT,          )
MAUREEN GODSEY, SPENCER DELLING,         )
MARSHA BRISTER, DR. CHRISTY FLICK,       )
CODY BECKER, BETTY ANDERSON, DANA        )
ZUERCHER, JOAN BRITZ, CHARITY KING,      )
JONI BOYD, RAND BOYD, PAMELA             )
FARLEY, RACHAEL BARTON, THOMAS R.        )
HULL, CALLIE GIBSON, GEORGE M.           )
CLEMENS, ED HUBER, JUAN M. PADRON,       )
MARTHA L. ANGLIN, PAUL ANDERSON,         )
DAVID WAKEEN, SONDRA ZIMMERMAN,          )
SANDRA E. RAY, JULIA E. DAILEY,          )
JEANINE T. VOSS, JANICE BORNE, KAREN     )
GATES FROST, LAURA BETH JACKSON, G.      )
SCOTT JACKSON, DIANE BARNES,             )
THOMAS B. BEAU, DAVID L. HARTMAN,        )
JR., ANGELA L. HOUGH, CHARLOTTE          )
DENMARK, GARY M. PIRKLE, DONALD          )
ZEEK, GERI BENTLEY, JOSEPH A. BOURGE,    )
TERRI WILSON, CHRISTINE MARTINEZ,        )
MICHAEL KETTER, MARTHA MACLEAN,          )
KEN CLARK, CYNIA READ, DENNIS READ,      )
JANET JORDAN, DOUGLAS HAUN,              )
KENNETH CLARK, BRAD BOOTH, RONDA         )
LATHAM, ROSA M. MONTANO, JENNIFER        )
PETERSON, RICHARD ERTL, DESMOND          )
FLORES, JANICE DEMPSEY, ROSE MARY        )
LEAL, RHONDA MOGFORD, ANASTASIA          )
SANDERS, DON SANDERS, MONICA CLARK,      )
PAT CORCORAN, KEITH NOACK, JARED         )
SAENZ, KEVIN OVERBAY, LEE LESTER,        )
CYNTHIA BOWEN, MARY KESLER,              )
ANGELA COVARRUBIO, ALLISON STRAUB,       )
KEVIN SMITH, GINA MCGEE, MONETTE         )
SMITH, CYNTHIA CATON, GARY L.            )
CATHEY, KARI SCHNEIDER, LARRY            )
LATHAM, JUDY MCDANIEL, WILLIAM           )
BRUNCKE, JENNILYN SALINAS, LYNDSAY       )
MILLER, JOHN BERMUDEZ, DIANE             )
BLOOMBERG, PAUL KLIMAN, DARRELL          )
JARNAGIN, LORI DAVETTE INCE,             )
MONETTE INCE, KATHARINE KILPATRICK,      )
WILLIAM KILPATRICK, NANCY INSKO,         )
DANNY GARVIN, ANGELIA GARVIN, MYRA       )
J. ANDERSON, MIKE OLMSTEAD, KRISTIN      )
BOTA, DAVID BOTA, WILFRED VANDRESE,      )



                                    8
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 9 of 132



CURTIS FISH, PAUL BILYEU, CYNTHIA         )
NEWTON, MARITA SEGAL, HOWARD              )
SEGAL, GREGORY SCOTT FULGHUM,             )
PHILIP EICHELBERGER, MELANIE WEBB,        )
JASON LARMAN, WENDY CARLSON,              )
CHELSEA SCHWARTZ, BLAKE GUNN, LISA        )
GUNN, EDWIN HAUGEN, KRISTEN               )
HAUGEN, DR. JERRY MORRISON, MD,           )
DEBRA ANN BENSON, PHILLIP                 )
ARCHIBALD, THE PHYSIQUE BUILDER,          )
LLC, WYATT WINN, EULA DENNISON,           )
BUTCH MARSALIS, KAREN MARSALIS,           )
SHANNON SALDIVAR, RAYMOND                 )
SALDIVAR, CHELSEY LINDSEY, DARLENE        )
A. PENDERY, DAVID ALAN PENDERY,           )
RICHARD BAKER, RASHELL BRIDLE,            )
ROBERT BRIDLE, ELIZABETH GRIMMETT,        )
SUSAN FEATHERSTONE, LOGAN BARTLEY,        )
LORI VALADEZ, ALBERT VALADEZ,             )
DENISE DAVIS, STACY DANNENFELSER,         )
DONNA J. BROWN, LESLIE BERRIDGE,          )
BRIAN GLOVER, RANDY BRANDT, IVAN G.       )
MIETH, JR., LIZ ELLIOTT, KEITH ELLIOTT,   )
LESLIE WETZEL, JAMES TOMBERLIN, JOHN      )
A. KENAGY, MICHAEL D. PUCKETT,            )
THOMAS B. MILLER, KATHY SPITALE,          )
KARI RICHARDSON, LEIGH WILCOX, REX        )
FEBUS, PATRICK WHIPPLE, RITA WHIPPLE,     )
ALLISON FEY, LISA COX, DOUG FOLKS,        )
SANDRA G. SMITH, LOU MARINI, JENNIFER     )
MARINI, ALAINA MARINI, MICHAEL            )
MOLINA, II, SARAH BECKER, FRED BROWN,     )
MATTHEW CONNELL, CHARLENE                 )
CONNELL, JAMES C. KALLIMANI, BILLY        )
WAYNE MOORE, MARGIE VIOLA MOORE,          )
J.L. FOX, FORREST JACKSON, KELLIANNE      )
JACKSON, T.J. FABBY, TRACY FORDE, JOY     )
MITCHELL, CINDY DODSON, JERRI NEESE,      )
DONALD F. WOODSON, KAREN JONES,           )
DANIEL MILLER,DANA BARTELS, CLIDE         )
FERREIRA, DAVID KIMBROUGH, WENDY          )
LAND, LORIN CARDONA, DONALD W.            )
SKILES, JEFFERY G. BANE, MARY ROSS,       )
JERRI LYNN WARD, JD, CHRISTIAN            )
COLLINS, AMANDA HUGGINS, JACK             )
REAGAN, MIRANDA WOODCOCK, MIKE            )



                                    9
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 10 of 132



SANDER, JOEY LUDER, ALICIA ZBYLOT,        )
CHRIS DISHMAN, DONNA HOLT, MARY           )
ANNE AIKEN, LINDA OGDEN, NICOLE           )
ADKINS, JEAN SHAW, WENDY PENG,            )
PHILIP LITTON, MARIBI S. LITTON, CHERYL   )
CARTER, CATHY COLLINS, TIM ARCHER,        )
DIANE NOSKRENT, JEANNE GARCIA,            )
PETER ALLISON, ANGELA KNITTEL,            )
MICHELE DUNHAM, PATRICK KNAPICK,          )
SHANE REUTHER, CHELSEY REUTHER, J.B.      )
DANIEL, STACY MCMAHAN, JEANIE             )
HUBLE, CRAIG LICCIARDI, CATHERINE         )
MASDEN, GEORGE MCDONOUGH, MARIA           )
KIND, ANN MAREK, SHERYL HENDRIX,          )
GEORGE LINGENFELDER, CHARLES A.           )
BARRON, KAREN DORMOIS, TERESA             )
COLEMAN, KATHRYN MONETTE, MONICA          )
KIDD, CATHY CRATE, JOE LOCETTA,           )
CAROL PAUWELS, KENDAL JOHNSTON,           )
DAVID R. MOGILL, BILLY GRAFF, DAVID       )
HILL, ELIZABETH DINGMAN, CARMEN           )
STUDER, SHARON WADE, DENIZ BOYD,          )
SARAH GARDNER, ROSALIE DOYLE,             )
MARGARET RAGLAND, DALE BOCKER,            )
MOLLIE HLEBIK, ROBIN ARNOLD, JOHN         )
DAY, OTILIA CAPISTRAN, CAROLE H.          )
HAYNES, PH.D, SHANNON PRATER,             )
DENELL MCCLURE, MARCIA WALDEN,            )
JOHN MANN, CINDI SALINAS, HELEN           )
REYES, RENE GARZA, ANN BARFIELD,          )
JAMES PRESTON, RENEE SULLINS, ALAN R.     )
STEARNS, CHARLENE CREEK, PHYLLIS          )
ANDERSON, MARILYN WORD, LAURA             )
GRIZZLE, SCOTT BAILEY, ANDREA             )
SALLADE, MARY ESCALANTE, LINDA            )
CANADY, TAD PRESTON, SYLVIA               )
HALLERMAN, CATHY WELLS, B.J.              )
HARMAN, DEBBIE VANDERBURG, JAN            )
HINSON, SHEILA AMBROZ, MARCIA             )
NEWMAN, ROSE HUTCHINSON, TEESHA           )
SPENDER, MICHELLE MITTELSTAEDT,           )
CAROL LAFON, JACK CUNINGHAM,              )
SHARON MORGAN-LIND, GWYN EURY,            )
KRSLENA WESTON, REBECCA DUMAR,            )
VIRGINIA LAMOUREUX, JACOB                 )
LANGSTON, KIMBERLY DRAUS, BETH            )



                                    10
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 11 of 132



HEINLEY, JAMES BOUCHER, JOAN ENGEN,       )
NATALIA DELAOSSA, BARBARA HAWKINS,        )
HEATHER HARRIS TINA LANDRUM,              )
WILLIAM ROBINSON, WAYNE POTTER,           )
LAURA STEARNS, RICHARD STOISITS,          )
TANYA ADKINS, CHERYL WYBLE, ALICIA        )
CRISWELL, JACKIE MEDINA, LISA             )
DIMMITT, ROBERT HOWLE, EULA               )
MCKOWN, SHONDA JUAREZ, ARTURO             )
GALINDO, RONALD LAPAGLIA, MISSI           )
CARRA CLIFF CRISWELL, HILARY              )
SHELLHORSE, RHEA ROBISON, KIM             )
WALTONG, SHELLI SCHULGEN, JAMES           )
SCHULGEN, DEBORAH HART, ROY               )
STRECKFUSS, KATE BEUNGER, MILTON          )
RYAN, KATHRYN KROSLEY, ANGELICA           )
CLARK, LADONA WILLESS, ALVA               )
DRISCOLL, PHILIP PEOPLES, AUSTIN          )
BRODEUR, CANDY HALL, DEANNA BRIEM,        )
MARSHA BUJNOCH, TAMMY BLAIR,              )
KRISCHENA ALLRED, MARIA                   )
MALDONADO, CHARLES JOHNSON,               )
JENIFER GIBSON, DOUG COTTON, MARTY        )
WHITMIRE, MARIA SOLIS, LAURA DAVLIN,      )
CARLA ROBERTSON, JASON BAILEY, TODD       )
SMITH, RUTH YORK, TODD HARTMAN,           )
MRAGO KELLER, LINDA DEANDA, PAULA         )
LIPSEY, SAM ANDERSON, BETSY               )
RODRIGUEZ, DIANE COLE, KRISTI             )
PENDERGRASS, CANDIE SHIPMAN,              )
ANGELA HOOPER, CARA GUNIA, SOMMER         )
LAPITSKY, RACHELLE SEATON, BARBARA        )
PATTON, KATY MARTINEZ, GINA               )
CORNELIUS, DEB NEUHUYS, LAURIE            )
WESTENHAVER, REBECCA DAHLQUIEST,          )
SUSAN MILLER, LISA WIEN, ELAINE           )
FLEMING, LIBBY HARKEY, MARINA VON         )
BERGEN, WILLIAM LANDERS, RHESHA           )
LANDERS, ARLENE SMART, MICHELLE           )
NELSON, TERRI MCGEE, ALLISON BARTON,      )
TRACY BRIDGES, VERONICA DAYOUB,           )
CLAUDIA TURCOTT, JOELENE LUX,             )
BENJAMIN BARNEY, DONALD CLARK,            )
JANE SCUSSEL, STARLA MALEK, SUZY          )
FITZGERALD, TERESA POWELL, MIKE COY,      )
GRADY THOMPSON, DOC GREENE, CINDY         )



                                    11
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 12 of 132



TORIO, ERIC SUTPHIN, KATHY YOUNG,         )
STEVEN JONES, SANDRA BIRKLINE,            )
DEBBIE LAIRD, LUELLA MAY, JERRY           )
PEARCE, VERONIA PEARCE, NANCY             )
MCCONNELL, ALAN STEARNS JAMES             )
VILLARREAL, BRAD BIRDWELL,                )
ROSEMARY PANICI, GAIL ATWATER,            )
KANDISE BERTELSON, JILL EBEL, ANN         )
HAMILTON, KAREN GILBERT, SANDRA           )
CALDWELL, KIM MCMAHON, THOMAS             )
LANDRY, DEBRA STEARNS, BRIAN              )
ADKINS, PATRICK WALLACE, JULIE            )
RAINEY, FELIX RODRIQUEZ, HANNAH           )
ZBYLOT, JULIA STEPHENS, DENNIS            )
MANGRUM, WILLIAM TOLBERT, LYNETTE         )
LUCAS, AMBER COLLIER, JOHN SPRANKLE,      )
ANDREA SHEINBEIN, JAMES WALKER,           )
SUZANNE JOHNSTON, JAMES DOWELL,           )
AMY LINDSAY, STEVE SILLS, KAVITA          )
PROOTHEE, EMANUELA RIOS, CAMERON          )
ADOM, FIDEL SANCHEZ, JEAN SANCHEZ,        )
CARRE PERRY, JOSE RIVERA, DEE JONES,      )
YVONNE RILEY, LISA                        )
HENDERSON,KATHLEEN AIRAUDI, TAMI          )
SMITH, DEBBIE LANDRY, ALAN TESSNEER,      )
BEAU HUGHES, HOOLY CRAIG, WILLIAM         )
DRENNAN, LYNN FORD, CHRISTI               )
CHERAMIE, RUSSELL RUSH, MARIE ANNE        )
RUSH, DEBBIE WEATHERFORD, NANCY           )
MADSON, DIANE JOHNSON, JOANNA STIRT,      )
WANDA MCKENZIE BEST, ROGER                )
MORMAN, VALERIE MURPHY, VICKY             )
MILNER, TERRI MORGAN, JEANNE              )
KELLEY, MICHAEL YEARY, DELAINE            )
SHENKIR, JANET CURRIE, BOBBY              )
CHAMBERLAIN, DEBBIE LANDRUM, MARY         )
MILLS, DIANNA RHODES, TONYA FOWLER,       )
GARY WILHIDE BEN ALLEN, MILLEE            )
PROCELLA, LYDIA BURNS, MECHELLE           )
JOHNSON, MATT BRYANT, SUSAN BUTLER,       )
CARL REED, KATHY BOOP, SELMA SMITH,       )
JENNIFER BERTINO, TERRY HALL, ROBERT      )
BUTLER, JOY MONTGOMERY, KIMBERLY          )
WALTZ, CLINT MCBRIDE GLENDA               )
PIACENTI, BRIDGETT ANDERSON, CNE          )
TOLIVER, MICHELLE SMITH, DANA LARUE,      )



                                    12
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 13 of 132



JAMES HONEY, SHIRLENE SHEARS,             )
JOHANNA BARTON, SHERRIE HAIRSTON,         )
SHAD MARSHALL, ROBERTA AGNESS,            )
ANASTASIA BRIGHT, MELISSA KALINA,         )
CHRISTINA TIERNEY, CANDICE EDWARDS,       )
MARTA BASEZ, ANGELA HARTSOCK,             )
TERESHA NELSON, KRISTEN STONE,            )
COURTNEY HANSON, ALANE BEARD,             )
FRANCES PEREZ, CANDIDA GRANADOS,          )
DENISE HERNANDEZ, CANDACE DENNEY,         )
KENNETH BUSH, JIM BURNS, WENDI            )
BUCHER, CHRIS BIDDY, DAVID TREIBS,        )
KRISTY KINCAID, CHRISTINA KINDER,         )
RICHARD SHELLENBERGER, CORY               )
CROUCH, LORI BETH CABRERA TOMMIE          )
QUIDER, AMY MARTINEZ, JAMES TAYLOR,       )
MELINDA CERNERO, DEBBIE SMITH             )
HARTWELL, HEATHER SMITH, RAWNEY           )
MCVANEY, ZDENKA DURAN, BOBBY              )
HILLIARD, MELISSA CIECHANOWICZ, KIM       )
FOXHOVEN, DEONA BAKER, TERESA             )
TAYLOR, STEVE GALLOWAY, JAN BECK,         )
ELIZABETH AUSTIN, LAYTHAN CLOKE,          )
MARGARET COLEMAN, LIZIE PILICY,           )
SONJA RUEHLE, KIERSTIN CHEEVER,           )
KALETA BURGIN, KIMBERLY LOE, LAURA        )
FAIR, ANGELA NEYWICK, AMY FRERE,          )
JANEEN OSINA, JOSE REYNA, DEBRA           )
PERRY, TERESA DEAR, REBECCA GOSART,       )
SUZEN WEST, JULIE JUMES, ELIZABETH        )
PAMPLIN, LINDA MUNROE, CAROLINE           )
KYHL, MELBA PARKER, JERRY METKER,         )
DEBRA SCAGGS, AUDREY AMIRIAN,             )
REBECCA STAGGS, CHRYS LEAL, LANNY         )
CARNLEY, MEG LONGHENRY, CALEB             )
SWACKHAMER, MATTHEW BUCKLEY,              )
CHRISTOPHER SWACKHAMER, NICOLE            )
SWACKHAMER, CASSIE ALLEN, JOE             )
WILSON, ALIYA MATHIESEN, STEVE            )
GROEBE, KIMBERLY THOMAS, JACKLYN          )
KING, SUSAN STOGNER, RANDA                )
ANDERSON, THEO WOOD, STEVE SPENCE,        )
SANDRA TOTH, JENNIE KLAAS, GREGORY        )
KNAPP, NATHAN HOLLOWAY, ASHLEY            )
HOLLOWAY, BILLY OWENS, KRISTI             )
YOUNG, MONTY SUTHER, MICHELLE             )



                                    13
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 14 of 132



SCHRADER, SHARON JONES, JOEY              )
LOWERY, KATHLEEN BOSGRAAF, CORI           )
HYLAND, CAMI DEAN, FRANCINE               )
DANIELS, CAREY BOYNTON, DEBORAH           )
SMITHSON, JENNIFER LOPEZ, TRACI           )
GERVASE, DEANNA NEWMAN, BRIAN             )
HOWELL, JULIA APPLETON, GARY CAIN,        )
KANDY DAVIS, HEIDI KELLER, AMBERLYN       )
BELDEN, LORI JENKINS, LISA SNEED,         )
MELANIE STEIN, JEANNE JACOBS, MANDIE      )
PRICE, KENNETH MOSLEY, LISA               )
MCCONVILLE, TODD DAUGHTRY, KELLY          )
CHAU, CARLA GRAVENKEMPER, BRAN            )
CASALEGNO, MICHELLE KNIGHT, MONTI         )
POGUE, CINDY DAVID, SUZANNE               )
BLACKSTONE, JEREMY MORVANT,               )
EUGENE RALPH, TAMMY SMITH-                )
MAXWELL, VANYA WOLF, ETTA DOYLE,          )
MONICA STINNETT, GINA OLSEN, MARY         )
TOLAND, MICHAEL LEROY, HEATHER            )
MCADOW, TONYA ALEXANDER, LARA             )
FEAGINS, SUZANNE VEAL, CAROL DALEY,       )
LESLIE STRICKLAND, TIFFANY DURAN,         )
HEATHER HULTGREN, LANA WARREN,            )
ERIN NARANJO, JULIE JONES, KIMBERLY       )
VASQUEZ, PATRICIA WHITE, JOHNN            )
AMANN, MARYLIN REYNOLDS, JEFFREY          )
CLARK, LINDA HOWELL, ANDREW               )
FARRELL, JENNY CUDD, RONALD GUIDRY,       )
DAN SCOTT, DEBORAH SAPP, CHARLES          )
SMITH, FELISA WILLIAMS, MICHAEL           )
VOETEE, DONNA VOETEE, COLLETTEE           )
ROGERS, ANGELA HAMPTON, SCOTT             )
CONDIT, LYN TREVINO, DONALD JONES,        )
ELIZABETH PRITCHARD, LYN TREVINO,         )
TIFFANY KAMPMANN, ALICIA CORNELL,         )
CATHY EDMINSTER, RON SPEAKS,              )
WILLARD KERR, KRISTAL QUINTANILLA,        )
PEGGY PLOSS, ELAINA MANGO, CHARLIE        )
MARTIN, MELINDA PRESTON, LORI             )
MARTIN, JANIE BRITTAIN, KATY HARDIN,      )
PATRICIA NICHOLAS, SHANNON TA,            )
JENNIFER MAXWELL, MICHELLE                )
OBERLECHNER, AUDRA STINSON,               )
ROWENA HARMON, JEREMIAH HUNTER,           )
JEFFERY REED, SCOTT BELL, ALLISON         )



                                    14
 Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 15 of 132



REED, LUIS DUQUE, JR., PATRICIA                     )
KENNEDY, ALLEN K. NEIGHBORS, WANDA                  )
W. GRIFFIN, JUDI J. BENESTANTE, PH.D,               )
JOHN E. BENESTANTE, RACHAEL                         )
FREEMAN, REBECCA ROGERS, TERRY                      )
WAREHAM, ROSA FLORES, CYNDI VARA,                   )
JAMES DAGGETT, STEPHEN MCKINLEY,                    )
JONNY JAHANI, PATRICK GALLAGHER,                    )
RACHEL GALLAGHER, HANNAH JAHANI,                    )
TOM WILLIAMSON, VICKI WILLIAMSON,                   )
EMILY JACKSON, GREGORY T. HARROP,                   )
LYNDA HARROP, BETTY J. WINTERS,                     )
CHARLES A. MULVENA, JOSEFINA                        )
MULVENA, KATHERINE PRATT, JAMES                     )
DICKEY, in his official capacity as the Chairman    )
of the Republican Party of Texas, AND THE           )
REPUBLICAN PARTY OF TEXAS,                          )
              Plaintiffs,                           )
                                                    )
                                                    )
                     v.                             )
                                                    )
GOVERNOR GREG ABBOTT,                               )
in his official capacity,                           )
THE STATE OF TEXAS,                                 )
TEXAS HEALTH AND HUMAN SERVICES                     )
COMMISSION                                          )
(Texas HHSC),                                       )
TEXAS DEPARTMENT OF STATE HEALTH                    )
SERVICES                                            )
(Texas DSHS),                                       )
PHIL WILSON,                                        )
in his official capacity as Executive Director of   )
Texas DSHS, JOHN WILLIAM HELLERSTEDT,               )
MD,                                                 )
in his official capacity as Commissioner of the     )
Texas DSHS, MAYOR SYLVESTER TURNER,                 )
in his official capacity as Mayor of the City of    )
Houston, Texas, and
HOUSTON FIRST CORPORATION

       Defendants.

     PLAINTIFFS’ SECOND AMENDED COMPLAINT AND APPLICATION
  FOR PRELIMINARY INJUNCTION AND PERMANENT INJUNCTIVE RELIEF




                                            15
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 16 of 132



       Plaintiffs Steven F. Hotze, M.D. (“Hotze”), Hotze Health & Wellness Center, Edd Hendee,

Taste of Texas Restaurant, Physicians Preference Pharmacy International, LLC, Curam Health,

LLC, Hon. William w. Zedler, Hon. Molly White, Hon. Gary W. Elkins, Hon. Rick Green, Hon.

Josh Flynn, Cathie Adams, Norman Adams, Al Hartman, Greg Blume, Walker West, Thomas

Tyrrell, Clayton Davenport, Jim Monroe, Jared Grein, Steve Kerns, Robert Morgan, MSN, Pastor

Juan Bustamante, Pastor David Valdez, Pastor John Greiner, Pastor Matt Woodfill, Gary Giuffre,

Pastor Bridgette Lozano, Pastor Cody Weightman, Pastor Aaron Collier, Pastor Patrick Stewart,

Pastor Rick Scarborough, Hannah Young, Ken Prejean, Matt Brice, owner of American Federal

Grill, Mike Morton, Mike Zullo, Alicia Zullo, Ashely Zullo, Rob Zullo, Trisha LaBlanc, Judson

Aja, Jane Frazier, Mario Hernandez, Mark Shannon Tammy Warren, Annmarie Cantwell, Brian

Speer, Melissa Carlisle, Paul Garland, Darrell W. Self, Lee Jenkins, Robert Wheeler, Jr., Donald

E. Page, Peggy Denson, James Ray White, Sharon Sykes, Dal L. Sharp, Brent Edminster, Sam

Rogers, Michelle Pustejovsky, Dana Brock, Mike Wallace, Benjamin LaMoure, Kelley Meshberg,

Gabriel Tuft, Carol Markek, Teri A. Walter, Amy Smith, Michael Vaughn, Mint Poker Clubs,

Travis Norman, Thomas D. Tyrrell, Bonnie Anderson, Robert Hungate, Gene Stevens, David

Smith, Kevin Moore, Joanie Markham, David Kemp, Barry D. Adkins, Christine Bradley, Chris

Persaud, William J. Boswell, Jr., Vickie Michelle Kottwits, R.J. Smith, Julia Von Ehrenfried,

David R. Traynor, Janet Jackson, Ashley Bryan, Anthony Powell, Jason Anderson, Cynthia D.

Cruz, Dave Anderson, Michelle Anderson, Ian Katz, Gary Purvis, Brenda Cheney, Grant Bynum,

Benjemen Hitson, Leslie Hunt, Gbenga Asedeko, Mike Tracy, Thomas Blackmer, Chace Lyn,

Ashley Harvey, William M. Stevens, Christina Brower, Eugene J. Robinson, Emanuel Lewis,

Rebecca Steinmetz, Andy Prestridge, Alayna White, Steven Baysinger, Paula Moore, William

Hammett, Keely Thomas, Scott Chamberlin, Lyndsey Lusk, Krystal Kincaid, Sean Bielstein,




                                              16
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 17 of 132



Amber Morris, Riley J. Nash, Salena Rothenberger, Kris Moulton, Catherine Banks, Mack Miller,

Bandee Bratton, Gabriel Duran, Kelly Hamilton, Jay Weber, Araceli Castaneda, Dallas Wottlin,

Frank St. Francis, Dwayne Ryman, Tammy Gentry, Caren Marshall, Denise Blalock, Arnoldo

Rangel, Jim Palomo, Karla Dawn Balluch, Terrie Pau, Pamela Granger, Glenna Hodge, Karen

Rogers, Richard Hotze, CEO, Compressor Engineering Corporation, CECO Pipeline Services

Company, Inc., CECO Services Corporation, In Management, LLC< Source of Supply

Corporation, Inter NOS, LTD., Inter NOS Space Plus, LTD., Inter NOS Odessa, Ltd., Inter NOS

Pipeline, Ltd., Inter NOS TP Investments, LTD., Inter NOS Walker, LTD., Inter NOS Springville,

LTD., Priscilla Gorman, Dawn Walsh, Tamara Austin, Barclay H. Russell, Jr., Texas Electrical

Safety Association, Robert E. Hatfield, II, Veronica B. Hatfield, Jeff Kibodeaux, Elizabeth Blake,

Jennifer Leiendecker, Adam Stacoviak, Britt Hurst, Rick Smith, Building Blocks, LLC, ES Family

Fitness, LLC, Building Block, Inc., Ryann Day, Stuart Davenport, Richelle Batt, Matthew Smith,

Richard Thomas, Lindi Braddock, Rebecca Y. Larson, Ryan Munoz, Jeff Landry, Lisa Landry,

Linda Jansen, Tu Phan, Melissa Rowell, Cynthia Salnias, Shane Walker, Cayla Walker, Kathryn

Standley, John Boretski, John D. Howell, Bruce Boyd, Debbie Ramsey, Linda Allen, Margarete

Cole, Matthew Nowell, Jacob Feldman, Linda Collins, Tiffani Chapa, Robin Hubbard, David

Kuchurivskyy, Laurie Lozano, Oralia Acosta, Brienne H. Loftis, Raquetta Portalatin, Jonathan

Findley, Calvin Brown, Elvin Coy Chew, Connie Jones, Tonia Allen Parker, Melissa Luce, Trinity

Jackson Hall, Nicholas Ritchie, Kathryn Ritchie, James Barclift, Stephine Connelly, Riley Nash,

Michelle LeTulle, Damon Sollman, Rose Rivera Hutchinson, Randy Box, Monique Cooper,

Tammy Cotton, Jenny Breen, Tammie Birdwell, Kelly Pelletier, Tarrin Warren, Pacey Chynoweth,

David Lee Kykstra, Jr., Janie Blomquiest, Andrew Harman, Kraig Aron Russell, Jon W. Marsh,

Eric Christopher, Norman Harris, Tammy Morris, Paul Morris, Hilary Wheeler, Scot Moran, Tim




                                               17
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 18 of 132



Nichols, Michele Stricker, Carol Carter, Laurie McCawley, Leslie Neves, Lance Neves, Wanda

Webb, Sarah Vetere, Aaron R. Rasor, William J. Odom, Joe W. Mathias, Melznie f. Webb, Colleen

Crockett, Lori McDonough, Wayne Ritchie, Jacqueline Ritchie, Lance Crockett, Lee Ann

Crockett, Michael J. Lathern, Mary Ann Lathern, M.J. Lathern Co., Inc., Connie Wolfe, Blake

McDaniel, Jose A. Rivera, Lisa Wooldridge, Bryan Bilderback, Mark LaGrange, Chris Adams,

Bobbye Adams, Kevin Morgan, Kevin Wann, Kellie Messer, Thomas Wright, Laurie Tindall,

Katrina Cannon, Dawn Hayden, Nancy Roberts, Kimberly Gutierrez, Robert Schoppe, Shelia

Bartley, Thomas Barrett, Kenneth T. McDonald, Lauren B. McGee, Dawn Simpson, Ken Dernehl,

Rita Dernehl, Mark S. Barlow, M.D., Holly Landry, Tee Parker, Heather Vaughan, Chrystal

Patterson, Joshua Troy Furnish, Charlene Cheek, Carmen M. James, Daniel Corley, David Allen,

Marsha Wellmann, Ashley Zanella, Lance Olshovsky, Brandie Fussell, Jason Fussell, Marcia

Newman, Kevin Peterson, Mary Jennifer Duncan, Jay Mincks, Catherine Engelbrecht, Rev. Bill

Owens, Dr. Deborah Owens, Everett Campbell, Jessie Wilcoxson, Jamie Borman, Robyn Cade,

Ashley Joslin, Robert Willeby, Susan Coburn, Johnnie Dryden, Ronald White, Patricia Kudlacek,

Galey Hannah, Patrika Romano, Janet Yeaney, Leonard Swanson, WV Alliance Group Corp.,

Mark Blomquist, Juanita Blomquist, Jay Webster, Martha Webster, James G. Caire, Jr., Sandy

Aronds, Donna Teeter, Yvette DeOtte, James A. Morris, Kimberly Dean, Nikki Sopchak, Adrian

Heath, Jay Lewchanin, Sarah Hawthorne, Veronica Pedraza, Tammy Howard, Kelli Baliker, Steve

Sessums, Josie Moss, Tracy Forester, Joy Burwell, Sarah Duffy Lamnek, Kenith Laird, Holli

Feeley, Johanna Schuepbach, Joshua Jones, Rebecca Jones, Heather Evan, Calvin Russell, Ginger

Russell, Dani Ortiz, Debbie Cooper, Christian Berger, Cheryle Acosta, John Kmiecik, Sheila

Manghera, Greg Sykes, Eileen Barlow, Brittany McClure, Christina Sessums, Lydel Bertasz,

Maris Smith, Philip Conklin, Gary W. Whitaker, DC, Kirt Highberger, Gaye Powell, Charles




                                             18
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 19 of 132



Ackerman, Shannon McGraw, Loucinda Palmer, Tracy Valdez, Kelli Nicole Stone, Miranda

Barnett, Diana Chapman, Darren Morahan, Cougar Offshore, LLC, Michelle Morahan, Jeff

Cokenour, Patsy Sacco Ljungdahl, Matthew Jay, Kim Thiehoff, David Phillips, Karen Phillips,

Gary Stewart, Wanda Stewart, Corby Clark, Brenda Clark, Kevin Massie, KAM Marketing, LLC,

KAM Financial, LLC, Sheila Clemmons, Amber Olsen, Kathy Norris, Jim Ray, Ruth Ray,

Meredith Garrou, Vicki Hogan, Margaret Immel, Cathi Wood, Judy Artall, Curt Littman, James

C. Pruett, Kim Swanger, Mary Ann Everett, Gary Vandenberg, Wendy Bego, Laure Haro, Jose

Luis Solis, Myrna Solis, Rob Jensen, Carole Menefee-Jensen, Andrew Bennett, Devin Grider,

Susannea Grider, Dennis Alexander, Grace Wallace, Darrin W. Smith, Rich DeOtte, Nicholas

Lamme, Tracy M. Thomas, Jennifer Milner, Megan Hartman, Heidi Trimpe, Lynette Gogol, Alicia

D. Cornell, Linda Rice, Cameron Jennings, Joy Roberts, Cortney Russell, Dr. Polly Heil-Mealey,

Julie Lawrence, Christi Moorman, John F. Foos, Brandy Green, Joni Schultz, Steven Salfelder,

Melody Spray, William Spray, Marianne Lagerstrom, Christian Dobbins, Colette Dobbins,

Rebecca Graves, Mike Molina, Mark Lawrence, Katherine Hagood, Kent Hagood, Nina Lee,

Lesley Pyle, Robert L. Sanchez, Margaret Fournet, Dr. David Cox, DC, Justin K. Hall, Lori Raines,

Joseph Raines, Chris Blystone, Mary D. Corley, Mark Russell, Debra Slaton, Lee Proctor, Tiffanie

Fowler, John Anderson, Donna McCune, Joseph L. Trahan, Jr., Patricia Krenek, Allen McHenry,

Judy H. Burns, Amber Kutach, Kodi Kieler, David Watts, Matt Gokingco, Joy Kristine Walls,

Alyson Hayes, Mary Cashion-Smith, Jessica Rushing, Jeff Clark, Laura Senser, Robyn Aldridge,

Steven C. Thoe, Mitzi Pudlo, Paul Traskal, Liz DeOtte, Kelsey Morris, Claude M. Jaynes,

Michelle Petersen, Jeff Gunter, Larry Burkham, Teresa Burkham, Ronald Ashmore, Kristi Goebel,

Carolyn B. Gard, Scott C. Stanton, April L. Pylie, Brent Staggs, Troy Horton, Jerry Perdue, Larry

E. Slovak, Joanne E. Juren, Roy Phillips, Veronica Phillips, Joseph Ohnheiser, Carol Creamer-




                                               19
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 20 of 132



Pompa, Gari-Anne Smith, Debbie Branch, Julie Huffaker, Lisa Duran, DeLila G. Bogart, Casey

Hubbard, Danne Thompson, Katheryn Moore, Richard Pudlo, Harper Price, Carla Nagel, William

B. Tyler, William J. Whitburn, Jr., Denice Yeagin, William Zed Penn, Rose Marie Penn, Karen

Starnes, Jo Caraway, Ellen Stein, Laura Oakley, Debbie Allcott, Deborah Thorne, Kathleen

Thonsgaard, Michael Silversmith, Vanessa Silversmith, Sherrie Morrison, Cheryl Garihan, Nicole

Tait, Dani Trees, Araceli Morris, Lonnie Beaty, Mary Windham, Hilary Rabeler, Thomas Jenkins,

Sharilyn Fathy, Bill Satterlee, John P. Nichols, Cinda L. Nichols, Greg Collis, Keatha Brown,

Charles Haight, Debra Jones, Liz Cockrell, Brittany Buchanan, Clinton E. Hildabrand, Michael

Ford, Rebecca Fanning, Todd Bullis, Anthony Uebel, Nicole Uebel, Beth Collis, Jessica Herrera,

Robert Herrera, Jonathan DeAnda, William Roberts, Julianne Adams, Audra Gray, Susan Grindon,

Laurie Schmid, Anndrea Criswell, Jennifer Ringgold, Alice Aten, Denise Greer, Ken W.

Browning, Judy Thompson, Gene Lamoreaux, John R. Todd, Dale J. Kubbs, Mary Konarik, Laura

Pressley, Ph.D., Jeffrey G. Bane, Tim Zymantas, Jen Zymantas, Diane Van Hoozer, Sherri Golden,

Mike Blackledge, John Neighbors, Philip Pepin, Linda Gonino, Gaye Mackie, Jim Wade, Lori

Valenti, David Bernal, Thomas Mackie, Sheri Southard, Dawn Lock, Andrea Moede, Scott Down,

Sri Down, Terry Flick, Darin Cade, Nicole Fleming, Whitney Thomas, Tiffany Powers, Richard

Mendoza, Pamela Faye Cain-Johnson, Frank Dryden, Nita Adam, Antonio Sanchez, Terri Snow,

Peggy Dazzio, Kristine Longwood, Monica Halliburton, Kerry Hellums, Toni Hellums, Ricci

Bratton, Linda Trevino, Lourdes Gonzalez, Helenna Marie Nesler, Krista Graff, Linda Veselka,

Franklin L. Allbright, Maureen Godsey, Spencer Delling, Marsha Brister, Dr. Christy Flick, Cody

Becker, Betty Anderson, Dana Zuercher, Joan Britz, Charity King, Joni Boyd, Rand Boyd, Pamela

Farley, Rachael Barton, Thomas R. Hull, Callie Gibson, George M. Clemens, Ed Huber, Juan M.

Padron, Martha L. Anglin, Paul Anderson, David Wakeen, Sondra Zimmerman, Sandra E. Ray,




                                              20
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 21 of 132



Julia E. Dailey, Jeanine T. Voss, Janice Borne, Karen Gates Frost, Laura Beth Jackson, G. Scott

Jackson, Diane Barnes, Thomas B. Beau, David L. Hartman, Jr., Angela L. Hough, Charlotte

Denmark, Gary M. Pirkle, Donald Zeek, Geri Bentley, Joseph A. Bourge, Terri Wilson, Christine

Martinez, Michael Ketter, Martha MacLean, Ken Clark, Cynia Read, Dennis Read, Janet Jordan,

Douglas Haun, Kenneth Clark, Brad Booth, Ronda Latham, Rosa M. Montano, Jennifer Peterson,

Richard Ertl, Desmond Flores, Janice Dempsey, Rose Mary Leal, Rhonda Mogford, Anastasia

Sanders, Don Sanders, Monica Clark, Pat Corcoran, Keith Noack, Jared Saenz, Kevin Overbay,

Lee Lester, Cynthia Bowen, Mary Kesler, Angela Covarrubio, Allison Straub, Kevin Smith, Gina

McGee, Monette Smith, Cynthia Caton, Gary L. Cathey, Kari Schneider, Larry Latham, Judy

McDaniel, William Bruncke, Jennilyn Salinas, Lyndsay Miller, John Bermudez, Diane

Bloomberg, Paul Kliman, Darrell Jarnagin, Lori Davette Ince, Monette Ince, Katharine Kilpatrick,

William Kilpatrick, Nancy Insko, Danny Garvin, Angelia Garvin, Myra J. Anderson, Mike

Olmstead, Kristin Bota, David Bota, Wilfred Vandrese, Curtis Fish, Paul Bilyeu, Cynthia Newton,

Marita Segal, Howard Segal, Gregory Scott Fulghum, Philip Eichelberger, Melanie Webb, Jason

Larman, Wendy Carlson, Chelsea Schwartz, Blake Gunn, Lisa Gunn, Edwin Haugen, Kristen

Haugen, Dr. Jerry Morrison, MD, Debra Ann Benson, Phillip Archibald, The Physique Builder,

LLC, Wyatt Winn, Eula Dennison, Butch Marsalis, Karen Marsalis, Shannon Saldivar, Raymond

Saldivar, Chelsey Lindsey, Darlene A. Pendery, David Alan Pendery, Richard Baker, Rashell

Bridle, Robert Bridle, Elizabeth Grimmett, Susan Featherstone, Logan Bartley, Lori Valadez,

Albert Valadez, Denise Davis, Stacy Dannenfelser, Donna J. Brown, Leslie Berridge, Brian

Glover, Randy Brandt, Ivan G. Mieth, Jr., Liz Elliott, Keith Elliott, Leslie Wetzel, James

Tomberlin, John A. Kenagy, Michael D. Puckett, Thomas B. Miller, Kathy Spitale, Kari

Richardson, Leigh Wilcox, Rex Febus, Patrick Whipple, Rita Whipple, Allison Fey, Lisa Cox,




                                              21
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 22 of 132



Doug Folks, Sandra G. Smith, Lou Marini, Jennifer Marini, Alaina Marini, Michael Molina, II,

Sarah Becker, Fred Brown, Matthew Connell, Charlene Connell, James C. Kallimani, Billy Wayne

Moore, Margie Viola Moore, J.L. Fox, Forrest Jackson, Kellianne Jackson, T.J. Fabby, Tracy

Forde, Joy Mitchell, Cindy Dodson, Jerri Neese, Donald F. Woodson, Karen Jones, Daniel Miller,

Dana Bartels, Clide Ferreira, David Kimbrough, Wendy Land, Lorin Cardona, Donald W. Skiles,

Jeffery G. Bane, Mary Ross, Jerri Lynn Ward, JD, Christian Collins, Amanda Huggins, Jack

Reagan, Miranda Woodcock, Mike Sanders, Joey Luder, Alicia Zbylot, Chris Dishman, Donna

Holt, Mary Anne Aiken, Linda Ogden, Nicole Adkins, Jean Shaw, Wendy Peng, Philip Litton,

Maribi S. Litton, Cheryl Carter, Cathy Collins, Tim Archer, Diane Noskrent, Jeanne Garcia, Peter

Allison, Angela Knittel, Michele Dunham, Patrick Knapick, Shane Reuther, Chelsey Reuther, J.B.

Daniel, Stacy McMahan, Jeanie Huble, Craig Licciardi, Catherine Masden, George McDonough,

Maria Kind, Ann Marek, Sheryl Hendrix, George Lingenfelder, Charles A. Barron, Karen

Dormois, Teresa Coleman, Monica Kidd, Cathy Crate, Joe Locetta, Carol Pauwels, Kendal

Johnston, David R. Mogill, Billy Graff, David Hill, Elizabeth Dingman, Carmen Studer, Sharon

Wade, Deniz Boyd, Sarah Gardner, Rosalie Doyle, Margaret Ragland, Dale Bocker, Mollie

Hlebik, Robin Arnold, John Day, Otilia Capistran, Carole H. Haynes, Ph.D, Shannon Prater,

Denell McClure, Marcia Walden, John Mann, Cindi Salinas, Helen Reyes, Rene Garza, Ann

Barfield, James Preston, Renee Sullins, Alan R. Stearns, Charlene Creek, Phyllis Anderson,

Marilyn Word, Laura Grizzle, Scott Bailey, Andrea Sallade, Mary Escalante, Linda Canady, Tad

Preston, Sylvia Hallerman, Cathy Wells, B.J. Harman, Debbie Vanderburg, Jan Hinson, Sheila

Ambroz, Marcia Newman, Rose Hutchinson, Teesha Spencer, Michelle Mittelstaedt, Carol LaFon,

Jack Cunningham, Sharon Morgan-Lind, Gwyn Eury, Krislena Weston, Rebecca Kumar, Virginia

Lamoureux, Jacob Langston, Kimberly Kraus, Beth Heinley, James Boucher, Joan Engen, Natalia




                                              22
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 23 of 132



DeLaOssa, Barbara Hawkins, Heather Harris, Tina Landrum, William Robinson, Wayne Potter,

Laura Stearns, Richard Stoisits, Tanya Adkins, Cheryl Wyble, Alcia Criswell, Jackie Medina, Lisa

Dimmitt, Robert Howle, Eula McKown, Shonda Juarez, Arturo Galindo, Ronald Lapaglia, Missie

Carra, Cliff Criswell, Hilary Shellhorse, Rhea Robison, Kim Walton, Shelli Schulgen, James

Schulgen, Deborah Hart, Roy Streckfuss, Kate Buenger, Milton Ryan, Kathryn Krosley, Angelica

Clark, LaDona Willess, Alva Driscoll, Philip Peoples, Austin Brodeur, Candy Hall, Deanna Briem,

Marsha, Bujnoch, Tammy Blair, Krischena Allred, Maria Maldonado, Charles Johnson, Jenifer

Gibson, Doug Cotton, Marty Whitmire, Maria Solis, Laura Davlin, Carla Robertson, Jason Bailey,

Todd Smith, Ruth York, Todd Hartman, Margo Keller, Linda DeAnda, Paula Lipsey, Sam

Anderson, Betsy Rodriguez, Diane Cole, Kristi Pendergrass, Candie Shipman, Angela Hooper,

Cara Gunia, Sommer Lapitsky, Rachelle Seaton, Barbara Patton, Katy Martinez, Gina Cornelius,

Deb Neuhuys, Laurie Westenhaver, Rebecca Dahlquist, Susan Miller, Lisa Wien, Elaine Fleming,

Libby Harkey, Marina Von Bergen, William Landers, Rhesha Landers, Arlene Smart, Michelle

Nelson, Terri McGee, Allison Barton, Tracy Bridges, Veronica Dayoub, Claudia Turcott, Joelene

Lux, Benjamin, Barney, Donald Clark, Jane Scussel, Starla Malek, Suzy Fitzgerald, Teresa Powell,

Mike coy, Grady Thompson, Doc Greene, Cindy Torio, Eric Sutphin, Kathy Young, Steven Jones,

Sandra Birkline, Debbie Laird, Luella May, Jerry Pearce, Veronica Pearce, Nancy McConnell,

Alan Stearns, James Villarreal, Brad Birdwell, Rosemary Panici, Gail Atwater, Kandise Bertelson,

Jill Ebel, Ann Hamilton, Karen Gilbert, Sandra Caldwell, Kim McMahon, Thomas Landry, Debra

Stearns, Brian Adkins, Patrick Wallace, Julie Rainey, Felix Rodriquez, Hannah Zbylot, Julia

Stephens, Dennis Mangrum, William Tolbert, Lynette Lucas, Amber Collier, John Sprankle,

Andrea Sheinbein, James Walker, Suzanne Johnston, James Dowell, Amy Lindsay, Steve Sills,

Kavita Proothee, Emanuela Rios, Cameron Adom, Fidel Sanchez, Jean Sanchez, Carre Perry, Jose




                                              23
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 24 of 132



Rivera, Dee Jones, Yvonne Riley, Lisa Henderson, Kathleen Airaudi, Tami Smith, Debbie Landry,

Alan Tessneer, Beau Hughes, Holly Craig, William Drennan, Lynn Ford, Christi Cheramie,

Russell Rush, Marie Anne Rush, Debbie Weatherford, Nancy Madson, Diane Johnson, Joanna

Stirt, Wanda McKenzie Best, Roger Morman, Valerie Murphy, Vicky Milner, Terri Morgan,

Jeanne Kelley, Michael, Yeary, Delaine Shenkir, Janet Currie, Bobby Chamberlain, Debbie

Landrum, Mary Mills, Dianna Rhodes, Tonya Fowler, Gary Wilhide, Ben Allen, Millee Procella,

Lydia Burns, Mechelle Johnson, Matt Bryant, Susan Butler, Carl Reed, Kathy Boop, Selma Smith,

Jennifer Bertino, Terry Hall, Robert Butler, Joy Montgomery, Kimberly Waltz, clint McBride,

Glenda Piacenti, Bridgett Anderson, CNE Toliver, Michelle Smith, Dana Larue, James Honey,

Shirlene Shears, Johanna Barton, Sherrie Hairston, Shad Marshall, Roberta Agness, Anastasia

Bright, Melissa Kalina, Christina Tierney, Candice Edwards, Marta Basez, Angela Hartsock,

Teresha Nelson, Kristen Stone, Courtney Hanson, Alane Beard, Frances Perez, Candida Granados,

Denise Hernandez, Candace Denney, Kenneth Bush, Jim Burns, Wendi Bucher, Chris Biddy,

David Treibs, Kristy Kincaid, Christina Kinder, Richard Shellenberger, Cory Crouch, Lori Beth

Cabrera, Tommie Quider, Amy Martinez, James Taylor, Melinda Cernero, Debbie Smith Hartwell,

Heather Smith, Rawney McVaney, Zdenka Duran, Bobby Hilliard, Melissa Ciechanowicz, Kim

Foxhoven, Deona Baker, Teresa Taylor, Steve Galloway, Jan Beck, Elizabeth Austin, Laythan

Cloke, Margaret Coleman, Lizie Pilicy, Sonja Ruehle, Kierstin Cheever, Kaleta Burgin, Kimberly

Loe, Laura Fair, Angela Neywick, Amy Frere, Janeen Osina, Jose Reyna, Debra Perry, Teresa

Dear, Rebecca Gosart, Suzen West, Julie Jumes, Elizabeth Pamplin, Lind Munroe, Caroline Kyhl,

Melba Parker, Jerry Metker, Debra Scaggs, Audrey Amirian, Rebecca Staggs, Charys Leal, Lanny

Carnley, Meg Longhenry, Caleb Swackhamer, Matthew Buckley, Christopher Swackhamer,

Nicole Swackhamer, Cassie Allen, Joe Wilson, Aliya Mathiesen, Steve Groebe, Kimberly




                                             24
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 25 of 132



Thomas, Jacklyn King, Susan Stogner, Randa Anderson, Theo Wood, Steve Spence, Sandra Toth,

Jennie Klaas, Gregory Knapp, Nathan Holloway, Ashley Holloway, Billy Owens, Kristi Young,

Monty Suther, Michelle Schrader, Sharon Jones, Joey Lowery, Kathleen Bosgraaf, Cori Hyland,

Cami Dean, Francine Daniels, Carey Boynton, Deborah Smithson, Jennifer Lopez, Traci Gervase,

Deanna Newman, Brian Howell, Julia Appleton, Gary Cain, Kandy Davis, Heidi Keller, Amberlyn

Belden, Lori Jenkins, Lisa Sneed, Melanie Stein, Jeanne Jacobs, Mandie Price, Kenneth Mosley,

Lisa McConville, Todd Daughtry, Kelly Chau, Carla Gravenkemper, Bryan Casalegno, Michelle

Knight, Monti Pogue, Cindy David, Suzanne Blackstone, Jeremy Morvant, Eugene Ralph, Tammy

Smith-Maxwell, Vanya Wolf, Etta Doyle, Monica Stinnett, Gina Olsen, Mary Toland, Michael

LeRoy, Heather McAdow, Tonya Alexander, Lara Feagins, Suzanne Veal, Carol Daley, Leslie

Strickland, Tiffany Duran, Heather Hultgren, Lana Warren, Erin Naranjo, Julie Jones, Kimberly

Vasquez, Patricia white, John Amann, Marylin Reynolds, Jeffrey Clark, Linda Howell, Andrew

Farrell, Jenny Cudd, Ronald Guidry, Dan Scott, Deborah Sapp, Charles Smith, Felisa Williams,

Michael Voetee, Donna Voetee, Collettee Rogers, Angela Hampton, Scott condit, Lyn Trevino,

Donald Jones, Elizabeth Pritchard, Tiffany Kampmann, Alicia Cornell, Cathy Edminster, Ron

Speaks, Willard Kerr, Kristal Quintanilla, Peggy Ploss, Elaina Mango, Charlie Martin Melinda,

Preston, Lori Martin, Janie Brittain, Katy Hardin, Patricia Nichols, Shannon Ta, Jennifer Maxwell,

Michelle Oberlechner, Audra Stinson, Rowena Harmon, Jeremiah Huter, Jeffery Reed, Scott Bell,

Allison Reed, Luis Duque, Jr., Patricia Kennedy, Allen K. Neighbors, Wanda W. Griffin, Judi J.

Benestante, Ph.D, John E. Benestante, Rachael Freeman, Rebecca Rogers, Terry Wareham, Rosa

Flores, Cyndi Vara, James Daggett, Stephen McKinley, Jonny Jahani, Patrick Gallagher, Rachel

Gallagher, Hannah Jahani, Tom Williamson, Vicki Williamson, Emily Jackson, Gregory T.

Harrop, Lynda Harrop, Betty J. Winters, Charles A. Mulvena, Josefina Mulvena, Katherine Pratt,




                                               25
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 26 of 132



James Dickey, and The Republican Party of Texas and(“Plaintiffs”) file this Complaint and

Application for Preliminary Injunction and Permanent Injunctive Relief (the “Complaint”) against

Governor Greg Abbott, in his official capacity, and the State of Texas, including its employees

and agents, Texas Health And Human Services Commission (Texas HHSC), Texas Department

Of State Health Services (Texas DSHS), Phil Wilson, in his official capacity as Executive Director

of Texas DSHS, John William Hellerstedt, MD, in his official capacity as Commissioner of the

Texas DSHS, (collectively, “State Defendants”), and Mayor Sylvester Turner, in his official

capacity as Mayor of the City of Houston, Texas, and Houston First Corporation (collectively,

“Houston Defendants,” and, with the State Defendants, “Defendants”), and in support Plaintiffs

allege as follows:

                                           I.
                                  NATURE OF THE ACTION

       1.      Defendants – a mixture of Republican and Democratic politicians, civil servants,

and political entities – are unjustifiably using the novel coronavirus (“COVID-19”) as a pretext to

wantonly and repeatedly violate the constitutional rights of Texas citizens. Accordingly, Plaintiffs

sue Defendants for declaratory judgment and injunctive relief pursuant to 42 U.S.C. § 1983 for

violations of Plaintiffs’ First, Fourth, and Fourteenth Amendment rights, specifically:

               (a)     The State Defendants’ unlawful adoption of “contact tracing” to track and
                       monitor daily movements of Texans, including Plaintiffs, violates
                       Plaintiffs’ First Amendment Right to Association, Fourth Amendment right
                       to be free from unlawful searches and seizures, and Fourteenth Amendment
                       right to due process;

               (b)     The State Defendants’ have unlawfully allowed certain businesses to reopen
                       while forcing other, similar businesses to remain closed in violation of
                       Plaintiffs’ Fourteenth Amendment rights to equal protection; and
               (c)     The Houston Defendants have violated Plaintiffs’ First Amendment rights
                       to freedom of expression and assembly and Fourteenth Amendment right to
                       equal protection by cancelling the 2020 Texas Republican Convention and
                       related activities.



                                                26
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 27 of 132



         2.   As set forth more fully in the Prayer for Relief, Plaintiffs seek the following relief:

              (a)     An injunction prohibiting the State Defendants from implementing
                      “contract tracing” of law-abiding Texans, including Plaintiffs;

              (b)     An injunction prohibiting the Houston Defendants from enforcing their
                      cancellation of the 2020 Texas Republican Convention;

              (c)     Declaratory relief that Defendants have violated Plaintiffs’ constitutional
                      rights; and

              (d)     Monetary damages in the amounts suffered by Plaintiffs by virtue of
                      Defendants’ infringements on their constitutional rights.
                                             II.
                                          PARTIES

         1.   Plaintiff Steven F. Hotze, M.D., is a Texas resident who resides in Harris County,

Texas.

         2.   Plaintiff Hotze Health and Wellness Center is a Texas Corporation doing business

in Harris County, Texas.

         3.   Plaintiff Edd Hendee is a Texas resident who resides in Harris County, Texas.

         4.   Plaintiff Taste of Texas Restaurant is a Texas Corporation doing business in Harris

County, Texas.

         5.   Plaintiff Physicians Preference Pharmacy International, LLC is a Texas Limited

Liability Company doing business in Harris County, Texas.

         6.   Plaintiff Curam Health, LLC is a Texas Limited Liability Company doing business

in Harris County, Texas.

         7.   Plaintiff Hon. William W. Zedler is a member of the Texas House of

Representatives and a resident of Tarrant County, Texas.

         8.   Plaintiff Hon. Molly White is a former member of the Texas House of

Representatives and a resident of Bell County, Texas.




                                                27
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 28 of 132



         9.    Plaintiff Hon. Gary W. Elkins is a former member of the Texas House of

Representatives and a resident of Harris County, Texas.

         10.   Plaintiff Hon. Rick Green is a former member of the Texas House of

Representatives and a resident of Hays County, Texas.

         11.   Plaintiff Hon. Josh Flynn is a delegate and Secretary for the Republican Party of

Texas and a resident of Harris County, Texas.

         12.   Plaintiff Cathie Adams is the former Chairperson, Republican Party of Texas and a

resident of Collin County, Texas.

         13.   Plaintiff Norman Adams is a Texas resident who resides in Harris County, Texas.

         14.   Plaintiff Al Hartman is a Texas resident who resides in Harris County, Texas.

         15.   Plaintiff Greg Blume is a Texas resident who resides in Harris County, Texas.

         16.   Plaintiff Walker West is a Texas resident who resides in Montgomery County,

Texas.

         17.   Plaintiff Thomas Tyrrell is a Texas resident who resides in Harris County, Texas.

         18.   Plaintiff Clayton Davenport is a Texas resident who resides in Harris County,

Texas.

         19.   Plaintiff Jim Monroe is a Texas resident who resides in Harris County, Texas.

         20.   Plaintiff Jared Grein is a Texas resident who resides in Harris County, Texas.

         21.   Plaintiff Steve Kerns is a Texas resident who resides in Harris County, Texas.

         22.   Plaintiff Robert Morgan is a Texas resident who resides in Harris County, Texas.

         23.   Plaintiff Pastor Juan Bustamante is a Texas resident who resides in Harris County,

Texas.




                                                28
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 29 of 132



         24.   Plaintiff Pastor George Garcia is a Texas resident who resides in Harris County,

Texas.

         25.   Plaintiff Pastor David Valdez is a Texas resident who resides in Harris County,

Texas.

         26.   Plaintiff Pastor John Griener is a Texas resident who resides in Harris County,

Texas.

         27.   Plaintiff Pastor Matt Woodfill is a Texas resident who resides in Montgomery

County, Texas.

         28.   Plaintiff Gary Giuffre is a Texas resident who resides in Fort Bend County, Texas.

         29.   Plaintiff Pastor Birdgette Lozano is a Texas resident who resides in Tarrant County,

Texas.

         30.   Plaintiff Pastor Cody Weightman is a Texas resident who resides in Denton County,

Texas.

         31.   Plaintiff Pastor Aaron Collier is a Texas resident who resides in Jefferson County,

Texas.

         32.   Plaintiff Pastor Patrick Stewart is a Texas resident who resides in Harris County,

Texas.

         33.   Plaintiff Pastor Rick Scarborough is a Texas resident who resides in Nacogdoches

County, Texas.

         34.   Plaintiff Hannah Young is a Texas resident who resides in Harris County, Texas.

         35.   Plaintiff Ken Prejean is a Texas resident who resides in Montgomery County,

Texas.




                                                29
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 30 of 132



         36.   Plaintiff Matt Brice, owner of American Federal Grill, is a Texas resident who

resides in Harris County, Texas.

         37.   Plaintiff Mike Morton is a Texas resident who resides in Montgomery County,

Texas.

         38.   Plaintiff Mike Zullo is a Texas resident who resides in Montgomery County, Texas.

         39.   Plaintiff Alicia Zullo is a Texas resident who resides in Montgomery County,

Texas.

         40.   Plaintiff Ashley Zullo is a Texas resident who resides in Montgomery County,

Texas.

         41.   Plaintiff Rob Zullo is a Texas resident who resides in Montgomery County, Texas.

         42.   Plaintiff Trisha LaBlanc is a Texas resident who resides in Montgomery County,

Texas.

         43.   Plaintiff Judson Aja is a Texas resident who resides in Montgomery County, Texas.

         44.   Plaintiff Jane Frazier is a Texas resident who resides in Harris County, Texas.

         45.   Plaintiff Mario Hernandez is a Texas resident who resides in Bexar County, Texas.

         46.   Plaintiff Mark Shannon is a Texas resident who resides in Taylor County, Texas.

         47.   Plaintiff Tammy Warren is a Texas resident who resides in Collin County, Texas.

         48.   Plaintiff Anmarie Cantwell is a Texas resident who resides in Wise County, Texas.

         49.   Plaintiff Brian Speer is a Texas resident who resides in Houston County, Texas.

         50.   Plaintiff Melissa Carlisle is a Texas resident who resides in Collin County, Texas.

         51.   Plaintiff Paul Garland is a Texas resident who resides in Grayson County, Texas.

         52.   Plaintiff Darrell W. Self is a Texas resident who resides in Collin County, Texas.

         53.   Plaintiff Lee Jenkins is a Texas resident who resides in Dallas County, Texas.




                                                30
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 31 of 132



         54.   Plaintiff Robert Wheeler, Jr. is a Texas resident.

         55.   Plaintiff Donald E. Page is a Texas resident who resides in Gonzales County, Texas.

         56.   Plaintiff Peggy Denson is a Texas resident who resides in Nueces County, Texas.

         57.   Plaintiff James Ray White is a Texas resident who resides in Johnson County,

Texas.

         58.   Plaintiff Sharon Sykes is a Texas resident who resides in Denton County, Texas.

         59.   Plaintiff Dal L. Sharp is a Texas resident who resides in Williamson County, Texas.

         60.   Plaintiff Brent Edminster is a Texas resident who resides in Ellis County, Texas.

         61.   Plaintiff Sam Rogers is a Texas resident who resides in Denton County, Texas.

         62.   Plaintiff Michelle Pustejovsky is a Texas resident who resides in Harris County,

Texas.

         63.   Plaintiff Dana Brock is a Texas resident who resides in Clay County, Texas.

         64.   Plaintiff Mike Wallace is a Texas resident who resides in Rains County, Texas.

         65.   Plaintiff Benjamin LaMoure is a Texas resident who resides in Van Zandt County,

Texas.

         66.   Plaintiff Kellye Meshberg is a Texas resident who resides in Dallas County, Texas.

         67.   Plaintiff Gabe Tuft is a Texas resident who resides in Williamson County, Texas.

         68.   Plaintiff Carol Marek is a Texas resident who resides in Dallas County, Texas.

         69.   Plaintiff Teri A. Walter is a Texas resident who resides in Harris County, Texas.

         70.   Plaintiff Amy Smith is a Texas resident who resides in Harris County, Texas.

         71.   Plaintiff Michael Vaughn is a Texas resident who resides in Harris County, Texas.

         72.   Plaintiff Mint Poker Club is a Texas business doing business in Harris County,

Texas.




                                                31
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 32 of 132



         73.   Plaintiff Travis Norman is a Texas resident who resides in Harris County, Texas.

         74.   Plaintiff Thomas D. Tyrrell is a Texas resident.

         75.   Plaintiff Bonnie Anderson is a Texas resident who resides in Fort Bend County,

Texas.

         76.   Plaintiff Rob Hungate is a Texas resident.

         77.   Plaintiff Gene Stevens is a Texas resident.

         78.   Plaintiff David Smith is a Texas resident who resides in Tarrant County, Texas.

         79.   Plaintiff Kevin Moore is a Texas resident who resides in Johnson County, Texas.

         80.   Plaintiff Joanie Markham is a Texas resident who resides in Denton County, Texas.

         81.   Plaintiff David Kemp is a Texas resident.

         82.   Plaintiff Barry D. Adkins is a Texas resident who resides in Harris County, Texas.

         83.   Plaintiff Christine Bradley is a Texas resident who resides in Collin County, Texas.

         84.   Plaintiff Chris Persaud is a Texas resident.

         85.   Plaintiff William J. Boswell, Jr. is a Texas resident who resides in Lubbock County,

Texas.

         86.   Plaintiff Vickie Michelle Kottwitz is a Texas resident.

         87.   Plaintiff R.J. Smith is a Texas resident.

         88.   Plaintiff Julia Von Ehrenfried is a Texas resident who resides in Tarrant County,

Texas.

         89.   Plaintiff David R. Traynor is a Texas resident who resides in Denton County,

Texas.

         90.   Plaintiff Janet Jackson is a Texas resident who resides in Tarrant County, Texas.

         91.   Plaintiff Ashley Bryan is a Texas resident who resides in Parker County, Texas.




                                                 32
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 33 of 132



         92.    Plaintiff Anthony Powell is a Texas resident who resides in Dallas County, Texas.

         93.    Plaintiff Jason Anderson is a Texas resident who resides in Smith County, Texas.

         94.    Plaintiff Cynthia D. Cruz is a Texas resident who resides in Tarrant County, Texas.

         95.    Plaintiff Dave Anderson is a Texas resident who resides in Fort Bend County,

Texas.

         96.    Plaintiff Michelle Anderson is a Texas resident who resides in Fort Bend County,

Texas.

         97.    Plaintiff Ian Katz is a Texas resident who resides in Tarrant County, Texas.

         98.    Plaintiff Gary Purvis is a Texas resident who resides in Dallas County, Texas.

         99.    Plaintiff Grant Bynum is a Texas resident who resides in Collin County, Texas.

         100.   Plaintiff Benjemen Hitson is a Texas resident who resides in Parker County, Texas.

         101.   Plaintiff Leslie Hunt is a Texas resident who resides in Hays County, Texas.

         102.   Plaintiff Gbenga Asedeko is a Texas resident who resides in El Pason County,

Texas.

         103.   Plaintiff Mike Tracy is a Texas resident who resides in Brazoria County, Texas.

         104.   Plaintiff Thomas Blackmer is a Texas resident who resides in Dallas County, Texas.

         105.   Plaintiff Chace Lyn is a Texas resident who resides in Ellis County, Texas.

         106.   Plaintiff Ashley Harvey is a Texas resident who resides in Harris County, Texas.

         107.   Plaintiff William M. Stevens is a Texas resident who resides in Dallas County,

Texas.

         108.   Plaintiff Christina Brower is a Texas resident who resides in Tarrant County, Texas.

         109.   Plaintiff Eugene J. Robinson is a Texas resident who resides in Dallas County,

Texas.




                                                 33
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 34 of 132



         110.   Plaintiff Emanuel Lewis is a Texas resident who resides in Dallas County, Texas.

         111.   Plaintiff Rebecca Steinmetz is a Texas resident who resides in Fort Bend County,

Texas.

         112.   Plaintiff Andy Prestridge is a Texas resident who resides in Taylor County, Texas.

         113.   Plaintiff Alayna White is a Texas resident who resides in Travis County, Texas.

         114.   Plaintiff Steven Baysinger is a Texas resident who resides in Comal County, Texas.

         115.   Plaintiff Paula Moore is a Texas resident who resides in Bexar County, Texas.

         116.   Plaintiff William Hammett is a Texas resident who resides in Harrison County,

Texas.

         117.   Plaintiff Keely Thomas is a Texas resident who resides in Collin County, Texas.

         118.   Plaintiff Scott Chamberlin is a Texas resident who resides in Parker County, Texas.

         119.   Plaintiff Lyndsey Lusk is a Texas resident who resides in Smith County, Texas.

         120.   Plaintiff Krystal Kincaid is a Texas resident who resides in Travis County, Texas.

         121.   Plaintiff Sean Bielstein is a Texas resident who resides in Fort Bend County, Texas.

         122.   Plaintiff Amber Morris is a Texas resident who resides in Marion County, Texas.

         123.   Plaintiff Riley J. Nash is a Texas resident who resides in Galveston County, Texas.

         124.   Plaintiff Salena Rothenberger is a Texas resident who resides in Nacogdoches

County, Texas.

         125.   Plaintiff Kris Moulton is a Texas resident who resides in Tarrant County, Texas.

         126.   Plaintiff Catherine Banks is a Texas resident who resides in Collin County, Texas.

         127.   Plaintiff Mack Miller is a Texas resident who resides in Harris County, Texas.

         128.   Plaintiff Bandee Bratton is a Texas resident who resides in Victoria County, Texas.

         129.   Plaintiff Gabriel Duran is a Texas resident who resides in Dallas County, Texas.




                                                 34
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 35 of 132



         130.   Plaintiff Kelly Hamilton is a Texas resident who resides in Parker County, Texas.

         131.   Plaintiff Jay Weber is a Texas resident who resides in Harris County, Texas.

         132.   Plaintiff Araceli Castaneda is a Texas resident who resides in Uvalde County,

Texas.

         133.   Plaintiff Dallas Wottlin is a Texas resident who resides in Dallas County, Texas.

         134.   Plaintiff Frank St. Francis is a Texas resident who resides in Schleicher County,

Texas.

         135.   Plaintiff Dwayne Ryman is a Texas resident who resides in Collin County, Texas.

         136.   Plaintiff Tammy Gentry is a Texas resident who resides in Van Zandt County,

Texas.

         137.   Plaintiff Caren Marshall is a Texas resident who resides in Bexar County, Texas.

         138.   Plaintiff Denise Blalock is a Texas resident who resides in Tarrant County, Texas.

         139.   Plaintiff Arnoldo Rangel is a Texas resident who resides in Bexar County, Texas.

         140.   Plaintiff Jim Palomo is a Texas resident.

         141.   Plaintiff Cindy Palomo is a Texas resident.

         142.   Plaintiff Jerome Palomo is a Texas resident.

         143.   Plaintiff Terrie Pau is a Texas resident who resides in Harris County, Texas.

         144.   Plaintiff Pamela Granger is a Texas resident who resides in Denton County, Texas.

         145.   Plaintiff Glenna Hodge is a Texas resident who resides in Burnet County, Texas.

         146.   Plaintiff Karen Rogers is a Texas resident who resides in Ector County, Texas.

         147.   Plaintiff Rick Hotze is a Texas resident who resides in Harris County, Texas.

         148.   Plaintiff Michael Vaughn is a Texas resident who resides in Harris County, Texas.




                                                35
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 36 of 132



         149.   Plaintiff Compressor Engineering Corporation is a Texas Corporation doing

business in Harris County, Texas.

         150.   Plaintiff CECO Pipeline Services Company, Inc. is a Texas Corporation doing

business in Harris County, Texas.

         151.   Plaintiff CECO Services Corporation is a Texas Corporation doing business in

Harris County, Texas.

         152.   Plaintiff In Management, LLC is a limited liability company doing business in

Harris County, Texas.

         153.   Plaintiff Source of Supply Corporation is a Texas Corporation doing business in

Harris County, Texas.

         154.   Plaintiff Inter Nos, Ltd. is a business entity doing business in Harris County, Texas.

         155.   Plaintiff Inter Nos Space Plus, Ltd. is a business entity doing business in Harris

County, Texas.

         156.   Plaintiff Inter Nos Odessa, Ltd. is a business entity doing business in Harris County,

Texas.

         157.   Plaintiff Inter Nos Pipeline, Ltd. is a business entity doing business in Harris

County, Texas.

         158.   Plaintiff Inter Nos TP Investments, Ltd. is a business entity doing business in Harris

County, Texas.

         159.   Plaintiff Inter Nos Walker, Ltd. is a business entity doing business in Harris County,

Texas.

         160.   Plaintiff Inter Nos Springville, Ltd. is a business entity doing business in Harris

County, Texas.




                                                 36
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 37 of 132



         161.   Plaintiff Priscella Gorman is a Texas resident who resides in Harris County, Texas.

         162.   Plaintiff Dawn Walsh is a Texas resident who resides in Henderson County, Texas.

         163.   Plaintiff Tamara Austin is a Texas resident who resides in Collin County, Texas.

         164.   Plaintiff Barclay H. Russell, Jr. is a Texas resident who resides in Bexar County,

Texas.

         165.   Plaintiff Texas Electrical Safety Association is a non-profit vocational trade school

in Harris County, Texas.

         166.   Plaintiff Robert E. Hatfield, II is a Texas resident who resides in Harris County,

Texas.

         167.   Plaintiff Veronica B. Hatfield is a Texas resident who resides in Harris County,

Texas.

         168.   Plaintiff Jeff Kibodeaux is a Texas resident who resides in Montgomery County,

Texas.

         169.   Plaintiff Elizabeth Blake is a Texas resident who resides in Wood County, Texas.

         170.   Plaintiff Jennifer Leiendecker is a Texas resident who resides in Fort Bend County,

Texas.

         171.   Plaintiff Adam Stacoviak is a Texas resident who resides in Harris County, Texas.

         172.   Plaintiff Britt Hurst is a Texas resident who resides in Lubbock County, Texas.

         173.   Plaintiff Rick Smith is a Texas resident who resides in Harris County, Texas.

         174.   Plaintiff Building Blocks, LLC is a limited liability company doing business in

Henderson County, Texas.

         175.   Plaintiff ES Family Fitness, LLC is a limited liability company doing business in

Henderson County, Texas.




                                                 37
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 38 of 132



         176.   Plaintiff Building Blocks, Inc. is a Texas Corporation doing business in Henderson

County, Texas.

         177.   Plaintiff Ryann Day is a Texas resident and resides in Galveston County, Texas.

         178.   Plaintiff Stuart Davenport is a Texas resident who resides in Bexar County, Texas.

         179.   Plaintiff Richelle Batt is a Texas resident who resides in Montgomery County,

Texas.

         180.   Plaintiff Matthew Smith is a Texas resident who resides in Harris County, Texas.

         181.   Plaintiff Richard Thomas is a Texas resident who resides in Harris County, Texas.

         182.   Plaintiff Lindi Braddock is a Texas resident who resides in Washington County,

Texas.

         183.   Plaintiff Rebecca Y. Larson is a Texas resident who resides in Washington County,

Texas.

         184.   Plaintiff Ryan Munoz is a Texas resident who resides in Harris County, Texas.

         185.   Plaintiff Jeff Landry is a Texas resident who resides in Harris County, Texas.

         186.   Plaintiff Lisa Landry is a Texas resident who resides in Harris County, Texas.

         187.   Plaintiff Linda Jansen is a Texas resident who resides in Galveston County, Texas.

         188.   Plaintiff Tu Phan is a Texas resident who resides in McLennan County, Texas.

         189.   Plaintiff Melissa Rowell is a Texas resident who resides in Harris County, Texas.

         190.   Plaintiff Cynthia Salinas is a Texas resident who resides in Harris County, Texas.

         191.   Plaintiff Shane Walker is a Texas resident who resides in Clay County, Texas.

         192.   Plaintiff Dayla Walker is a Texas resident who resides in Clay County, Texas.

         193.   Plaintiff Kathryn Standley is a Texas resident who resides in Washington County,

Texas.




                                                38
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 39 of 132



         194.   Plaintiff John Boretski is a Texas resident who resides in Harris County, Texas.

         195.   Plaintiff John D. Howell is a Texas resident who resides in Brazoria County, Texas.

         196.   Plaintiff Bruce Boyd is a Texas resident who resides in Travis County, Texas.

         197.   Plaintiff Debbie Ramsey is a Texas resident who resides in Harris County, Texas.

         198.   Plaintiff Linda Allen is a Texas resident who resides in Harris County, Texas.

         199.   Plaintiff Margarete Cole is a Texas resident who resides in Harris County, Texas.

         200.   Plaintiff Matthew Nowell is a Texas resident who resides in Bell County, Texas.

         201.   Plaintiff Jacob Feldman is a Texas resident who resides in Harris County, Texas.

         202.   Plaintiff Linda Collins is a Texas resident who resides in Harris County, Texas.

         203.   Plaintiff Tiffani Chapa is a Texas resident who resides in Galveston County, Texas.

         204.   Plaintiff Robin Hubbard is a Texas resident who resides in Harris County, Texas.

         205.   Plaintiff David Kuchurivskyy is a Texas resident who resides in Johnson County,

Texas.

         206.   Plaintiff Laurie Lozano is a Texas resident who resides in Tarrant County, Texas.

         207.   Plaintiff Oralia Acosta is a Texas resident who resides in Galveston County, Texas.

         208.   Plaintiff Brienne H. Loftis is a Texas resident who resides in Collin County, Texas.

         209.   Plaintiff Raquetta Portalatin is a Texas resident who resides in Harris County,

Texas.

         210.   Plaintiff Jonathan Findley is a Texas resident who resides in Harris County, Texas.

         211.   Plaintiff Calvin Brown is a Texas resident who resides in Harris County, Texas.

         212.   Plaintiff Elvin Coy Chew is a Texas resident who resides in Taylor County, Texas.

         213.   Plaintiff Connie Jones is a Texas resident who resides in Harris County, Texas.




                                                 39
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 40 of 132



         214.   Plaintiff Tonia Allen Parker is a Texas resident who resides in Gregg County,

Texas.

         215.   Plaintiff Melissa Luce is a Texas resident who resides in Harris County, Texas.

         216.   Plaintiff Trinity Jackson Hall is a Texas resident who resides in Ector County,

Texas.

         217.   Plaintiff Nichols Ritchie is a Texas resident who resides in Harris County, Texas.

         218.   Plaintiff Kathryn Ritchie is a Texas resident who resides in Harris County, Texas.

         219.   Plaintiff James Barclift is a Texas resident who resides in Montgomery County,

Texas.

         220.   Plaintiff Stephine Connelly is a Texas resident who resides in Travis County,

Texas.

         221.   Plaintiff Riley Nash is a Texas resident who resides in Orange County, Texas.

         222.   Plaintiff Michelle LeTulle is a Texas resident who resides in Fort Bend County,

Texas.

         223.   Plaintiff Damon Sollman is a Texas resident who resides in Dallas County, Texas.

         224.   Plaintiff Rose Rivera Hutchinson is a Texas resident who resides in Harris County,

Texas.

         225.   Plaintiff Randy Box is a Texas resident who resides in Harris County, Texas.

         226.   Plaintiff Monique Cooper is a Texas resident who resides in Harris County, Texas.

         227.   Plaintiff Tammy Cotten is a Texas resident who resides in Burelson County, Texas.

         228.   Plaintiff Jenny Breen is a Texas resident who resides in Smith County, Texas.

         229.   Plaintiff Tammie Birdwell is a Texas resident who resides in Dallas County, Texas.

         230.   Plaintiff Kelly Pelletier is a Texas resident who resides in El Paso County, Texas.




                                                 40
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 41 of 132



         231.   Plaintiff Tarrin Warren is a Texas resident who resides in Milam County, Texas.

         232.   Plaintiff Pacey Chynoweth is a Texas resident who resides in Williamson County,

Texas.

         233.   Plaintiff David Lee Dykstra, Jr. is a Texas resident who resides in Harris County,

Texas.

         234.   Plaintiff Janie Blomquist is a Texas resident who resides in Waller County, Texas.

         235.   Plaintiff Andrew Harman is a Texas resident who resides in Waller County, Texas.

         236.   Plaintiff Kraig Aron Russell is a Texas resident who resides in El Paso County,

Texas.

         237.   Plaintiff Jon W. Marsh is a Texas resident who resides in Fort Bend County, Texas.

         238.   Plaintiff Eric Christopher is a Texas resident who resides in Harris County, Texas.

         239.   Plaintiff Norman Harris is a Texas resident who resides in Fort Bend County,

Texas.

         240.   Plaintiff Tammy Morris is a Texas resident who resides in Wood County, Texas.

         241.   Plaintiff Paul Morris is a Texas resident who resides in Wood County, Texas.

         242.   Plaintiff Hilary Wheeler is a Texas resident who resides in Harris County, Texas.

         243.   Plaintiff Scot Moran is a Texas resident who resides in Tarrant County, Texas.

         244.   Plaintiff Tim Nichols is a Texas resident who resides in Dallas County, Texas.

         245.   Plaintiff Michele Stricker is a Texas resident who resides in Hays County, Texas.

         246.   Plaintiff Carol Carter is a Texas resident who resides in Tarrant County, Texas.

         247.   Plaintiff Laurie McCawley is a Texas resident who resides in TarrantHarris County,

Texas.

         248.   Plaintiff Leslie Neves is a Texas resident who resides in Dallas County, Texas.




                                                41
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 42 of 132



         249.   Plaintiff Lance Neves is a Texas resident who resides in Dallas County, Texas.

         250.   Plaintiff Wanda Webb is a Texas resident who resides in Hardin County, Texas.

         251.   Plaintiff Sarah Vetere is a Texas resident who resides in Tarrant County, Texas.

         252.   Plaintiff Aaron R. Rasor is a Texas resident who resides in Tarrant County, Texas.

         253.   Plaintiff William J. Odom is a Texas resident who resides in Harris County, Texas.

         254.   Plaintiff Joe W. Mathias is a Texas resident who resides in Denton County, Texas.

         255.   Plaintiff Melanie F. Webb is a Texas resident who resides in Travis County, Texas.

         256.   Plaintiff Colleen Crockett is a Texas resident who resides in Bexar County, Texas.

         257.   Plaintiff Lori McDonough is a Texas resident who resides in Bexar County, Texas.

         258.   Plaintiff Wayne Ritchie is a Texas resident who resides in Harris County, Texas.

         259.   Plaintiff Jacqueline Ritchie is a Texas resident who resides in Harris County, Texas.

         260.   Plaintiff Lance Crockett is a Texas resident who resides in Bexar County, Texas.

         261.   Plaintiff Lee Ann Crockett is a Texas resident who resides in Bexar County, Texas.

         262.   Plaintiff Michael J. Lathern is a Texas resident who resides in McLennan County,

Texas.

         263.   Plaintiff Mary Ann Lathern is a Texas resident who resides in McLennan County,

Texas.

         264.   Plaintiff M.J. Lathern Co., Inc. is a Texas Corporation doing business in McLennan

County, Texas.

         265.   Plaintiff Connie Wolfe is a Texas resident who resides in Harris County, Texas.

         266.   Plaintiff Blake McDaniel is a Texas resident who resides in Williamson County,

Texas.

         267.   Plaintiff Jose A. Rivera is a Texas resident who resides in Harrison County, Texas.




                                                 42
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 43 of 132



         268.   Plaintiff Lisa Wooldridge is a Texas resident who resides in Montgomery County,

Texas.

         269.   Plaintiff Bryan Bilderback is a Texas resident who resides in Harris County, Texas.

         270.   Plaintiff Mark LaGrange is a Texas resident who resides in Harris County, Texas.

         271.   Plaintiff Chris Adams is a Texas resident who resides in Harris County, Texas.

         272.   Plaintiff Bobbye Adams is a Texas resident who resides in Harris County, Texas.

         273.   Plaintiff Kevin Morgan is a Texas resident who resides in Orange County, Texas.

         274.   Plaintiff Kevin Wann is a Texas resident who resides in Harris County, Texas.

         275.   Plaintiff Kellie Messer is a Texas resident who resides in Harris County, Texas.

         276.   Plaintiff Thomas Wright is a Texas resident who resides in Harris County, Texas.

         277.   Plaintiff Laurie Tindall is a Texas resident who resides in Harris County, Texas.

         278.   Plaintiff Katrina Cannon is a Texas resident who resides in Victoria County, Texas.

         279.   Plaintiff Dawn Hayden is a Texas resident who resides in McLennan County,

Texas.

         280.   Plaintiff Nancy Roberts is a Texas resident who resides in Upshur County, Texas.

         281.   Plaintiff Kimberly Gutierrez is a Texas resident who resides in Harris County,

Texas.

         282.   Plaintiff Robert Schoppe is a Texas resident who resides in Fort Bend County,

Texas.

         283.   Plaintiff Sheila Bartley is a Texas resident who resides in Collin County, Texas.

         284.   Plaintiff Thomas Barrett is a Texas resident who resides in Harris County, Texas.

         285.   Plaintiff Shelia Bartley is a Texas resident who resides in Collin County, Texas.




                                                43
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 44 of 132



         286.   Plaintiff Kenneth T. McDonald is a Texas resident who resides in Bastrop County,

Texas.

         287.   Plaintiff Lauren B. McGee is a Texas resident who resides in Hays County, Texas.

         288.   Plaintiff Dawn Simpson is a Texas resident who resides in Harris County, Texas.

         289.   Plaintiff Ken Dernehl is a Texas resident who resides in Fayette County, Texas.

         290.   Plaintiff Rita Dernehl is a Texas resident who resides in Fayette County, Texas.

         291.   Plaintiff Mark S. Barlow, M.D. is a Texas resident who resides in Harris County,

Texas.

         292.   Plaintiff Holly Landry is a Texas resident who resides in Galveston County, Texas.

         293.   Plaintiff Tee Parker is a Texas resident who resides in Smith County, Texas.

         294.   Plaintiff Heather Vaughan is a Texas resident who resides in Howard County,

Texas.

         295.   Plaintiff Chrystal Patterson is a Texas resident who resides in Brazoria County,

Texas.

         296.   Plaintiff Joshua Troy Furnish is a Texas resident who resides in Hunt County,

Texas.

         297.   Plaintiff Charlene Cheek is a Texas resident who resides in Carson County, Texas.

         298.   Plaintiff Carmen M. James is a Texas resident who resides in Harris County, Texas.

         299.   Plaintiff Daniel Corley is a Texas resident who resides in Hays County, Texas.

         300.   Plaintiff David Allen is a Texas resident who resides in Dallas County, Texas.

         301.   Plaintiff Marsha Wellmann is a Texas resident who resides in Harris County, Texas.

         302.   Plaintiff Ashley Zanella is a Texas resident who resides in Williamson County,

Texas.




                                                44
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 45 of 132



         303.   Plaintiff Lance Olshovsky is a Texas resident who resides in Brazoria County,

Texas.

         304.   Plaintiff Brandie Fussell is a Texas resident who resides in Jefferson County, Texas.

         305.   Plaintiff Jason Fussell is a Texas resident who resides in Jefferson County, Texas.

         306.   Plaintiff Marcia Newman is a Texas resident who resides in Montgomery County,

Texas.

         307.   Plaintiff Kevin Peterson is a Texas resident who resides in Walker County, Texas.

         308.   Plaintiff Mary Jennifer Duncan is a Texas resident who resides in Fort Bend

County, Texas.

         309.   Plaintiff Jay Mincks is a Texas resident who resides in Montgomery County, Texas.

         310.   Plaintiff Catherine Engelbrecht is a Texas resident who resides in Austin County,

Texas.

         311.   Plaintiff Rev. Bill Owens is a Texas resident who resides in Fort Bend County,

Texas.

         312.   Plaintiff Dr. Deborah Owens is a Texas resident who resides in Fort Bend County,

Texas.

         313.   Plaintiff Everett Campbell is a Texas resident who resides in Waller County, Texas.

         314.   Plaintiff Jessie Wilcoxson is a Texas resident who resides in Grayson County,

Texas.

         315.   Plaintiff Jamie Borman is a Texas resident who resides in Harris County, Texas.

         316.   Plaintiff Robyn Cade is a Texas resident who resides in Fort Bend County, Texas.

         317.   Plaintiff Ashley Joslin is a Texas resident who resides in Montgomery County,

Texas.




                                                 45
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 46 of 132



         318.   Plaintiff Robert Willeby is a Texas resident who resides in Harris County, Texas.

         319.   Plaintiff Susan Coburn is a Texas resident who resides in Harris County, Texas.

         320.   Plaintiff Johnnie Dryden is a Texas resident who resides in Jack County, Texas.

         321.   Plaintiff Ronald White is a Texas resident who resides in Bell County, Texas.

         322.   Plaintiff Patricia Kudlacek is a Texas resident who resides in Harris County, Texas.

         323.   Plaintiff Galey Hannah is a Texas resident who resides in Rockwall County, Texas.

         324.   Plaintiff Patrika Romano is a Texas resident.

         325.   Plaintiff Janet Yeaney is a Texas resident who resides in Tarrant County, Texas.

         326.   Plaintiff Leonard Swanson is a Texas resident who resides in Harris County, Texas.

         327.   Plaintiff WV Alliance Group Corp. is a Texas Corporation doing business in Harris

County, Texas.

         328.   Plaintiff Mark Blomquist is a Texas resident who resides in Waller County, Texas.

         329.   Plaintiff Juanita Blomquist is a Texas resident who resides in Waller County,

Texas.

         330.   Plaintiff Jay Webster is a Texas resident who resides in Travis County, Texas.

         331.   Plaintiff Martha Webster is a Texas resident who resides in Travis County, Texas.

         332.   Plaintiff James G. Caire, Jr. is a Texas resident who resides in Harris County, Texas.

         333.   Plaintiff Sandy Aronds is a Texas resident who resides in Harris County, Texas.

         334.   Plaintiff Donna Teeter is a Texas resident who resides in Tarrant County, Texas.

         335.   Plaintiff Yvette DeOtte is a Texas resident who resides in Tarrant County, Texas.

         336.   Plaintiff James A. Morris is a Texas resident who resides in Collin County, Texas.

         337.   Plaintiff Kimberly Dean is a Texas resident who resides in Johnson County, Texas.

         338.   Plaintiff Nikki Sopchak is a Texas resident who resides in Hood County, Texas.




                                                 46
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 47 of 132



         339.   Plaintiff Adrian Heath is a Texas resident who resides in Montgomery County,

Texas.

         340.   Plaintiff Jay Lewchanin is a Texas resident who resides in Harris County, Texas.

         341.   Plaintiff Sarah Hawthorne is a Texas resident who resides in Tarrant County, Texas.

         342.   Plaintiff Veronica Pedraza is a Texas resident.

         343.   Plaintiff Tammy Howard is a Texas resident who resides in Eastland County,

Texas.

         344.   Plaintiff Kelli Baliker is a Texas resident who resides in Harris County, Texas.

         345.   Plaintiff Steve Sessums is a Texas resident who resides in Bell County, Texas.

         346.   Plaintiff Josie Moss is a Texas resident who resides in Montgomery County, Texas.

         347.   Plaintiff Tracy Forester is a Texas resident who resides in Caldwell County, Texas.

         348.   Plaintiff Joy Burwell is a Texas resident who resides in Liberty County, Texas.

         349.   Plaintiff Sarah Duffy Lamnek is a Texas resident who resides in Montgomery

County, Texas.

         350.   Plaintiff Kenith Laird is a Texas resident who resides in Brazoria County, Texas.

         351.   Plaintiff Holli Feeley is a Texas resident who resides in Hill County, Texas.

         352.   Plaintiff Johanna Schuepbach is a Texas resident who resides in Kendall County,

Texas.

         353.   Plaintiff Joshua Jones is a Texas resident who resides in Comal County, Texas.

         354.   Plaintiff Rebecca Jones is a Texas resident who resides in Comal County, Texas.

         355.   Plaintiff Heather Evan is a Texas resident who resides in Bexar County, Texas.

         356.   Plaintiff Calvin Russell is a Texas resident who resides in Montgomery County,

Texas.




                                                 47
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 48 of 132



         357.   Plaintiff Ginger Russell is a Texas resident who resides in Montgomery County,

Texas.

         358.   Plaintiff Dani Ortiz is a Texas resident who resides in Harris County, Texas.

         359.   Plaintiff Debbie Cooper is a Texas resident who resides in Harris County, Texas.

         360.   Plaintiff Christian Berger is a Texas resident who resides in Dallas County, Texas.

         361.   Plaintiff Cheryle Acosta is a Texas resident who resides in Harris County, Texas.

         362.   Plaintiff John Kmiecik is a Texas resident who resides in Harris County, Texas.

         363.   Plaintiff Sheila Manghera is a Texas resident who resides in Denton County, Texas.

         364.   Plaintiff Greg Sykes is a Texas resident who resides in Gregg County, Texas.

         365.   Plaintiff Eileen Barlow is a Texas resident who resides in Harris County, Texas.

         366.   Plaintiff Brittany McClure is a Texas resident who resides in Kendall County,

Texas.

         367.   Plaintiff Christina Sessums is a Texas resident who resides in Bell County, Texas.

         368.   Plaintiff Lydel Bertasz is a Texas resident who resides in Anderson County, Texas.

         369.   Plaintiff Maris Smith is a Texas resident who resides in Val Verde County, Texas.

         370.   Plaintiff Philip Conklin is a Texas resident who resides in Galveston County, Texas.

         371.   Plaintiff Gary W. Whitaker, DC is a Texas resident who resides in Harris County,

Texas.

         372.   Plaintiff Kirt Highberger is a Texas resident who resides in Bell County, Texas.

         373.   Plaintiff Gaye Powell is a Texas resident who resides in Nueces County, Texas.

         374.   Plaintiff Charles Ackerman is a Texas resident who resides in Montgomery County,

Texas.

         375.   Plaintiff Shannon McGraw is a Texas resident who resides in Dallas County, Texas.




                                                 48
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 49 of 132



         376.   Plaintiff Loucinda Palmer is a Texas resident who resides in Burnet County, Texas.

         377.   Plaintiff Tracy Valdez is a Texas resident who resides in Parker County, Texas.

         378.   Plaintiff Kelli Nicole Stone is a Texas resident who resides in Denton County,

Texas.

         379.   Plaintiff Miranda Barnett is a Texas resident who resides in Bexar County, Texas.

         380.   Plaintiff Diana Chapman is a Texas resident who resides in Dallas County, Texas.

         381.   Plaintiff Darren Morahan is a Texas resident who resides in Waller County, Texas.

         382.   Plaintiff Cougar Offshore, LLC is a Texas Limited Liability Company doing

business in Harris County, Texas.

         383.   Plaintiff Michelle Morahan is a Texas resident who resides in Waller County,

Texas.

         384.   Plaintiff Jeff Cokenour is a Texas resident who resides in Liberty County, Texas.

         385.   Plaintiff Patsy Sacco Ljungdahl is a Texas resident who resides in Brewster County,

Texas.

         386.   Plaintiff Matthew Jay is a Texas resident who resides in Harris County, Texas.

         387.   Plaintiff Kim Thiehoff is a Texas resident who resides in Dallas County, Texas.

         388.   Plaintiff David Phillips is a Texas resident who resides in Collin County, Texas.

         389.   Plaintiff Karen Phillips is a Texas resident who resides in Collin County, Texas.

         390.   Plaintiff Gary Stewart is a Texas resident who resides in Collin County, Texas.

         391.   Plaintiff Wanda Stewart is a Texas resident who resides in Collin County, Texas.

         392.   Plaintiff Corby Clark is a Texas resident who resides in Fort Bend County, Texas.

         393.   Plaintiff Brenda Clark is a Texas resident who resides in Fort Bend County, Texas.

         394.   Plaintiff Kevin Massie is a Texas resident who resides in Denton County, Texas.




                                                49
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 50 of 132



         395.   Plaintiff KAM Marketing, LLC is a Texas Limited Liability Company doing

business in Denton County, Texas.

         396.   Plaintiff KAM Financial, LLC is a Texas Limited Liability Company doing

business in Denton County, Texas.

         397.   Plaintiff Sheila Clemmons is a Texas resident who resides in Tarrant County,

Texas.

         398.   Plaintiff Amber Olsen is a Texas resident who resides in Fannin County, Texas.

         399.   Plaintiff Kathy Norris is a Texas resident who resides in Dallas County, Texas.

         400.   Plaintiff Jim Ray is a Texas resident who resides in Tarrant County, Texas.

         401.   Plaintiff Ruth Ray is a Texas resident who resides in Tarrant County, Texas.

         402.   Plaintiff Meredith Garrou is a Texas resident who resides in Harris County, Texas.

         403.   Plaintiff Vicki Hogan is a Texas resident who resides in Parker County, Texas.

         404.   Plaintiff Margaret Immel is a Texas resident who resides in Harris County, Texas.

         405.   Plaintiff Cathi Wood is a Texas resident who resides in Dallas County, Texas.

         406.   Plaintiff Judy Artall is a Texas resident who resides in Harris County, Texas.

         407.   Plaintiff Curt Littman is a Texas resident who resides in Gillespie County, Texas.

         408.   Plaintiff James C. Pruett is a Texas resident who resides in Collin County, Texas.

         409.   Plaintiff Kim Swanger is a Texas resident who resides in Harris County, Texas.

         410.   Plaintiff Mary Ann Everett is a Texas resident who resides in Bell County, Texas.

         411.   Plaintiff Gary Vandenberg is a Texas resident who resides in Travis County, Texas.

         412.   Plaintiff Wendy Bego is a Texas resident who resides in Nueces County, Texas.

         413.   Plaintiff Laure Haro is a Texas resident who resides in Montgomery County, Texas.

         414.   Plaintiff Jose Luis Solis is a Texas resident who resides in Brazoria County, Texas.




                                                 50
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 51 of 132



         415.   Plaintiff Myrna Solis is a Texas resident who resides in Brazoria County, Texas.

         416.   Plaintiff Rob Jensen is a Texas resident who resides in Harris County, Texas.

         417.   Plaintiff Carole Menefee-Jensen is a Texas resident who resides in Harris County,

Texas.

         418.   Plaintiff Andrew Bennett is a Texas resident who resides in Denton County, Texas.

         419.   Plaintiff Devin Grider is a Texas resident who resides in Henderson County, Texas.

         420.   Plaintiff Susannea Grider is a Texas resident who resides in Henderson County,

Texas.

         421.   Plaintiff Dennis Alexander is a Texas resident who resides in Grimes County,

Texas.

         422.   Plaintiff Grace Wallace is a Texas resident who resides in Montgomery County,

Texas.

         423.   Plaintiff Darrin W. Smith is a Texas resident who resides in Smith County, Texas.

         424.   Plaintiff Rich DeOtte is a Texas resident who resides in Tarrant County, Texas.

         425.   Plaintiff Nicholas Lamme is a Texas resident who resides in Harris County, Texas.

         426.   Plaintiff Tracy M. Thomas is a Texas resident who resides in Collin County, Texas.

         427.   Plaintiff Jennifer Milner is a Texas resident who resides in Tarrant County, Texas.

         428.   Plaintiff Megan Hartman is a Texas resident who resides in Guadalupe County,

Texas.

         429.   Plaintiff Heidi Trimpe is a Texas resident who resides in Grayson County, Texas.

         430.   Plaintiff Lynette Gogol is a Texas resident who resides in Galveston County, Texas.

         431.   Plaintiff Alicia D. Cornell is a Texas resident.

         432.   Plaintiff Linda Rice is a Texas resident who resides in Grayson County, Texas.




                                                  51
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 52 of 132



         433.   Plaintiff Cameron Jennings is a Texas resident who resides in Harris County, Texas.

         434.   Plaintiff Joy Roberts is a Texas resident who resides in Grayson County, Texas.

         435.   Plaintiff Cortney Russell is a Texas resident who resides in Harris County, Texas.

         436.   Plaintiff Dr. Polly Heil-Mealey is a Texas resident.

         437.   Plaintiff Julie Lawrence is a Texas resident who resides in Tarrant County, Texas.

         438.   Plaintiff Christi Moorman is a Texas resident who resides in Bexar County, Texas.

         439.   Plaintiff John F. Foos is a Texas resident who resides in Montgomery County,

Texas.

         440.   Plaintiff Brandy Green is a Texas resident who resides in Grayson County, Texas.

         441.   Plaintiff Joni Schultz is a Texas resident who resides in Harris County, Texas.

         442.   Plaintiff Steven Salfelder is a Texas resident who resides in Williamson County,

Texas.

         443.   Plaintiff Melody Spray is a Texas resident who resides in Harrison County, Texas.

         444.   Plaintiff William Spray is a Texas resident who resides in Harrison County, Texas.

         445.   Plaintiff Marianne Lagerstrom is a Texas resident.

         446.   Plaintiff Christian Dobbins is a Texas resident who resides in Galveston County,

Texas.

         447.   Plaintiff Colette Dobbins is a Texas resident who resides in Galveston County,

Texas.

         448.   Plaintiff Rebecca Graves is a Texas resident.

         449.   Plaintiff Mike Molina is a Texas resident.

         450.   Plaintiff Mark Lawrence is a Texas resident who resides in Tarrant County, Texas.




                                                 52
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 53 of 132



         451.   Plaintiff Katherine Hagood is a Texas resident who resides in Tarrant County,

Texas.

         452.   Plaintiff Kent Hagood is a Texas resident who resides in Tarrant County, Texas.

         453.   Plaintiff Nina Lee is a Texas resident who resides in Dallas County, Texas.

         454.   Plaintiff Lesley Pyle is a Texas resident.

         455.   Plaintiff Robert L. Sanchez is a Texas resident who resides in Harris County, Texas.

         456.   Plaintiff Margaret Fournet is a Texas resident who resides in Galveston County,

Texas.

         457.   Plaintiff Dr. David Cox, DC is a Texas resident.

         458.   Plaintiff Justin K. Hall is a Texas resident who resides in Rockwall County, Texas.

         459.   Plaintiff Lori Raines is a Texas resident who resides in Tarrant County, Texas.

         460.   Plaintiff Joseph Raines is a Texas resident who resides in Tarrant County, Texas.

         461.   Plaintiff Chris Blystone is a Texas resident who resides in Smith County, Texas.

         462.   Plaintiff Mary D. Corley is a Texas resident who resides in Hays County, Texas.

         463.   Plaintiff Mark Russell is a Texas resident who resides in Kerr County, Texas.

         464.   Plaintiff Debra Slaton is a Texas resident who resides in Eastland County, Texas.

         465.   Plaintiff Lee Proctor is a Texas resident who resides in Ector County, Texas.

         466.   Plaintiff Tiffanie Fowler is a Texas resident who resides in Denton County, Texas.

         467.   Plaintiff John Anderson is a Texas resident.

         468.   Plaintiff Donna McCune is a Texas resident who resides in Cherokee County,

Texas.

         469.   Plaintiff Joseph L. Trahan, Jr. is a Texas resident who resides in Harris County,

Texas.




                                                 53
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 54 of 132



         470.   Plaintiff Patricia Krenek is a Texas resident who resides in Wharton County, Texas.

         471.   Plaintiff Allen McHenry is a Texas resident who resides in Tarrant County, Texas.

         472.   Plaintiff Judy H. Burns is a Texas resident who resides in Harris County, Texas.

         473.   Plaintiff Amber Kutach is a Texas resident who resides in Victoria County, Texas.

         474.   Plaintiff Kodi Kieler is a Texas resident who resides in Wharton County, Texas.

         475.   Plaintiff David Watts is a Texas resident who resides in Kaufman County, Texas.

         476.   Plaintiff Matt Gokingco is a Texas resident who resides in Bell County, Texas.

         477.   Plaintiff Joy Kristine Walls is a Texas resident who resides in Montgomery County,

Texas.

         478.   Plaintiff Alyson Hayes is a Texas resident who resides in Tarrant County, Texas.

         479.   Plaintiff Mary Cashion-Smith is a Texas resident who resides in McLennan County,

Texas.

         480.   Plaintiff Jessica Rushing is a Texas resident who resides in Harris County, Texas.

         481.   Plaintiff Jeff Clark is a Texas resident who resides in Hays County, Texas.

         482.   Plaintiff Laura Senser is a Texas resident who resides in Williamson County, Texas.

         483.   Plaintiff Robyn Aldridge is a Texas resident who resides in Harris County, Texas.

         484.   Plaintiff Steven C. Thoe is a Texas resident who resides in Williamson County,

Texas.

         485.   Plaintiff Mitzi Pudlo is a Texas resident who resides in Montgomery County,

Texas.

         486.   Plaintiff Paul Traskal is a Texas resident who resides in Travis County, Texas.

         487.   Plaintiff Liz DeOtte is a Texas resident who resides in Tarrant County, Texas.

         488.   Plaintiff Kelsey Morris is a Texas resident who resides in Harris County, Texas.




                                                54
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 55 of 132



         489.   Plaintiff Claude M. Jaynes is a Texas resident who resides in Wood County, Texas.

         490.   Plaintiff Michelle Petersen is a Texas resident who resides in Tarrant County,

Texas.

         491.   Plaintiff Jeff Gunter is a Texas resident who resides in Bexar County, Texas.

         492.   Plaintiff Larry Burkham is a Texas resident who resides in Montgomery County,

Texas.

         493.   Plaintiff Teresa Burkham is a Texas resident who resides in Montgomery County,

Texas.

         494.   Plaintiff Ronald Ashmore is a Texas resident who resides in Hamilton County,

Texas.

         495.   Plaintiff Kristi Goebel is a Texas resident who resides in Denton County, Texas.

         496.   Plaintiff Carolyn B. Gard is a Texas resident who resides in Harris County, Texas.

         497.   Plaintiff Scott C. Stanton is a Texas resident who resides in Bexar County, Texas.

         498.   Plaintiff April L. Pylie is a Texas resident who resides in Kaufman County, Texas.

         499.   Plaintiff Brent Staggs is a Texas resident who resides in Lubbock County, Texas.

         500.   Plaintiff Troy Horton is a Texas resident who resides in Collin County, Texas.

         501.   Plaintiff Jerry Perdue is a Texas resident who resides in Montgomery County,

Texas.

         502.   Plaintiff Laura E. Slovak is a Texas resident who resides in Dallas County, Texas.

         503.   Plaintiff Joanne E. Juren is a Texas resident who resides in Harris County, Texas.

         504.   Plaintiff Roy Phillips is a Texas resident who resides in Henderson County, Texas.

         505.   Plaintiff Veronica Phillips is a Texas resident who resides in Henderson County,

Texas.




                                                55
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 56 of 132



         506.   Plaintiff Joseph Ohnheiser is a Texas resident who resides in Colorado County,

Texas.

         507.   Plaintiff Carol Creamer-Pompa is a Texas resident who resides in Johnson County,

Texas.

         508.   Plaintiff Gari-Anne Smith is a Texas resident who resides in Parker County, Texas.

         509.   Plaintiff Debbie Branch is a Texas resident who resides in Galveston County,

Texas.

         510.   Plaintiff Julie Huffaker is a Texas resident who resides in Montgomery County,

Texas.

         511.   Plaintiff Lisa Duran is a Texas resident who resides in Travis County, Texas.

         512.   Plaintiff DeLila G. Bogart is a Texas resident who resides in Brazos County, Texas.

         513.   Plaintiff Casey Hubbard is a Texas resident who resides in Grayson County, Texas.

         514.   Plaintiff Danne Thompson is a Texas resident who resides in Bexar County, Texas.

         515.   Plaintiff Katheryn Moore is a Texas resident who resides in Tarrant County, Texas.

         516.   Plaintiff Richard Pudlo is a Texas resident who resides in Montgomery County,

Texas.

         517.   Plaintiff Harper Price is a Texas resident who resides in Brazoria County, Texas.

         518.   Plaintiff Carla Nagel is a Texas resident who resides in Cleburne County, Texas.

         519.   Plaintiff William B. Tyler is a Texas resident who resides in Montgomery County,

Texas.

         520.   Plaintiff William J. Whitburn, Jr. is a Texas resident who resides in Hunt County,

Texas.

         521.   Plaintiff Denice Yeagin is a Texas resident who resides in Travis County, Texas.




                                                56
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 57 of 132



         522.   Plaintiff William Zed Penn is a Texas resident who resides in Harris County, Texas.

         523.   Plaintiff Rose Marie Penn is a Texas resident who resides in Harris County, Texas.

         524.   Plaintiff Karen Starnes is a Texas resident.

         525.   Plaintiff Jo Caraway is a Texas resident who resides in Jefferson County, Texas.

         526.   Plaintiff Ellen Stein is a Texas resident who resides in Montgomery County, Texas.

         527.   Plaintiff Laura Oakley is a Texas resident who resides in Tarrant County, Texas.

         528.   Plaintiff Debbie Allcott is a Texas resident who resides in Montgomery County,

Texas.

         529.   Plaintiff Deborah Thorne is a Texas resident who resides in Collin County, Texas.

         530.   Plaintiff Kathleen Thonsgaard is a Texas resident.

         531.   Plaintiff Michael Silversmith is a Texas resident.

         532.   Plaintiff Vanessa Silversmith is a Texas resident.

         533.   Plaintiff Sherrie Morrison is a Texas resident who resides in Ector County, Texas.

         534.   Plaintiff Cheryl Garihan is a Texas resident who resides in Kerr County, Texas.

         535.   Plaintiff Nicole Tait is a Texas resident who resides in Tarrant County, Texas.

         536.   Plaintiff Dani Trees is a Texas resident who resides in Montgomery County, Texas.

         537.   Plaintiff Araceli Morris is a Texas resident who resides in Collin County, Texas.

         538.   Plaintiff Lonnie Beaty is a Texas resident who resides in Tarrant County, Texas.

         539.   Plaintiff Mary Windham is a Texas resident who resides in Harris County, Texas.

         540.   Plaintiff Hilary Rabeler is a Texas resident who resides in Tarrant County, Texas.

         541.   Plaintiff Thomas Jenkins is a Texas resident who resides in Williamson County,

Texas.

         542.   Plaintiff Sharilyn Fath is a Texas resident who resides in Brazoria County, Texas.




                                                 57
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 58 of 132



         543.   Plaintiff Bill Satterlee is a Texas resident who resides in Polk County, Texas.

         544.   Plaintiff John P. Nichols is a Texas resident who resides in Tarrant County, Texas.

         545.   Plaintiff Cinda L. Nichols is a Texas resident who resides in Tarrant County, Texas.

         546.   Plaintiff Greg Collis is a Texas resident who resides in Cooke County, Texas.

         547.   Plaintiff Keatha Brown is a Texas resident who resides in Montgomery County,

Texas.

         548.   Plaintiff Charles Haight is a Texas resident who resides in Bell County, Texas.

         549.   Plaintiff Debra Jones is a Texas resident who resides in Dallas County, Texas.

         550.   Plaintiff Liz Cockrell is a Texas resident who resides in Fort Bend County, Texas.

         551.   Plaintiff Brittany Buchanan is a Texas resident who resides in Rockwall County,

Texas.

         552.   Plaintiff Clinton E. Hildabrand is a Texas resident who resides in Bexar County,

Texas.

         553.   Plaintiff Michael Ford is a Texas resident.

         554.   Plaintiff Rebecca Fanning is a Texas resident.

         555.   Plaintiff Todd Bullis is a Texas resident.

         556.   Plaintiff Anthony Uebel is a Texas resident who resides in Johnson County, Texas.

         557.   Plaintiff Nicole Uebel is a Texas resident who resides in Johnson County, Texas.

         558.   Plaintiff Beth Collis is a Texas resident who resides in Cooke County, Texas.

         559.   Plaintiff Jessica Herrera is a Texas resident who resides in Tarrant County, Texas.

         560.   Plaintiff Robert Herrera is a Texas resident who resides in Tarrant County, Texas.

         561.   Plaintiff Jonathan DeAnda is a Texas resident who resides in Harris County, Texas.

         562.   Plaintiff William Roberts is a Texas resident who resides in Walker County, Texas.




                                                 58
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 59 of 132



         563.   Plaintiff Julianne Adams is a Texas resident who resides in Kerr County, Texas.

         564.   Plaintiff Audra Gray is a Texas resident who resides in Collin County, Texas.

         565.   Plaintiff Susan Grindon is a Texas resident who resides in Harris County, Texas.

         566.   Plaintiff Laurie Schmid is a Texas resident who resides in Harris County, Texas.

         567.   Plaintiff Anndrea Criswell is a Texas resident who resides in Harris County, Texas.

         568.   Plaintiff Jennifer Ringgold is a Texas resident who resides in Brazoria County,

Texas.

         569.   Plaintiff Alice Aten is a Texas resident who resides in Rusk County, Texas.

         570.   Plaintiff Denise Greer is a Texas resident who resides in Harris County, Texas.

         571.   Plaintiff Ken W. Browning is a Texas resident who resides in Montgomery County,

Texas.

         572.   Plaintiff Judy Thompson is a Texas resident who resides in Bell County, Texas.

         573.   Plaintiff Gene Lamoreaux is a Texas resident who resides in Collin County, Texas.

         574.   Plaintiff John R. Todd is a Texas resident who resides in Comal County, Texas.

         575.   Plaintiff Dale J. Kubbs is a Texas resident who resides in Collin County, Texas.

         576.   Plaintiff Mary Konarik is a Texas resident who resides in Harris County, Texas.

         577.   Plaintiff Laura Pressley, Ph.D. is a Texas resident who resides in Coryell County,

Texas.

         578.   Plaintiff Jeffrey G. Bane is a Texas resident who resides in Midland County, Texas.

         579.   Plaintiff Tim Zymantas is a Texas resident who resides in Collin County, Texas.

         580.   Plaintiff Jen Zymantas is a Texas resident who resides in Collin County, Texas.

         581.   Plaintiff Diane Van Hoozer is a Texas resident who resides in Fort Bend County,

Texas.




                                                59
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 60 of 132



         582.   Plaintiff Sherri Golden is a Texas resident who resides in Taylor County, Texas.

         583.   Plaintiff Mike Blackledge is a Texas resident.

         584.   Plaintiff John Neighbors is a Texas resident.

         585.   Plaintiff Philip Pepin is a Texas resident who resides in Bexar County, Texas.

         586.   Plaintiff Linda Gonino is a Texas resident.

         587.   Plaintiff Gaye Mackie is a Texas resident who resides in Hayes County, Texas.

         588.   Plaintiff Jim Wade is a Texas resident who resides in Grayson County, Texas.

         589.   Plaintiff Lori Valenti is a Texas resident.

         590.   Plaintiff David Bernal is a Texas resident.

         591.   Plaintiff Thomas Mackie is a Texas resident who resides in Hayes County, Texas.

         592.   Plaintiff Sheri Southard is a Texas resident who resides in Fort Bend County, Texas.

         593.   Plaintiff Dawn Lock is a Texas resident.

         594.   Plaintiff Andrea Moede is a Texas resident who resides in Comal County, Texas.

         595.   Plaintiff Scott Down is a Texas resident who resides in Harris County, Texas.

         596.   Plaintiff Sri Down is a Texas resident who resides in Harris County, Texas.

         597.   Plaintiff Terry Flick is a Texas resident who resides in Collin County, Texas.

         598.   Plaintiff Darin Cade is a Texas resident who resides in Harris County, Texas.

         599.   Plaintiff Nicole Fleming is a Texas resident who resides in Brazos County, Texas.

         600.   Plaintiff Whitney Thomas is a Texas resident who resides in Collin County, Texas.

         601.   Plaintiff Tiffany Powers is a Texas resident who resides in Williamson County,

Texas.

         602.   Plaintiff Richard Mendoza is a Texas resident.




                                                  60
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 61 of 132



         603.   Plaintiff Pamela Faye Cain-Johnson is a Texas resident who resides in Harris

County, Texas.

         604.   Plaintiff Frank Dryden is a Texas resident who resides in Jack County, Texas.

         605.   Plaintiff Nita Adam is a Texas resident.

         606.   Plaintiff Antonio Sanchez is a Texas resident.

         607.   Plaintiff Terri Snow is a Texas resident who resides in Houston County, Texas.

         608.   Plaintiff Peggy Dazzio is a Texas resident who resides in Harris County, Texas.

         609.   Plaintiff Kristine Longwood is a Texas resident who resides in Fort Bend County,

Texas.

         610.   Plaintiff Monica Halliburton is a Texas resident who resides in Bexar County,

Texas.

         611.   Plaintiff Kerry Hellums is a Texas resident who resides in Gillespie County, Texas.

         612.   Plaintiff Toni Hellums is a Texas resident who resides in Gillespie County, Texas.

         613.   Plaintiff Ricci Bratton is a Texas resident who resides in Williamson County,

Texas.

         614.   Plaintiff Linda Trevino is a Texas resident who resides in Hidalgo County, Texas.

         615.   Plaintiff Lourdes Gonzalez is a Texas resident who resides in Maverick County,

Texas.

         616.   Plaintiff Helenna Marie Nesler is a Texas resident who resides in Hunt County,

Texas.

         617.   Plaintiff Krista Graff is a Texas resident who resides in Tarrant County, Texas.

         618.   Plaintiff Linda Veselka is a Texas resident.




                                                 61
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 62 of 132



         619.   Plaintiff Franklin L. Allbright is a Texas resident who resides in Bell County,

Texas.

         620.   Plaintiff Maureen Godsey is a Texas resident who resides in Denton County, Texas.

         621.   Plaintiff Spencer Delling is a Texas resident.

         622.   Plaintiff Marsha Brister is a Texas resident.

         623.   Plaintiff Dr. Christy Flick is a Texas resident.

         624.   Plaintiff Cody Becker is a Texas resident who resides in Travis County, Texas.

         625.   Plaintiff Betty Anderson is a Texas resident who resides in Montgomery County,

Texas.

         626.   Plaintiff Dana Zuercher is a Texas resident.

         627.   Plaintiff Joan Britz is a Texas resident.

         628.   Plaintiff Charity King is a Texas resident who resides in Comal County, Texas.

         629.   Plaintiff Joni Boyd is a Texas resident who resides in Tarrant County, Texas.

         630.   Plaintiff Rand Boyd is a Texas resident who resides in Tarrant County, Texas.

         631.   Plaintiff Pamela Farley is a Texas resident who resides in Travis County, Texas.

         632.   Plaintiff Rachael Barton is a Texas resident who resides in Tarrant County, Texas.

         633.   Plaintiff Thomas R. Hull is a Texas resident.

         634.   Plaintiff Callie Gibson is a Texas resident.

         635.   Plaintiff George M. Clemens is a Texas resident who resides in Tarrant County,

Texas.

         636.   Plaintiff Ed Huber is a Texas resident.

         637.   Plaintiff Juan M. Padron is a Texas resident who resides in Jefferson County, Texas.




                                                  62
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 63 of 132



         638.   Plaintiff Martha L. Anglin is a Texas resident who resides in Galveston County,

Texas.

         639.   Plaintiff Paul Anderson is a Texas resident who resides in Kerr County, Texas.

         640.   Plaintiff David Wakeen is a Texas resident.

         641.   Plaintiff Sondra Zimmerman is a Texas resident who resides in Dallas County,

Texas.

         642.   Plaintiff Sandra E. Ray is a Texas resident who resides in Harris County, Texas.

         643.   Plaintiff Julia E. Dailey is a Texas resident who resides in Kaufman County, Texas.

         644.   Plaintiff Jeanine T. Voss is a Texas resident who resides in Harris County, Texas.

         645.   Plaintiff Janice Borne is a Texas resident who resides in Brazoria County, Texas.

         646.   Plaintiff Karen Gates Frost is a Texas resident who resides in Angelina County,

Texas.

         647.   Plaintiff Laura Beth Jackson is a Texas resident who resides in Harris County,

Texas.

         648.   Plaintiff G. Scott Jackson is a Texas resident who resides in Harris County, Texas.

         649.   Plaintiff Diane Barnes is a Texas resident who resides in Denison County, Texas.

         650.   Plaintiff Thomas B. Beau is a Texas resident who resides in Galveston County,

Texas.

         651.   Plaintiff David L. Hartman, Jr. is a Texas resident.

         652.   Plaintiff Angela L. Hough is a Texas resident who resides in Tarrant County, Texas.

         653.   Plaintiff Charlotte Denmark is a Texas resident.

         654.   Plaintiff Gary M. Pirkle is a Texas resident who resides in Guadalupe County,

Texas.




                                                 63
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 64 of 132



         655.   Plaintiff Donald Zeek is a Texas resident who resides in Galveston County, Texas.

         656.   Plaintiff Geri Bentley is a Texas resident who resides in Galveston County, Texas.

         657.   Plaintiff Joseph A. Bourge is a Texas resident who resides in Orange County,

Texas.

         658.   Plaintiff Terri Wilson is a Texas resident.

         659.   Plaintiff Christine Martinez is a Texas resident who resides in Bexar County, Texas.

         660.   Plaintiff Michael Ketter is a Texas resident who resides in Tarrant County, Texas.

         661.   Plaintiff Martha MacLean is a Texas resident.

         662.   Plaintiff Ken Clark is a Texas resident.

         663.   Plaintiff Cynia Read is a Texas resident.

         664.   Plaintiff Dennis Read is a Texas resident.

         665.   Plaintiff Janet Jordan is a Texas resident who resides in Montgomery County,

Texas.

         666.   Plaintiff Douglas Haun is a Texas resident who resides in Harris County, Texas.

         667.   Plaintiff Kenneth Clark is a Texas resident who resides in Galveston County, Texas.

         668.   Plaintiff Brad Booth is a Texas resident who resides in Tarrant County, Texas.

         669.   Plaintiff Ronda Latham is a Texas resident who resides in Hays County, Texas.

         670.   Plaintiff Rosa M. Montano is a Texas resident who resides in Hidalgo County,

Texas.

         671.   Plaintiff Jennifer Peterson is a Texas resident.

         672.   Plaintiff Richard Ertl is a Texas resident who resides in Travis County, Texas.

         673.   Plaintiff Desmond Flores is a Texas resident who resides in Harris County, Texas.

         674.   Plaintiff Janice Dempsey is a Texas resident who resides in Travis County, Texas.




                                                  64
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 65 of 132



         675.   Plaintiff Rose Mary Leal is a Texas resident who resides in Galveston County,

Texas.

         676.   Plaintiff Rhonda Mogford is a Texas resident who resides in Harris County, Texas.

         677.   Plaintiff Anastasia Sanders is a Texas resident.

         678.   Plaintiff Don Sanders is a Texas resident.

         679.   Plaintiff Monica Clark is a Texas resident.

         680.   Plaintiff Pat Corcoran is a Texas resident.

         681.   Plaintiff Keith Noack is a Texas resident who resides in Montgomery County,

Texas.

         682.   Plaintiff Jared Saenz is a Texas resident who resides in Tarrant County, Texas.

         683.   Plaintiff Kevin Overbay is a Texas resident who resides in Kendall County, Texas.

         684.   Plaintiff Lee Lester is a Texas resident who resides in Harrison County, Texas.

         685.   Plaintiff Cynthia Bowen is a Texas resident who resides in Harris County, Texas.

         686.   Plaintiff Mary Kesler is a Texas resident who resides in Fort Bend County, Texas.

         687.   Plaintiff Angela Covarrubio is a Texas resident who resides in Colorado County,

Texas.

         688.   Plaintiff Allison Straub is a Texas resident who resides in Denton County, Texas.

         689.   Plaintiff Kevin Smith is a Texas resident who resides in Lee County, Texas.

         690.   Plaintiff Gina McGee is a Texas resident who resides in Tarrant County, Texas.

         691.   Plaintiff Monette Smith is a Texas resident who resides in Williamson County,

Texas.

         692.   Plaintiff Cynthia Caton is a Texas resident who resides in Dallas County, Texas.

         693.   Plaintiff Gary L. Cathey is a Texas resident who resides in Harris County, Texas.




                                                 65
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 66 of 132



         694.   Plaintiff Kari Schneider is a Texas resident who resides in Montgomery County,

Texas.

         695.   Plaintiff Larry Latham is a Texas resident who resides in Potter County, Texas.

         696.   Plaintiff Judy McDaniel is a Texas resident who resides in Midland County, Texas.

         697.   Plaintiff William Bruncke is a Texas resident who resides in Collin County, Texas.

         698.   Plaintiff Jennilyn Salinas is a Texas resident who resides in Bexar County, Texas.

         699.   Plaintiff Lyndsay Miller is a Texas resident who resides in Gregg County, Texas.

         700.   Plaintiff John Bermudez is a Texas resident who resides in Harris County, Texas.

         701.   Plaintiff Diane Bloomberg is a Texas resident who resides in Brazoria County,

Texas.

         702.   Plaintiff Paul Kliman is a Texas resident who resides in Angelina County, Texas.

         703.   Plaintiff Darrell Jarnagin is a Texas resident.

         704.   Plaintiff Lori Davette Ince is a Texas resident who resides in Travis County, Texas.

         705.   Plaintiff Monette Ince is a Texas resident who resides in Travis County, Texas.

         706.   Plaintiff Katharine Kilpatrick is a Texas resident who resides in Collin County,

Texas.

         707.   Plaintiff William Kilpatrick is a Texas resident who resides in Collin County,

Texas.

         708.   Plaintiff Nancy Insko is a Texas resident who resides in Collin County, Texas.

         709.   Plaintiff Danny Garvin is a Texas resident who resides in Liberty County, Texas.

         710.   Plaintiff Angelia Garvin is a Texas resident who resides in Liberty County, Texas.

         711.   Plaintiff Myra J. Anderson is a Texas resident who resides in Bexar County, Texas.

         712.   Plaintiff Mike Olmstead is a Texas resident who resides in Harris County, Texas.




                                                  66
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 67 of 132



         713.   Plaintiff Kristin Bota is a Texas resident who resides in Rockwall County, Texas.

         714.   Plaintiff David Bota is a Texas resident who resides in Rockwall County, Texas.

         715.   Plaintiff Wilfred Vandrese is a Texas resident who resides in Rockwall County,

Texas.

         716.   Plaintiff Curtis Fish is a Texas resident who resides in Lubbock County, Texas.

         717.   Plaintiff Paul Bilyeu is a Texas resident.

         718.   Plaintiff Cynthia Newton is a Texas resident.

         719.   Plaintiff Marita Segal is a Texas resident who resides in Fort Bend County, Texas.

         720.   Plaintiff Howard Segal is a Texas resident who resides in Fort Bend County, Texas.

         721.   Plaintiff Myra J. Anderson is a Texas resident who resides in Bexar County, Texas.

         722.   Plaintiff Gregory Scott Fulghum is a Texas resident who resides in Travis County,

Texas.

         723.   Plaintiff Philip Eichelberger is a Texas resident who resides in Dallas County,

Texas.

         724.   Plaintiff Melanie Webb is a Texas resident who resides in Travis County, Texas.

         725.   Plaintiff Jason Larman is a Texas resident who resides in Midland County, Texas.

         726.   Plaintiff Wendy Carlson is a Texas resident who resides in Rockwall County,

Texas.

         727.   Plaintiff Chelsea Schwartz is a Texas resident who resides in Denton County,

Texas.

         728.   Plaintiff Blake Gunn is a Texas resident who resides in Collin County, Texas.

         729.   Plaintiff Lisa Gunn is a Texas resident who resides in Collin County, Texas.

         730.   Plaintiff Edwin Haugen is a Texas resident who resides in Parker County, Texas.




                                                 67
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 68 of 132



         731.   Plaintiff Kristen Haugen is a Texas resident who resides in Parker County, Texas.

         732.   Plaintiff Dr. Jerry Morrison, MD is a Texas resident who resides in Harris County,

Texas.

         733.   Plaintiff Debra Ann Benson is a Texas resident who resides in Harris County,

Texas.

         734.   Plaintiff Phillip Archibald is a Texas resident who resides in Dallas County, Texas.

         735.   Plaintiff The Physique Builder, LLC is a Texas Limited Liability Company doing

business in Dallas County, Texas.

         736.   Plaintiff Wyatt Winn is a Texas resident who resides in Denton County, Texas.

         737.   Plaintiff Eula Dennison is a Texas resident who resides in Brazoria County, Texas.

         738.   Plaintiff Butch Marsalis is a Texas resident who resides in Panola County, Texas.

         739.   Plaintiff Karen Marsalis is a Texas resident who resides in Panola County, Texas.

         740.   Plaintiff Shannon Saldivar is a Texas resident who resides in Dallas County, Texas.

         741.   Plaintiff Raymond Saldivar is a Texas resident who resides in Dallas County,

Texas.

         742.   Plaintiff Chelsey Lindsey is a Texas resident who resides in Dallas County, Texas.

         743.   Plaintiff Darlene A. Pendery is a Texas resident who resides in Denton County,

Texas.

         744.   Plaintiff David Alan Pendery is a Texas resident who resides in Denton County,

Texas.

         745.   Plaintiff Richard Baker is a Texas resident who resides in Erath County, Texas.

         746.   Plaintiff Rashell Bridle is a Texas resident who resides in Jefferson County, Texas.

         747.   Plaintiff Robert Bridle is a Texas resident who resides in Jefferson County, Texas.




                                                 68
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 69 of 132



         748.   Plaintiff Elizabeth Grimmett is a Texas resident who resides in Dallas County,

Texas.

         749.   Plaintiff Susan Featherstone is a Texas resident who resides in Kerr County, Texas.

         750.   Plaintiff Logan Bartley is a Texas resident who resides in Grayson County, Texas.

         751.   Plaintiff Lori Valadez is a Texas resident who resides in Tarrant County, Texas.

         752.   Plaintiff Albert Valadez is a Texas resident who resides in Tarrant County, Texas.

         753.   Plaintiff Denise Davis is a Texas resident who resides in Travis County, Texas.

         754.   Plaintiff Stacy Dannenfelser is a Texas resident who resides in Harris County,

Texas.

         755.   Plaintiff Donna J. Brown is a Texas resident who resides in Ector County, Texas.

         756.   Plaintiff Leslie Berridge is a Texas resident who resides in Harris County, Texas.

         757.   Plaintiff Brian Glover is a Texas resident who resides in Tarrant County, Texas.

         758.   Plaintiff Randy Brandt is a Texas resident who resides in Galveston County, Texas.

         759.   Plaintiff Ivan G. Mieth, Jr. is a Texas resident who resides in Erath County, Texas

         760.   Plaintiff Liz Elliott is a Texas resident who resides in Ellis County, Texas.

         761.   Plaintiff Keith Elliott is a Texas resident who resides in Ellis County, Texas.

         762.   Plaintiff Leslie Wetzel is a Texas resident who resides in Burnet County, Texas.

         763.   Plaintiff James Tomberlin is a Texas resident who resides in Harris County, Texas.

         764.   Plaintiff John A. Kenagy is a Texas resident who resides in Bexar County, Texas.

         765.   Plaintiff Michael D. Puckett is a Texas resident who resides in Galveston County,

Texas.

         766.   Plaintiff Thomas B. Miller is a Texas resident who resides in Galveston County,

Texas.




                                                 69
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 70 of 132



         767.   Plaintiff Kathy Spitale is a Texas resident who resides in Tarrant County, Texas.

         768.   Plaintiff Kari Richardson is a Texas resident who resides in Harris County, Texas.

         769.   Plaintiff Leigh Wilcox is a Texas resident who resides in Collin County, Texas.

         770.   Plaintiff Rex Febus is a Texas resident who resides in Lubbock County, Texas.

         771.   Plaintiff Patrick Whipple is a Texas resident who resides in Harris County, Texas.

         772.   Plaintiff Rita Whipple is a Texas resident who resides in Harris County, Texas.

         773.   Plaintiff Allison Fey is a Texas resident who resides in Guadalupe County, Texas.

         774.   Plaintiff Lisa Cox is a Texas resident who resides in Grayson County, Texas.

         775.   Plaintiff Doug Folks is a Texas resident.

         776.   Plaintiff Sandra G. Smith is a Texas resident who resides in Howard County, Texas.

         777.   Plaintiff Lou Marini is a Texas resident who resides in Collin County, Texas.

         778.   Plaintiff Jennifer Marini is a Texas resident who resides in Collin County, Texas.

         779.   Plaintiff Alaina Marini is a Texas resident who resides in Collin County, Texas.

         780.   Plaintiff Michael Molina, II is a Texas resident who resides in Williamson County,

Texas.

         781.   Plaintiff Sarah Becker is a Texas resident who resides in Travis County, Texas.

         782.   Plaintiff Fred Brown is a Texas resident who resides in Milam County, Texas.

         783.   Plaintiff Matthew Connell is a Texas resident who resides in Bexar County, Texas.

         784.   Plaintiff Charlene Connell is a Texas resident who resides in Bexar County, Texas.

         785.   Plaintiff James C. Kallimani is a Texas resident who resides in Travis County,

Texas.

         786.   Plaintiff Billy Wayne Moore is a Texas resident who resides in Montgomery

County, Texas.




                                                 70
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 71 of 132



         787.   Plaintiff Margie Viola Moore is a Texas resident who resides in Montgomery

County, Texas.

         788.   Plaintiff J.L. Fox is a Texas resident who resides in Parker County, Texas.

         789.   Plaintiff Forrest Jackson is a Texas resident.

         790.   Plaintiff Kellianne Jackson is a Texas resident.

         791.   Plaintiff T.J. Fabby is a Texas resident.

         792.   Plaintiff Tracy Forde is a Texas resident.

         793.   Plaintiff Joy Mitchell is a Texas resident who resides in Motgomery County, Texas.

         794.   Plaintiff Cindy Dodson is a Texas resident.

         795.   Plaintiff Jerri Neese is a Texas resident.

         796.   Plaintiff Donald F. Woodson is a Texas resident who resides in Ellis County, Texas.

         797.   Plaintiff Karen Jones is a Texas resident who resides in Montgomery County,

Texas.

         798.   Plaintiff Daniel Miller is a Texas resident.

         799.   Plaintiff Dana Bartels is a Texas resident.

         800.   Plaintiff Clide Ferreira is a Texas resident who resides in Montgomery County,

Texas.

         801.   Plaintiff David Kimbrough is a Texas resident.

         802.   Plaintiff Wendy Land is a Texas resident.

         803.   Plaintiff Lorin Cardona is a Texas resident who resides in Collin County, Texas.

         804.   Plaintiff Donald W. Skiles is a Texas resident who resides in Coryell County,

Texas.

         805.   Plaintiff Jeffery G. Bane is a Texas resident who resides in Midland County, Texas.




                                                  71
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 72 of 132



         806.   Plaintiff Mary Ross is a Texas resident who resides in Harris County, Texas.

         807.   Plaintiff Jerri Lynn Ward, JD is a Texas resident who resides in Travis County,

Texas.

         808.   Plaintiff Christian Collins is a Texas resident.

         809.   Plaintiff Amanda Huggins is a Texas resident who resides in Denton County,

Texas.

         810.   Plaintiff Jack Reagan is a Texas resident.

         811.   Plaintiff Miranda Woodcock is a Texas resident.

         812.   Plaintiff Mike Sanders is a Texas resident who resides in Travis County, Texas.

         813.   Plaintiff Joey Luder is a Texas resident.

         814.   Plaintiff Alicia Zbylot is a Texas resident who resides in Harris County, Texas.

         815.   Plaintiff Chris Dishman is a Texas resident.

         816.   Plaintiff Donna Holt is a Texas resident who resides in Harris County, Texas.

         817.   Plaintiff Mary Anne Aiken is a Texas resident who resides in Smith County, Texas.

         818.   Plaintiff Linda Ogden is a Texas resident who resides in Montgomery County,

Texas.

         819.   Plaintiff Nicole Adkins is a Texas resident who resides in Comal County, Texas.

         820.   Plaintiff Jean Shaw is a Texas resident who resides in Montgomery County, Texas.

         821.   Plaintiff Wendy Peng is a Texas resident who resides in Denton County, Texas.

         822.   Plaintiff Philip Litton is a Texas resident who resides in Hays County, Texas.

         823.   Plaintiff Maribi S. Litton is a Texas resident who resides in Hays County, Texas.

         824.   Plaintiff Cheryl Carter is a Texas resident who resides in San Jacinto County,

Texas.




                                                  72
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 73 of 132



         825.   Plaintiff Cathy Collins is a Texas resident who resides in Denton County, Texas.

         826.   Plaintiff Tim Archer is a Texas resident who resides in Denton County, Texas.

         827.   Plaintiff Diane Noskrent is a Texas resident who resides in Montgomery County,

Texas.

         828.   Plaintiff Jeanne Garcia is a Texas resident who resides in Harris County, Texas.

         829.   Plaintiff Peter Allison is a Texas resident who resides in Montgomery County,

Texas.

         830.   Plaintiff Angela Knittel is a Texas resident who resides in Williamson County,

Texas.

         831.   Plaintiff Michele Dunham is a Texas resident who resides in Collin County, Texas.

         832.   Plaintiff Patrick Knapick is a Texas resident who resides in Bexar County, Texas.

         833.   Plaintiff Shane Reuther is a Texas resident who resides in Upshur County, Texas.

         834.   Plaintiff Chelsey Reuther is a Texas resident who resides in Upshur County, Texas.

         835.   Plaintiff J.B. Daniel is a Texas resident who resides in Bandera County, Texas.

         836.   Plaintiff Stacy McMahan is a Texas resident who resides in Upshur County, Texas.

         837.   Plaintiff Jeanie Huble is a Texas resident who resides in Harris County, Texas.

         838.   Plaintiff Craig Licciardi is a Texas resident who resides in Smith County, Texas.

         839.   Plaintiff Catherine Masden is a Texas resident who resides in Montgomery County,

Texas.

         840.   Plaintiff George McDonough is a Texas resident who resides in Harris County,

Texas.

         841.   Plaintiff Maria Kind is a Texas resident who resides in Williamson County, Texas.

         842.   Plaintiff Ann Marek is a Texas resident who resides in Montgomery County, Texas.




                                                73
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 74 of 132



         843.   Plaintiff Sheryl Hendrix is a Texas resident who resides in Polk County, Texas.

         844.   Plaintiff George Lingenfelder is a Texas resident who resides in Harris County,

Texas.

         845.   Plaintiff Charles A. Barron is a Texas resident who resides in Montgomery County,

Texas.

         846.   Plaintiff Karen Dormois is a Texas resident who resides in Austin County, Texas.

         847.   Plaintiff Teresa Coleman is a Texas resident who resides in Ellis County, Texas.

         848.   Plaintiff Kathryn Monette is a Texas resident who resides in Dallas County, Texas.

         849.   Plaintiff Monica Kidd is a Texas resident who resides in Smith County, Texas.

         850.   Plaintiff Cathy Crate is a Texas resident who resides in Harris County, Texas.

         851.   Plaintiff Joe Locetta is a Texas resident who resides in Montgomery County, Texas.

         852.   Plaintiff Carol Pauwels is a Texas resident who resides in Fort Bend County, Texas.

         853.   Plaintiff Kendal Johnston is a Texas resident who resides in Taylor County, Texas.

         854.   Plaintiff David R. Mogill is a Texas resident who resides in Montgomery County,

Texas.

         855.   Plaintiff Billy Graff is a Texas resident who resides in Montgomery County, Texas.

         856.   Plaintiff David Hill is a Texas resident.

         857.   Plaintiff Elizabeth Dingman is a Texas.

         858.   Plaintiff Carmen Studer is a Texas resident.

         859.   Plaintiff Sharon Wade is a Texas resident who resides in Grayson County, Texas.

         860.   Plaintiff Deniz Boyd is a Texas resident who resides in Harris County, Texas.

         861.   Plaintiff Sarah Gardner is a Texas resident who resides in Bell County, Texas.

         862.   Plaintiff Rosalie Doyle is a Texas resident who resides in Travis County, Texas.




                                                 74
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 75 of 132



         863.   Plaintiff Margaret Ragland is a Texas resident who resides in Dallas County, Texas.

         864.   Plaintiff Dale Bocker is a Texas resident who resides in Taylor County, Texas.

         865.   Plaintiff Mollie Hlebik is a Texas resident who resides in Guadalupe County,

Texas.

         866.   Plaintiff Robin Arnold is a Texas resident who resides in Montgomery County,

Texas.

         867.   Plaintiff John Day is a Texas resident who resides in Taylor County, Texas.

         868.   Plaintiff Otilia Capistran is a Texas resident who resides in Harris County, Texas.

         869.   Plaintiff Carole H. Haynes, Ph.D is a Texas resident who resides in Denton County,

Texas.

         870.   Plaintiff Shannon Prater is a Texas resident who resides in Dallas County, Texas.

         871.   Plaintiff Denell McClure is a Texas resident.

         872.   Plaintiff Marcia Walden is a Texas resident who resides in Montgomery County,

Texas.

         873.   Plaintiff John Mann is a Texas resident who resides in Galveston County, Texas.

         874.   Plaintiff Cindi Salinas is a Texas resident who resides in Harris County, Texas.

         875.   Plaintiff Helen Reyes is a Texas resident who resides in Jefferson County, Texas.

         876.   Plaintiff Rene Garza is a Texas resident who resides in Brazoria County, Texas.

         877.   Plaintiff Ann Barfield is a Texas resident who resides in Bowie County, Texas.

         878.   Plaintiff James Preston is a Texas resident who resides in Harris County, Texas.

         879.   Plaintiff Renee Sullins is a Texas resident who resides in Austin County, Texas.

         880.   Plaintiff Alan R. Stearns is a Texas resident who resides in Montgomery County,

Texas.




                                                 75
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 76 of 132



         881.   Plaintiff Charlene Creek is a Texas resident who resides in Carson County, Texas.

         882.   Plaintiff Phyllis Anderson is a Texas resident who resides in Wood County, Texas.

         883.   Plaintiff Marilyn Word is a Texas resident who resides in Sutton County, Texas.

         884.   Plaintiff Laura Grizzle is a Texas resident who resides in Wharton County, Texas.

         885.   Plaintiff Scott Bailey is a Texas resident who resides in Collin County, Texas.

         886.   Plaintiff Andrea Sallade is a Texas resident who resides in Parker County, Texas.

         887.   Plaintiff Mary Escalante is a Texas resident who resides in Harris County, Texas.

         888.   Plaintiff Linda Canady is a Texas resident who resides in Hamilton County, Texas.

         889.   Plaintiff Tad Preston is a Texas resident who resides in Denton County, Texas.

         890.   Plaintiff Sylvia Hallerman is a Texas resident who resides in Tarrant County,

Texas.

         891.   Plaintiff Cathy Wells is a Texas resident who resides in Wise County, Texas.

         892.   Plaintiff B.J. Harman is a Texas resident who resides in Collin County, Texas.

         893.   Plaintiff Debbie Vanderburg is a Texas resident who resides in Collin County,

Texas.

         894.   Plaintiff Jan Hinson is a Texas resident who resides in Taylor County, Texas.

         895.   Plaintiff Sheila Ambroz is a Texas resident who resides in Bosque County, Texas.

         896.   Plaintiff Marcia Newman is a Texas resident who resides in Montgomery County,

Texas.

         897.   Plaintiff Rose Hutchinson is a Texas resident who resides in Harris County, Texas.

         898.   Plaintiff Teesha Spencer is a Texas resident who resides in Montgomery County,

Texas.




                                                76
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 77 of 132



         899.   Plaintiff Michelle Mittelstaedt is a Texas resident who resides in Denton County,

Texas.

         900.   Plaintiff Carol LaFon is a Texas resident who resides in Montgomery County,

Texas.

         901.   Plaintiff Jack Cunningham is a Texas resident who resides in Harris County, Texas.

         902.   Plaintiff Sharon Morgan-Lind is a Texas resident who resides in Harris County,

Texas.

         903.   Plaintiff Gwyn Eury is a Texas resident who resides in Rockwall County, Texas.

         904.   Plaintiff Krislena Weston is a Texas resident who resides in Travis County, Texas.

         905.   Plaintiff Rebecca Kumar is a Texas resident who resides in Denton County, Texas.

         906.   Plaintiff Virginia Lamoureux is a Texas resident who resides in Denton County,

Texas.

         907.   Plaintiff Jacob Langston is a Texas resident who resides in Bexar County, Texas.

         908.   Plaintiff Kimberly Kraus is a Texas resident who resides in Gillespie County,

Texas.

         909.   Plaintiff Beth Heinley is a Texas resident who resides in Wood County, Texas.

         910.   Plaintiff James Boucher is a Texas resident who resides in Refugio County, Texas.

         911.   Plaintiff Joan Engen is a Texas resident who resides in Travis County, Texas.

         912.   Plaintiff Natalia DeLaOssa is a Texas resident who resides in Wood County, Texas.

         913.   Plaintiff Barbara Hawkins is a Texas resident who resides in Montgomery County,

Texas.

         914.   Plaintiff Heather Harris is a Texas resident who resides in Stephens County, Texas.

         915.   Plaintiff Tina Landrum is a Texas resident who resides in Galveston County, Texas.




                                                77
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 78 of 132



         916.   Plaintiff William Robinson is a Texas resident who resides in Val Verde County,

Texas.

         917.   Plaintiff Wayne Potter is a Texas resident who resides in Fort Bend County, Texas.

         918.   Plaintiff Laura Stearns is a Texas resident who resides in Ector County, Texas.

         919.   Plaintiff Richard Stoisits is a Texas resident who resides in Harris County, Texas.

         920.   Plaintiff Tanya Adkins is a Texas resident who resides in Ellis County, Texas.

         921.   Plaintiff Cheryl Wyble is a Texas resident who resides in Burelson County, Texas.

         922.   Plaintiff Alicia Criswell is a Texas resident who resides in Denton County, Texas.

         923.   Plaintiff Jackie Medina is a Texas resident who resides in Harris County, Texas.

         924.   Plaintiff Lisa Dimmitt is a Texas resident who resides in Fort Bend County, Texas.

         925.   Plaintiff Robert Howle is a Texas resident who resides in Collin County, Texas.

         926.   Plaintiff Eula McKown is a Texas resident who resides in McLennan County,

Texas.

         927.   Plaintiff Shonda Juarez is a Texas resident who resides in Smith County, Texas.

         928.   Plaintiff Arturo Galindo is a Texas resident who resides in Bexar County, Texas.

         929.   Plaintiff Ronald Lapaglia is a Texas resident who resides in Montgomery County,

Texas.

         930.   Plaintiff Missie Carra is a Texas resident who resides in Tarrant County, Texas.

         931.   Plaintiff Cliff Criswell is a Texas resident who resides in Hood County, Texas.

         932.   Plaintiff Hilary Shellhorse is a Texas resident who resides in Tarrant County,

Texas.

         933.   Plaintiff Rhea Robison is a Texas resident who resides in Montgomery County,

Texas.




                                                 78
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 79 of 132



         934.   Plaintiff Kim Walton is a Texas resident who resides in Tarrant County, Texas.

         935.   Plaintiff Shelli Schulgen is a Texas resident who resides in Van Zandt County,

Texas.

         936.   Plaintiff James Schulgen is a Texas resident who resides in Van Zandt County,

Texas.

         937.   Plaintiff Deborah Hart is a Texas resident who resides in Collin County, Texas.

         938.   Plaintiff Roy Streckfuss is a Texas resident who resides in Harris County, Texas.

         939.   Plaintiff Kate Buenger is a Texas resident who resides in Collin County, Texas.

         940.   Plaintiff Milton Ryan is a Texas resident who resides in Tarrant County, Texas.

         941.   Plaintiff Kathryn Krosley is a Texas resident who resides in Bell County, Texas.

         942.   Plaintiff Angelica Clark is a Texas resident who resides in Waller County, Texas.

         943.   Plaintiff LaDona Willess is a Texas resident who resides in Rockwall County,

Texas.

         944.   Plaintiff Alva Driscoll is a Texas resident who resides in Parker County, Texas.

         945.   Plaintiff Philip Peoples is a Texas resident who resides in Rockwall County, Texas.

         946.   Plaintiff Austin Brodeur is a Texas resident who resides in Harris County, Texas.

         947.   Plaintiff Candy Hall is a Texas resident who resides in Collin County, Texas.

         948.   Plaintiff Deanna Briem is a Texas resident who resides in Harris County, Texas.

         949.   Plaintiff Marsha Bujnoch is a Texas resident who resides in Harris County, Texas.

         950.   Plaintiff Tammy Blair is a Texas resident who resides in Smith County, Texas.

         951.   Plaintiff Krischena Allred is a Texas resident who resides in Tarrant County, Texas.

         952.   Plaintiff Maria Maldonado is a Texas resident who resides in Dallas County, Texas.




                                                 79
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 80 of 132



         953.   Plaintiff Charles Johnson is a Texas resident who resides in Montgomery County,

Texas.

         954.   Plaintiff Jenifer Gibson is a Texas resident who resides in Wood County, Texas.

         955.   Plaintiff Doug Cotton is a Texas resident who resides in Llano County, Texas.

         956.   Plaintiff Marty Whitmire is a Texas resident who resides in Rusk County, Texas.

         957.   Plaintiff Maria Solis is a Texas resident who resides in Johnson County, Texas.

         958.   Plaintiff Laura Davlin is a Texas resident who resides in Smith County, Texas.

         959.   Plaintiff Carla Robertson is a Texas resident who resides in Orange County, Texas.

         960.   Plaintiff Jason Bailey is a Texas resident who resides in Harris County, Texas.

         961.   Plaintiff Todd Smith is a Texas resident who resides in Travis County, Texas.

         962.   Plaintiff Ruth York is a Texas resident who resides in Eastland County, Texas.

         963.   Plaintiff Todd Hartman is a Texas resident who resides in Williamson County,

Texas.

         964.   Plaintiff Margo Keller is a Texas resident who resides in Harris County, Texas.

         965.   Plaintiff Linda DeAnda is a Texas resident who resides in Hidalgo County, Texas.

         966.   Plaintiff Paula Lipsey is a Texas resident who resides in Ellis County, Texas.

         967.   Plaintiff Sam Anderson is a Texas resident who resides in Denton County, Texas.

         968.   Plaintiff Betsy Rodriguez is a Texas resident who resides in Collin County, Texas.

         969.   Plaintiff Diane Cole is a Texas resident who resides in Smith County, Texas.

         970.   Plaintiff Kristi Pendergrass is a Texas resident who resides in Collin County, Texas.

         971.   Plaintiff Candie Shipman is a Texas resident who resides in Collin County, Texas.

         972.   Plaintiff Angela Hooper is a Texas resident who resides in Tarrant County, Texas.

         973.   Plaintiff Cara Gunia is a Texas resident who resides in Tarrant County, Texas.




                                                 80
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 81 of 132



         974.   Plaintiff Sommer Lapitsky is a Texas resident who resides in Tarrant County,

Texas.

         975.   Plaintiff Rachelle Seaton is a Texas resident who resides in Rains County, Texas.

         976.   Plaintiff Barbara Patton is a Texas resident who resides in Ector County, Texas.

         977.   Plaintiff Katy Martinez is a Texas resident who resides in Harris County, Texas.

         978.   Plaintiff Gina Cornelius is a Texas resident who resides in Fort Bend County,

Texas.

         979.   Plaintiff Deb Neuhuyse is a Texas resident who resides in Collin County, Texas.

         980.   Plaintiff Laurie Westenhaver is a Texas resident who resides in Dallas County,

Texas.

         981.   Plaintiff Rebecca Dahlquist is a Texas resident who resides in Bexar County, Texas.

         982.   Plaintiff Susan Miller is a Texas resident who resides in Van Zandt County, Texas.

         983.   Plaintiff Lisa Wien is a Texas resident who resides in Collin County, Texas.

         984.   Plaintiff Elaine Fleming is a Texas resident who resides in Goliad County, Texas.

         985.   Plaintiff Libby Harkey is a Texas resident who resides in Camp County, Texas.

         986.   Plaintiff Marina Von Bergen is a Texas resident who resides in Harris County,

Texas.

         987.   Plaintiff William Landers is a Texas resident who resides in Rockwall County,

Texas.

         988.   Plaintiff Rhesha Landers is a Texas resident who resides in Rockwall County,

Texas.

         989.   Plaintiff Arlene Smart is a Texas resident who resides in Liberty County, Texas.

         990.   Plaintiff Michelle Nelson is a Texas resident who resides in Denton County, Texas.




                                                81
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 82 of 132



         991.   Plaintiff Terri McGee is a Texas resident who resides in Callahan County, Texas.

         992.   Plaintiff Allison Barton is a Texas resident who resides in Denton County, Texas.

         993.   Plaintiff Tracy Bridges is a Texas resident who resides in Fannin County, Texas.

         994.   Plaintiff Veronica Dayoub is a Texas resident who resides in Ector County, Texas.

         995.   Plaintiff Claudia Turcott is a Texas resident who resides in Harris County, Texas.

         996.   Plaintiff Joelene Lux is a Texas resident who resides in Harris County, Texas.

         997.   Plaintiff Benjamin Barney is a Texas resident.

         998.   Plaintiff Donald Clark is a Texas resident who resides in Smith County, Texas.

         999.   Plaintiff Jane Scussel is a Texas resident who resides in Harris County, Texas.

         1000. Plaintiff Starla Malek is a Texas resident who resides in Fort Bend County, Texas.

         1001. Plaintiff Suzy Fitzgerald is a Texas resident who resides in Harris County, Texas.

         1002. Plaintiff Teresa Powell is a Texas resident who resides in Leon County, Texas.

         1003. Plaintiff Mike Coy is a Texas resident who resides in Leon County, Texas.

         1004. Plaintiff Grady Thompson is a Texas resident who resides in Jefferson County,

Texas.

         1005. Plaintiff Doc Greene is a Texas resident who resides in Harris County, Texas.

         1006. Plaintiff Cindy Torio is a Texas resident who resides in Guadalupe County, Texas.

         1007. Plaintiff Eric Sutphin is a Texas resident who resides in Dallas County, Texas.

         1008. Plaintiff Kathy Young is a Texas resident who resides in Harris County, Texas.

         1009. Plaintiff Steven Jones is a Texas resident who resides in Travis County, Texas.

         1010. Plaintiff Sandra Birkline is a Texas resident who resides in Harris County, Texas.

         1011. Plaintiff Debbie Laird is a Texas resident who resides in Bastrop County, Texas.

         1012. Plaintiff Luella May is a Texas resident who resides in Delta County, Texas.




                                                82
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 83 of 132



         1013. Plaintiff Jerry Pearce is a Texas resident who resides in Harris County, Texas.

         1014. Plaintiff Veronica Pearce is a Texas resident who resides in Harris County, Texas.

         1015. Plaintiff Nancy McConnell is a Texas resident who resides in Palo Pinto County,

Texas.

         1016. Plaintiff Alan Stearns is a Texas resident who resides in Montgomery County,

Texas.

         1017. Plaintiff James Villarreal is a Texas resident who resides in Tarrant County, Texas.

         1018. Plaintiff Brad Birdwell is a Texas resident who resides in Harris County, Texas.

         1019. Plaintiff Rosemary Panici is a Texas resident who resides in Guadalupe County,

Texas.

         1020. Plaintiff Gail Atwater is a Texas resident who resides in Travis County, Texas.

         1021. Plaintiff Kandise Bertelson is a Texas resident who resides in Ellis County, Texas.

         1022. Plaintiff Jill Ebel is a Texas resident who resides in Rockwall County, Texas.

         1023. Plaintiff Ann Hamilton is a Texas resident who resides in Travis County, Texas.

         1024. Plaintiff Karen Gilbert is a Texas resident who resides in Montgomery County,

Texas.

         1025. Plaintiff Sandra Caldwell is a Texas resident who resides in Montgomery County,

Texas.

         1026. Plaintiff Kim McMahon is a Texas resident who resides in Hardin County, Texas.

         1027. Plaintiff Thomas Landry is a Texas resident who resides in Fort Bend County,

Texas.

         1028. Plaintiff Debra Stearns is a Texas resident who resides in Montgomery County,

Texas.




                                                 83
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 84 of 132



         1029. Plaintiff Brian Adkins is a Texas resident who resides in Parker County, Texas.

         1030. Plaintiff Patrick Wallace is a Texas resident who resides in Tarrant County, Texas.

         1031. Plaintiff Julie Rainey is a Texas resident who resides in Harris County, Texas.

         1032. Plaintiff Felix Rodriquez is a Texas resident who resides in Ector County, Texas.

         1033. Plaintiff Hannah Zbylot is a Texas resident who resides in Harris County, Texas.

         1034. Plaintiff Julia Stephens is a Texas resident who resides in Van Zandt County, Texas.

         1035. Plaintiff Dennis Mangrum is a Texas resident who resides in Grayson County,

Texas.

         1036. Plaintiff William Tolbert is a Texas resident who resides in Walker County, Texas.

         1037. Plaintiff Lynette Lucas is a Texas resident who resides in Tom Green County,

Texas.

         1038. Plaintiff Amber Colier is a Texas resident who resides in Brazos County, Texas.

         1039. Plaintiff John Sprankle is a Texas resident.

         1040. Plaintiff Andrea Sheinbein is a Texas resident who resides in Williamson County,

Texas.

         1041. Plaintiff James Walker is a Texas resident who resides in Tarrant County, Texas.

         1042. Plaintiff Suzanne Johnston is a Texas resident who resides in Collin County, Texas.

         1043. Plaintiff James Dowell is a Texas resident who resides in Galveston County, Texas.

         1044. Plaintiff Amy Lindsay is a Texas resident who resides in Walker County, Texas.

         1045. Plaintiff Kavita Proothee is a Texas resident who resides in Tarrant County, Texas.

         1046. Plaintiff Emanuela Rios is a Texas resident who resides in Harris County, Texas.

         1047. Plaintiff Fidel Sanchez is a Texas resident who resides in Harris County, Texas.

         1048. Plaintiff Jean Sanchez is a Texas resident who resides in Harris County, Texas.




                                                 84
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 85 of 132



         1049. Plaintiff Carre Perry is a Texas resident who resides in Harris County, Texas.

         1050. Plaintiff Jose Rivera is a Texas resident who resides in Harris County, Texas.

         1051. Plaintiff Dee Jones is a Texas resident who resides in Fort Bend County, Texas.

         1052. Plaintiff Yvonne Riley is a Texas resident who resides in Harris County, Texas.

         1053. Plaintiff Lisa Henderson is a Texas resident who resides in Brazoria County, Texas.

         1054. Plaintiff Kathleen Airaudi is a Texas resident who resides in Bastrop County,

Texas.

         1055. Plaintiff Tami Smith is a Texas resident who resides in Harris County, Texas.

         1056. Plaintiff Debbie Landry is a Texas resident who resides in Fort Bend County,

Texas.

         1057. Plaintiff Alan Tessneer is a Texas resident who resides in Potter County, Texas.

         1058. Plaintiff Beau Hughes is a Texas resident who resides in Midland County, Texas.

         1059. Plaintiff Holly Craig is a Texas resident who resides in Burnet County, Texas.

         1060. Plaintiff William Drennan is a Texas resident who resides in Franklin County,

Texas.

         1061. Plaintiff Lynn Ford is a Texas resident who resides in Tarrant County, Texas.

         1062. Plaintiff Christi Cheramie is a Texas resident who resides in Harris County, Texas.

         1063. Plaintiff Russell Rush is a Texas resident who resides in Harris County, Texas.

         1064. Plaintiff Marie Anne Rush is a Texas resident who resides in Harris County, Texas.

         1065. Plaintiff Debbie Weatherford is a Texas resident who resides in Waller County,

Texas.

         1066. Plaintiff Nancy Madson is a Texas resident who resides in Collin County, Texas.

         1067. Plaintiff Diane Johnson is a Texas resident who resides in Tarrant County, Texas.




                                                85
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 86 of 132



         1068. Plaintiff Joanna Stirt is a Texas resident who resides in Bandera County, Texas.

         1069. Plaintiff Wanda McKenzie Best is a Texas resident who resides in Denton County,

Texas.

         1070. Plaintiff Roger Morman is a Texas resident who resides in Titus County, Texas.

         1071. Plaintiff Valerie Murphy is a Texas resident who resides in Montgomery County,

Texas.

         1072. Plaintiff Vicky Milner is a Texas resident who resides in Brazoria County, Texas.

         1073. Plaintiff Terri Morgan is a Texas resident who resides in Hood County, Texas.

         1074. Plaintiff Jeanne Kelley is a Texas resident who resides in Tarrant County, Texas.

         1075. Plaintiff Michael Yeary is a Texas resident who resides in Upton County, Texas.

         1076. Plaintiff Delaine Shenkir is a Texas resident.

         1077. Plaintiff Janet Currie is a Texas resident who resides in Gonzales County, Texas.

         1078. Plaintiff Bobby Chamberlain is a Texas resident who resides in Dallas County,

Texas.

         1079. Plaintiff Debbie Landrum is a Texas resident who resides in Kendall County,

Texas.

         1080. Plaintiff Mary Mills is a Texas resident who resides in Travis County, Texas.

         1081. Plaintiff Dianna Rhodes is a Texas resident who resides in Comal County, Texas.

         1082. Plaintiff Tonya Fowler is a Texas resident who resides in Comal County, Texas.

         1083. Plaintiff Gary Wilhide is a Texas resident who resides in Fort Bend County, Texas.

         1084. Plaintiff Ben Allen is a Texas resident who resides in Bastrop County, Texas.

         1085. Plaintiff Millee Procella is a Texas resident who resides in Orange County, Texas.

         1086. Plaintiff Lydia Burns is a Texas resident who resides in Harris County, Texas.




                                                86
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 87 of 132



         1087. Plaintiff Mechelle Johnson is a Texas resident who resides in Harris County, Texas.

         1088. Plaintiff Matt Bryant is a Texas resident who resides in Dallas County, Texas.

         1089. Plaintiff Susan Butler is a Texas resident who resides in San Jacinto County, Texas.

         1090. Plaintiff Carl Reed is a Texas resident who resides in Travis County, Texas.

         1091. Plaintiff Kathy Boop is a Texas resident who resides in Dallas County, Texas.

         1092. Plaintiff Selma Smith is a Texas resident who resides in Travis County, Texas.

         1093. Plaintiff Jennifer Bertino is a Texas resident who resides in Travis County, Texas.

         1094. Plaintiff Terry Hall is a Texas resident who resides in Travis County, Texas.

         1095. Plaintiff Robert Butler is a Texas resident who resides in Fort Bend County, Texas.

         1096. Plaintiff Joy Montgomery is a Texas resident who resides in Hays County, Texas.

         1097. Plaintiff Kimberly Waltz is a Texas resident who resides in Scurry County, Texas.

         1098. Plaintiff Clint McBride is a Texas resident.

         1099. Plaintiff Glenda Piacenti is a Texas resident who resides in Montgomery County,

Texas.

         1100. Plaintiff Bridgett Anderson is a Texas resident who resides in Montague County,

Texas.

         1101. Plaintiff Cne Tolivar is a Texas resident who resides in Van Zandt County, Texas.

         1102. Plaintiff Dana LaRue is a Texas resident who resides in Collin County, Texas.

         1103. Plaintiff James Honey is a Texas resident who resides in Harris County, Texas.

         1104. Plaintiff Shirlene Shears is a Texas resident who resides in Guadalupe County,

Texas.

         1105. Plaintiff Johanna Barton is a Texas resident who resides in Galveston County,

Texas.




                                                 87
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 88 of 132



         1106. Plaintiff Sherrie Hairston is a Texas resident who resides in Dallas County, Texas.

         1107. Plaintiff Shad Marshall is a Texas resident who resides in Collin County, Texas.

         1108. Plaintiff Roberta Agness is a Texas resident who resides in Polk County, Texas.

         1109. Plaintiff Anastasia Bright is a Texas resident who resides in Collin County, Texas.

         1110. Plaintiff Melissa Kalina is a Texas resident who resides in Travis County, Texas.

         1111. Plaintiff Christina Tierney is a Texas resident who resides in Collin County, Texas.

         1112. Plaintiff Candice Edwards is a Texas resident who resides in Fort Bend County,

Texas.

         1113. Plaintiff Marta Basez is a Texas resident who resides in Travis County, Texas.

         1114. Plaintiff Angela Hartsock is a Texas resident who resides in Rockwall County,

Texas.

         1115. Plaintiff Teresha Nelson is a Texas resident who resides in Comal County, Texas.

         1116. Plaintiff Kristen Stone is a Texas resident who resides in Travis County, Texas.

         1117. Plaintiff Courtney Hanson is a Texas resident who resides in Erath County, Texas.

         1118. Plaintiff Alane Beard is a Texas resident who resides in Collin County, Texas.

         1119. Plaintiff Frances Perez is a Texas resident who resides in Galveston County, Texas.

         1120. Plaintiff Candida Granados is a Texas resident who resides in Collin County, Texas.

         1121. Plaintiff Denise Hernandez is a Texas resident who resides in Bexar County, Texas.

         1122. Plaintiff Candace Denney is a Texas resident who resides in Dallas County, Texas.

         1123. Plaintiff Kenneth Bush is a Texas resident who resides in Tarrant County, Texas.

         1124. Plaintiff Jim Burns is a Texas resident who resides in Brazoria County, Texas.

         1125. Plaintiff Wendi Bucher is a Texas resident who resides in Bastrop County, Texas.

         1126. Plaintiff Chris Biddy is a Texas resident who resides in Tarrant County, Texas.




                                                 88
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 89 of 132



         1127. Plaintiff David Treibs is a Texas resident who resides in Gillespie County, Texas.

         1128. Plaintiff Kristy Kincaid is a Texas resident who resides in Dallas County, Texas.

         1129. Plaintiff Christina Kinder is a Texas resident who resides in Jack County, Texas.

         1130. Plaintiff Richard Shellenberger is a Texas resident who resides in Montgomery

County, Texas.

         1131. Plaintiff Cory Crouch is a Texas resident.

         1132. Plaintiff Lori Beth Cabrera is a Texas resident who resides in Collin County, Texas.

         1133. Plaintiff Tommie Quider is a Texas resident who resides in Denton County, Texas.

         1134. Plaintiff Amy Martinez is a Texas resident who resides in Brazos County, Texas.

         1135. Plaintiff James Taylor is a Texas resident.

         1136. Plaintiff Melinda Cernero is a Texas resident.

         1137. Plaintiff Debbie Smith Hartwell is a Texas resident who resides in Collin County,

Texas.

         1138. Plaintiff Heather Smith is a Texas resident who resides in Grimes County, Texas.

         1139. Plaintiff Rawney McVaney is a Texas resident who resides in Travis County,

Texas.

         1140. Plaintiff Zdenka Duran is a Texas resident who resides in Tarrant County, Texas.

         1141. Plaintiff Bobby Hilliard is a Texas resident who resides in Leon County, Texas.

         1142. Plaintiff Melissa Ciechanowicz is a Texas resident who resides in Travis County,

Texas.

         1143. Plaintiff Kim Foxhoven is a Texas resident who resides in Travis County, Texas.

         1144. Plaintiff Deona Baker is a Texas resident who resides in Rains County, Texas.

         1145. Plaintiff Teresa Taylor is a Texas resident who resides in Denton County, Texas.




                                                 89
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 90 of 132



         1146. Plaintiff Steve Galloway is a Texas resident who resides in Caldwell County,

Texas.

         1147. Plaintiff Jan Beck is a Texas resident who resides in Kaufman County, Texas.

         1148. Plaintiff Elizabeth Austin is a Texas resident who resides in Montague County,

Texas.

         1149. Plaintiff Laythan Cloke is a Texas resident who resides in Nueces County, Texas.

         1150. Plaintiff Margaret Coleman is a Texas resident who resides in Denton County,

Texas.

         1151. Plaintiff Lizie Pilicy is a Texas resident who resides in Denton County, Texas.

         1152. Plaintiff Sonja Ruehle is a Texas resident who resides in Montgomery County,

Texas.

         1153. Plaintiff Kierstin Cheever is a Texas resident who resides in Kendall County,

Texas.

         1154. Plaintiff Kaleta Burgin is a Texas resident who resides in Morris County, Texas.

         1155. Plaintiff Kimberly Loe is a Texas resident who resides in Collin County, Texas.

         1156. Plaintiff Laura Fair is a Texas resident who resides in Bexar County, Texas.

         1157. Plaintiff Angela Neywick is a Texas resident who resides in Dallas County, Texas.

         1158. Plaintiff Amy Frere is a Texas resident who resides in Harris County, Texas.

         1159. Plaintiff Janeen Osina is a Texas resident who resides in Montgomery County,

Texas.

         1160. Plaintiff Jose Reyna is a Texas resident who resides in Cameron County, Texas.

         1161. Plaintiff Debra Perry is a Texas resident who resides in Lubbock County, Texas.

         1162. Plaintiff Teresa Dear is a Texas resident who resides in Williamson County, Texas.




                                                90
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 91 of 132



         1163. Plaintiff Rebecca Gosart is a Texas resident who resides in Tarrant County, Texas.

         1164. Plaintiff Suzen West is a Texas resident who resides in Cooke County, Texas.

         1165. Plaintiff Julie Jumes is a Texas resident who resides in Kendall County, Texas.

         1166. Plaintiff Elizabeth Pamplin is a Texas resident who resides in Williamson County,

Texas.

         1167. Plaintiff Linda Munroe is a Texas resident who resides in Collin County, Texas.

         1168. Plaintiff Caroline Kyhl is a Texas resident who resides in Tarrant County, Texas.

         1169. Plaintiff Melba Parker is a Texas resident who resides in Collin County, Texas.

         1170. Plaintiff Jerry Metker is a Texas resident who resides in Denton County, Texas.

         1171. Plaintiff Debra Scaggs is a Texas resident who resides in Denton County, Texas.

         1172. Plaintiff Audrey Amirian is a Texas resident who resides in Harris County, Texas.

         1173. Plaintiff Rebecca Staggs is a Texas resident who resides in Wood County, Texas.

         1174. Plaintiff Charys Leal is a Texas resident who resides in Brown County, Texas.

         1175. Plaintiff Lanny Carnley is a Texas resident who resides in Angelina County, Texas.

         1176. Plaintiff Meg Longhenry is a Texas resident who resides in Bastrop County, Texas.

         1177. Plaintiff Caleb Swackhamer is a Texas resident who resides in Travis County,

Texas.

         1178. Plaintiff Matthew Buckley is a Texas resident who resides in Travis County, Texas.

         1179. Plaintiff Christopher Swackhamer is a Texas resident who resides in Hays County,

Texas.

         1180. Plaintiff Nicole Swackhamer is a Texas resident who resides in Hays County,

Texas.

         1181. Plaintiff Cassie Allen is a Texas resident who resides in Bastrop County, Texas.




                                                91
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 92 of 132



         1182. Plaintiff Joe Wilson is a Texas resident who resides in Midland County, Texas.

         1183. Plaintiff Aliya Mathiesen is a Texas resident who resides in Travis County, Texas.

         1184. Plaintiff Steve Groebe is a Texas resident.

         1185. Plaintiff Kimberly Thomas is a Texas resident who resides in Brazos County,

Texas.

         1186. Plaintiff Jacklyn King is a Texas resident who resides in Navarro County, Texas.

         1187. Plaintiff Susan Stogner is a Texas resident who resides in Collin County, Texas.

         1188. Plaintiff Randa Anderson is a Texas resident who resides in Brazos County, Texas.

         1189. Plaintiff Theo Wood is a Texas resident who resides in Lampasas County, Texas.

         1190. Plaintiff Steve Spence is a Texas resident who resides in Collin County, Texas.

         1191. Plaintiff Sandra Toth is a Texas resident who resides in Dallas County, Texas.

         1192. Plaintiff Jennie Klaas is a Texas resident who resides in Tarrant County, Texas.

         1193. Plaintiff Gregory Knapp is a Texas resident who resides in Collin County, Texas.

         1194. Plaintiff Nathan Holloway is a Texas resident who resides in Harris County, Texas.

         1195. Plaintiff Ashley Holloway is a Texas resident who resides in Harris County, Texas.

         1196. Plaintiff Billy Owens is a Texas resident who resides in Chambers County, Texas.

         1197. Plaintiff Kristi Young is a Texas resident who resides in Lamar County, Texas.

         1198. Plaintiff Monty Suther is a Texas resident who resides in Rockwall County, Texas.

         1199. Plaintiff Michelle Schrader is a Texas resident who resides in Collin County, Texas.

         1200. Plaintiff Sharon Jones is a Texas resident who resides in Denton County, Texas.

         1201. Plaintiff Joey Lowery is a Texas resident who resides in Ellis County, Texas.

         1202. Plaintiff Kathleen Bosgraaf is a Texas resident.

         1203. Plaintiff Cori Hyland is a Texas resident.




                                                 92
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 93 of 132



         1204. Plaintiff Cami Dean is a Texas resident who resides in Collin County, Texas.

         1205. Plaintiff Francine Daniels is a Texas resident who resides in Denton County, Texas.

         1206. Plaintiff Deborah Smithson is a Texas resident who resides in Ellis County, Texas.

         1207. Plaintiff Jennifer Lopez is a Texas resident who resides in Collin County, Texas.

         1208. Plaintiff Traci Gervase is a Texas resident who resides in Dallas County, Texas.

         1209. Plaintiff Deanna Newman is a Texas resident who resides in Gonzales County,

Texas.

         1210. Plaintiff Brian Howell is a Texas resident who resides in Upshur County, Texas.

         1211. Plaintiff Julia Appleton is a Texas resident who resides in Harris County, Texas.

         1212. Plaintiff Gary Cain is a Texas resident who resides in Dallas County, Texas.

         1213. Plaintiff Kandy Davis is a Texas resident.

         1214. Plaintiff Heidi Keller is a Texas resident who resides in Tarrant County, Texas.

         1215. Plaintiff Amberlyn Belden is a Texas resident who resides in Rockwall County,

Texas.

         1216. Plaintiff Lori Jenkins is a Texas resident who resides in Hays County, Texas.

         1217. Plaintiff Lisa Sneed is a Texas resident who resides in Upshur County, Texas.

         1218. Plaintiff Melanie Stein is a Texas resident who resides in Tarrant County, Texas.

         1219. Plaintiff Jeanne Jacobs is a Texas resident.

         1220. Plaintiff Mandie Price is a Texas resident who resides in Harris County, Texas.

         1221. Plaintiff Kenneth Mosley is a Texas resident who resides in Trinity County, Texas.

         1222. Plaintiff Lisa McConville is a Texas resident who resides in Harris County, Texas.

         1223. Plaintiff Todd Daughtry is a Texas resident who resides in Bexar County, Texas.

         1224. Plaintiff Kelly Chau is a Texas resident who resides in Ector County, Texas.




                                                93
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 94 of 132



         1225. Plaintiff Carla Gravenkemper is a Texas resident who resides in Collin County,

Texas.

         1226. Plaintiff Bryan Casalegno is a Texas resident who resides in Collin County, Texas.

         1227. Plaintiff Michelle Knight is a Texas resident who resides in Rockwall County,

Texas.

         1228. Plaintiff Monti Pogue is a Texas resident who resides in Eastland County, Texas.

         1229. Plaintiff Cindy David is a Texas resident who resides in Lamar County, Texas.

         1230. Plaintiff Suzanne Blackstone is a Texas resident who resides in Denton County,

Texas.

         1231. Plaintiff Jeremy Morvant is a Texas resident who resides in Jefferson County,

Texas.

         1232. Plaintiff Eugene Ralph is a Texas resident.

         1233. Plaintiff Tammy Smith-Maxwell is a Texas resident who resides in Gregg County,

Texas.

         1234. Plaintiff Vanya Wolf is a Texas resident who resides in Travis County, Texas.

         1235. Plaintiff Etta Doyle is a Texas resident who resides in Montgomery County, Texas.

         1236. Plaintiff Monica Stinnett is a Texas resident who resides in Hardin County, Texas.

         1237. Plaintiff Gina Olsen is a Texas resident who resides in Tarrant County, Texas.

         1238. Plaintiff Mary Toland is a Texas resident.

         1239. Plaintiff Michael LeRoy is a Texas resident who resides in Denton County, Texas.

         1240. Plaintiff Heather McAdow is a Texas resident who resides in Grayson County,

Texas.

         1241. Plaintiff Tonya Alexander is a Texas resident who resides in Collin County, Texas.




                                                94
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 95 of 132



         1242. Plaintiff Lar Feagins is a Texas resident who resides in Guadalupe County, Texas.

         1243. Plaintiff Suzanne Veal is a Texas resident who resides in Collin County, Texas.

         1244. Plaintiff Leslie Strickland is a Texas resident who resides in Parker County, Texas.

         1245. Plaintiff Tiffany Duran is a Texas resident who resides in Ellis County, Texas.

         1246. Plaintiff Heather Hultgren is a Texas resident who resides in Grayson County,

Texas.

         1247. Plaintiff Lana Warren is a Texas resident who resides in Harris County, Texas.

         1248. Plaintiff Erin Naranjo is a Texas resident who resides in Williamson County, Texas.

         1249. Plaintiff Julie Jones is a Texas resident who resides in Grayson County, Texas.

         1250. Plaintiff Kimberly Vasquez is a Texas resident who resides in Tarrant County,

Texas.

         1251. Plaintiff Patricia White is a Texas resident who resides in Collin County, Texas.

         1252. Plaintiff John Amann is a Texas resident who resides in Harris County, Texas.

         1253. Plaintiff Marylin Reynolds is a Texas resident who resides in Harris County, Texas.

         1254. Plaintiff Jeffrey Clark is a Texas resident who resides in Hays County, Texas.

         1255. Plaintiff Linda Howell is a Texas resident who resides in Brazoria County, Texas.

         1256. Plaintiff Andrew Farrell is a Texas resident who resides in Tarrant County, Texas.

         1257. Plaintiff Jenny Cudd is a Texas resident who resides in Midland County, Texas.

         1258. Plaintiff Ronald Guidry is a Texas resident who resides in Harris County, Texas.

         1259. Plaintiff Dan Scott is a Texas resident who resides in Tom Green County, Texas.

         1260. Plaintiff Deborah Sapp is a Texas resident.

         1261. Plaintiff Charles Smith is a Texas resident.

         1262. Plaintiff Felisa Williams is a Texas resident who resides in Dallas County, Texas.




                                                 95
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 96 of 132



         1263. Plaintiff Michael Voetee is a Texas resident who resides in Caldwell County,

Texas.

         1264. Plaintiff Donna Voetee is a Texas resident who resides in Caldwell County, Texas.

         1265. Plaintiff Collettee Rogers is a Texas resident who resides in Montgomery County,

Texas.

         1266. Plaintiff Angela Hampton is a Texas resident who resides in Denton County, Texas.

         1267. Plaintiff Scott Condit is a Texas resident who resides in Wilson County, Texas.

         1268. Plaintiff Lyn Trevino is a Texas resident who resides in Hidalgo County, Texas.

         1269. Plaintiff Donald Jones is a Texas resident who resides in Rusk County, Texas.

         1270. Plaintiff Elizabet Pritchard is a Texas resident who resides in Tarrant County,

Texas.

         1271. Plaintiff Tiffany Kampmann is a Texas resident.

         1272. Plaintiff Alicia Cornell is a Texas resident who resides in Denton County, Texas.

         1273. Plaintiff Cathy Edminster is a Texas resident who resides in Ellis County, Texas.

         1274. Plaintiff Ron Speaks is a Texas resident who resides in Collin County, Texas.

         1275. Plaintiff Willard Kerr is a Texas resident who resides in Tarrant County, Texas.

         1276. Plaintiff Kristal Quintanilla is a Texas resident who resides in Collin County,

Texas.

         1277. Plaintiff Peggy Ploss is a Texas resident who resides in Dallas County, Texas.

         1278. Plaintiff Elaina Mango is a Texas resident who resides in Harris County, Texas.

         1279. Plaintiff Charlie Martin is a Texas resident who resides in Bexar County, Texas.

         1280. Plaintiff Melinda Preston is a Texas resident who resides in Denton County, Texas.

         1281. Plaintiff Lori Martin is a Texas resident who resides in Bexar County, Texas.




                                                96
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 97 of 132



         1282. Plaintiff Janie Brittain is a Texas resident who resides in Dallas County, Texas.

         1283. Plaintiff Katy Hardin is a Texas resident who resides in Travis County, Texas.

         1284. Plaintiff Patricia Nichols is a Texas resident who resides in Smith County, Texas.

         1285. Plaintiff Shannon Ta is a Texas resident.

         1286. Plaintiff Jennifer Maxwell is a Texas resident who resides in Williamson County,

Texas.

         1287. Plaintiff Michelle Oberlechner is a Texas resident who resides in Rockwall County,

Texas.

         1288. Plaintiff Audra Stinson is a Texas resident who resides in Tarrant County, Texas.

         1289. Plaintiff Rowena Harmon is a Texas resident who resides in Galveston County,

Texas.

         1290. Plaintiff Jeremiah Hunter is a Texas resident who resides in Gregg County, Texas.

         1291. Plaintiff Jeffery Reed is a Texas resident who resides in Smith County, Texas.

         1292. Plaintiff Scott Bell is a Texas resident who resides in Tarrant County, Texas.

         1293. Plaintiff Allison Reed is a Texas resident who resides in Smith County, Texas.

         1294. Plaintiff Luis Duque, Jr. is a Texas resident who resides in Harris County, Texas.

         1295. Plaintiff Patricia Kennedy is a Texas resident who resides in Midland County,

Texas.

         1296. Plaintiff Allen K. Neighbors is a Texas resident who resides in Childress County,

Texas.

         1297. Plaintiff Wanda W. Griffin is a Texas resident who resides in Gregg County, Texas.

         1298. Plaintiff Judi J. Benestante, Ph.D is a Texas resident who resides in San Jacinto

County, Texas.




                                                 97
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 98 of 132



         1299. Plaintiff John E. Benestante is a Texas resident who resides in San Jacinto County,

Texas.

         1300. Plaintiff Rachael Freeman is a Texas resident who resides in Coryell County,

Texas.

         1301. Plaintiff Rebecca Rogers is a Texas resident who resides in Tarrant County, Texas.

         1302. Plaintiff Terry Wareham is a Texas resident who resides in Bastrop County, Texas.

         1303. Plaintiff Rosa Flores is a Texas resident who resides in Dallas County, Texas.

         1304. Plaintiff Cyndi Vara is a Texas resident who resides in Glasscock County, Texas.

         1305. Plaintiff James Daggett is a Texas resident who resides in Williamson County,

Texas.

         1306. Plaintiff Stephen McKinley is a Texas resident who resides in Brazos County,

Texas.

         1307. Plaintiff Jonny Jahani is a Texas resident who resides in Travis County, Texas.

         1308. Plaintiff Patrick Gallagher is a Texas resident who resides in Montgomery County,

Texas.

         1309. Plaintiff Rachel Gallagher is a Texas resident who resides in Montgomery County,

Texas.

         1310. Plaintiff Hannah Jahani is a Texas resident who resides in Montgomery County,

Texas.

         1311. Plaintiff Tom Williamson is a Texas resident who resides in Harris County, Texas.

         1312. Plaintiff Vicki Williamson is a Texas resident who resides in Harris County, Texas.

         1313. Plaintiff Emily Jackson is a Texas resident who resides in Harris County, Texas.




                                                98
   Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 99 of 132



          1314. Plaintiff Gregory T. Harrop is a Texas resident who resides in Williamson County,

Texas.

          1315. Plaintiff Lynda Harrop is a Texas resident who resides in Williamson County,

Texas.

          1316. Plaintiff Betty J. Winters is a Texas resident who resides in Harris County, Texas.

          1317. Plaintiff Charles A. Mulvena is a Texas resident who resides in Harris County,

Texas.

          1318. Plaintiff Josefina Mulvena is a Texas resident who resides in Harris County, Texas.

          1319. Plaintiff Katherine Pratt is a Texas resident who resides in Harris County, Texas.

          1320. Plaintiff James Dickey is the duly elected chairman of the Republican Party of

Texas.

          1321. Plaintiff the Republican Party of Texas is a political organization organized under

the Texas Election Code.

          1322. Defendant Governor Greg Abbott is the Governor of the State of Texas.

          1323. Defendant State of Texas is a governmental entity.

          1324. Defendant Texas Health and Human Services Commission is a governmental

entity.

          1325. Defendant Texas Department of State Health Services is a governmental entity.

          1326. Defendant Phil Wilson is the Executive Director of the Texas Department of State

Health Services.

          1327. Defendant John William Hellerstedt, MD, is the Commissioner of the Texas

Department of State Health Services.




                                                 99
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 100 of 132



        Defendants Governor Greg Abbott, State of Texas, Texas Health and Human Services

Commission, Texas Department of State Health Services, Phil Wilson, and John William

Hellerstedt, MD may be served through the Office of the Attorney General, 209 West 14 th Street,

Austin, Texas 78701.

        1328. Defendant Sylvester Turner is the elected mayor of Houston, Texas and is being

sued in his official capacity as mayor. He may be served with process wherever he may be found.

        1329. Defendant Houston First corporation is a Texas corporation doing business in

Harris County, Texas. It may be served with process through its registered agent.

                                            III.
                                  JURISDICTION AND VENUE

A.      Jurisdiction and Venue

        1330. This action arises out of Defendants’ ongoing violations of Plaintiffs’ rights under

the First, Fourth and Fourteenth Amendments, and thus raises federal questions over which this

Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        1331. Venue is proper in this Southern District of Texas under 28 U.S.C. § 1391(b)(2),

because a substantial part of the events and omissions and harm alleged herein have occurred or

will soon occur in this district unless judicial relief is obtained.

        1332. Venue is also proper in this Southern District of Texas under 28 U.S.C.

§ 1391(b)(1), because Defendants are all residents of the State of Texas, and Defendant State of

Texas resides in this district within the meaning of that provision.

1333. Federal courts have jurisdiction only over cases or controversies. Williams v. Parker, 843

        F.3d 617, 620 (5th Cir. 2016). If a party lacks standing to sue, there is no cause or

        controversy. Id.




                                                  100
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 101 of 132



1334. A plaintiff has standing if he can show that he suffered an injury in fact, which is an

       invasion of a legally protected interest that is (a) concrete and particularized, (b) actual or

       imminent. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). The plaintiff himself

       must have suffered the injury and cannot rest his claim on the rights or interests of a third

       party. Warth v. Seidin, 422 U.S. 490, 499 (1975). Second, there must be a causal

       connection between the injury and the conduct of the complaint. Lujan, 504 U.S. at 560.

       Finally, it must be likely that the injury will be redressed by a favorable decision. Id. at

       561.

1335. Political conventions are an important part of a delegate’s opportunity to express his or her

       political views. See Yang v. Kellner, --F.Supp.3d--, 2020 WL 2129597, at *4 (S.D.N.Y.

       May 5, 2020) (holding that denying a delegate the opportunity to case ballots for their

       political candidate is an actual, concrete, and particularized injury). Delegates earned the

       right to attend the party’s state convention. They were elected at the precinct level and

       senate district level. Denying a delegate, or a potential delegate, the opportunity to attend

       a convention causes the delegate an injury. See id.

1336. The Houston Defendants’ conduct has caused the injury to the delegates because the

       Defendants’ actions in canceling the Texas Republican Convention is the reason the

       delegates will not be able to attend and engage in political speech and voting. Finally, the

       injury can be redressed by a favorable decision preventing the cancelation of the Texas

       Republican Convention.

B.     Irreparable Harm and Inadequacy of Alternate Remedies

       1337. Defendants’ actions infringe on the First Amendment rights of Plaintiffs, and the

“loss of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes




                                                101
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 102 of 132



irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Accordingly, Plaintiffs have

suffered – and continue to suffer – irreparable harm.

         1338. State Defendants’ actions also infringe on the Fourth Amendment rights of

Plaintiffs by tracking their daily whereabouts without their consent, without a warrant, and without

adequate justification.   Plaintiffs’ Fourth Amendment right to privacy is infringed by this

nonconsensual surveillance by Defendants.

         1339. Defendants’ actions further violate the Equal Protection Clause of the Fourteenth

Amendment, with the State Defendants arbitrarily and selectively interfering with some businesses

(including several Plaintiffs) but not others, and with the Houston Defendants infringing on the

right to political assembly by one group (who happens to be of the opposite political party) after

promoting and participating in a political protest an order of magnitude larger just a few weeks

prior.

         1340. Because this Court has jurisdiction as a threshold matter, the Declaratory Judgment

Act, 28 U.S.C. §§ 2201-2202, provides this Court the power to “declare the rights and other legal

relations of any interested party …, whether or not further relief is or could be sought.” 28 U.S.C.

§ 2201; accord FED. R. CIV. P. 57 advisory committee note (“the fact that another remedy would

be equally effective affords no ground for declining declaratory relief”).

                                    IV.
                  ALLEGATIONS RELEVANT TO STATE DEFENDANTS

         1341. Since mid-March, 2020, State Defendants have locked down most business

activities in Texas with a series of orders (“Lock Down Orders”) under the guise of combating

COVID-19.




                                                102
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 103 of 132



       1342. On March 13, 2020, Defendant Greg Abbott, Governor of Texas, issued a disaster

proclamation, certifying under Section 418.014 of the Texas Government Code that COVID-19

poses an imminent threat of disaster for all counties in the State of Texas.

       1343. On March 19, 2020, Governor Abbott issued Executive Order GA-08, mandating

certain obligations for Texans in accordance with the President’s Coronavirus Guidelines for

America.

       1344. On April 12, 2020, Governor Abbott issued a proclamation renewing the disaster

declaration for all counties in Texas.

       1345. On April 17, 2020, Governor Abbott reiterated that the Commissioner of the Texas

Department of State Health Services (“DSHS”), Defendant Dr. John Hellerstedt, had determined

that COVID-19 represents a public health disaster within the meaning of Chapter 81 of the Texas

Health and Safety Code.

       1346. Also on April 17, 2020, Governor Abbott issued Executive Order GA-16 to

generally continue through April 30, 2020, mandating social-distancing restrictions and other

obligations for Texans according to federal guidelines, and also offering first steps to Open Texas,

including permitting retail pick-up and delivery services.

       1347. On April 27, 2020 Executive Order GA-18 expanded the services that were

reopened in Texas, including allowing in-store retail and dine-in restaurant services at

establishments operating within specific capacity limits. Governor Abbott’s order subjected many

of the establishments to a 25 percent occupancy restriction, crippling their profitability.

       1348. On May 5, 2020, Governor Abbott issued Executive Order GA-21, which

commanded as follows:

       People shall avoid visiting bars, massage establishments, tattoo studios, piercing
       studios, sexually oriented businesses, or interactive amusement venues such as



                                                103
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 104 of 132



        bowling alleys, video arcades, amusement parks, water parks, or splash pads, unless
        these enumerated establishments or venues are specifically added as a reopened
        service by proclamation or future executive order of the governor. Notwithstanding
        anything herein to the contrary, the governor may by proclamation add to this list
        of establishments or venues that people shall avoid visiting. To the extent any of
        the establishments or venues that people shall avoid visiting also offer reopened
        services permitted above, such as restaurant services, these establishments or
        venues can offer only the reopened services and may not offer any other services.
        The use of drive thru, pickup, or delivery options for food and drinks remains
        allowed and highly encouraged throughout the limited duration of this executive
        order.

        1349. GA-21 expanded the reopening of certain businesses and activities in Texas.

DSHS stated that “[t]his announcement expands upon the businesses and activities included in the

first phase of the plan to Open Texas while Minimizing the spread of COVID-19.” Executive Order

GA-21 also authorized the immediate opening of the following businesses: wedding venues,

services required to conduct weddings, and wedding reception services. Indoor weddings and

receptions were not permitted to exceed 25 percent of the “total listed occupancy of the facility.”

        1350. Additionally, as of May 8, 2020, the following businesses were allowed to reopen

with restrictions:

       Cosmetology salons, hair salons, barber shops, nail salons/shops, and tanning salons (these
        businesses must ensure at least six feet of social distancing between operating
        workstations)
       Indoor and outdoor swimming pools (may not exceed 25 percent of the total occupancy)
       Local public swimming pools only if permitted by local government (presumably also
        subject to the 25 percent occupancy limitation)

        1351. Finally, on May 18, 2020, the following businesses may reopen:

       “Services provided by office workers in offices that operate at up to the greater of (i) five
        individuals, or (ii) 25 percent of the total office workforce,” provided social distancing is
        maintained
       Nonessential manufacturers (may not exceed 25 percent of the total occupancy and must
        have staggered workflows and breaks)
       Gyms and exercise facilities (may not exceed 25 percent of the total occupancy; restrooms
        may be opened, but locker rooms and showers must remain closed)




                                                104
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 105 of 132



       1352. According to GA-21 these businesses may operate at an increased capacity of up to

50 percent if located in a county where there have been five or fewer cases of COVID-19, assuming

the county is in compliance with the requisite attestation required by DSHS.

       1353. Importantly, the occupancy limitations described above do not apply to those

businesses defined as essential. Additionally, employees of service-oriented businesses do not

count toward the occupancy limitation, except for in the cases of nonessential manufacturers and

services provided by office workers. Thus, for example, restaurant employees would not be

included in determining the occupancy limitation.




       1354. Regardless of the reopening date, all newly reopened businesses and services are

subject to the recommended minimum standard health outlined by DSHS. The DSHS

recommendations include, but are not limited to, the following:

                      Health Protocols for Employees and Contractors

      “Train all employees on appropriate cleaning and disinfection, hand hygiene, and
       respiratory etiquette.”

      “Screen employees and contractors before coming into the business”:

           o   “Send home any employee or contractor who has any of the following new or
               worsening signs or symptoms of possible COVID-19”:
                   Cough
                   Shortness of breath or difficulty breathing
                   Chills and/or repeated shaking with chills
                   Muscle pain
                   Headache
                   Sore throat
                   Loss of taste or smell
                   Diarrhea
                   Feeling feverish or having a temperature of 100.0 degrees Fahrenheit or
                     higher
                   Known close contact with a person who has been confirmed as having
                     COVID-19 by laboratory testing.



                                              105
Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 106 of 132




        o   “Do not allow employees or contractors with new or worsening signs or symptoms
            listed above to return to work until [compliance with the following protocols has
            been achieved]”:

                   In the case of an employee or contractor who was diagnosed with COVID-
                    19 or who has symptoms that could be COVID-19 and has not been
                    evaluated by a medical professional or tested for COVID-19 but is assumed
                    to have COVID-19, the individual may return to work when all three of the
                    following criteria are met:

                          at least 3 days (72 hours) have passed since recovery (resolution of
                           fever without the use of fever-reducing medications);
                          the individual has improvement in symptoms (e.g., cough and
                           shortness of breath); and
                          at least 10 days have passed since symptoms first appeared.

                   If an employee or contractor has symptoms that could be COVID-19 and
                    wants to return to work before completing the above-described self-
                    isolation period, the individual must obtain a medical professional’s note
                    clearing the individual for return based on an alternative diagnosis.

        o   “Do not allow an employee or contractor with known close contact [with] a person
            who is lab-confirmed to have COVID-19 to return to work until the end of the 14-
            day self-quarantine period from the last date of exposure (with an exception granted
            for healthcare workers and critical infrastructure workers).”

    “Have employees and contractors wash or sanitize their hands upon entering the business.”

    “Have employees and contractors maintain at least six feet [of] separation from other
     individuals. If such distancing is not feasible, other measures such as face covering, hand
     hygiene, cough etiquette, cleanliness, and sanitation should be rigorously practiced.”

    “If an employer provides a meal for employees and/or contractors, employers are
     recommended to have the meal individually packaged for each individual.”

    “Consistent with the actions taken by many employers across the state, consider having all
     employees and contractors wear cloth face coverings (over the nose and mouth). If
     available, employees and contractors should consider wearing non-medical grade face
     masks.”

                           Health Protocols for Employers’ Facilities

    “If six feet of separation cannot be maintained between employees, contractors, and/or
     customers inside the facility, consider the use of engineering controls, such as dividers
     between individuals, to minimize the chances of transmission of COVID-19.”



                                            106
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 107 of 132




       “Regularly and frequently clean and disinfect any regularly-touched surfaces, such as
        doorknobs, tables, chairs, and restrooms.”

       “Disinfect any items that come into contact with customers.”

       “Make hand sanitizer, disinfecting wipes, soap and water, or similar disinfectant readily
        available to employees, contractors, and customers.”

       “Place readily visible signage at the business to remind everyone of best hygiene
        practices.”

       “For employers with more than 10 employees and/or contractors present at one time,
        consider having an individual wholly or partially dedicated to ensuring the health protocols
        adopted by the employer are being successfully implemented and followed.”

        1355. In addition to the standards described above for all businesses, the minimum

standard health standard protocols outlined by DSHS provide specific, additional guidance for

particular industries and spheres of activity, including retail, restaurants, movie theaters, museums

and libraries, and churches/places of worship.

        1356. On Tuesday, May 5, 2020, Dallas cosmetologist Shelly Luther was sentenced to

seven (7) days in jail and fined $7,000.00 for violating Governor Abbott’s Order GA-18. Soon

thereafter, on May 7, 2020, Governor Abbott issued GA-22.

        1357. GA-22, among other things, opened “cosmetology salons, hair salons, barber shops,

nail salons/shops, and other establishments where licensed cosmetologists or barbers practice their

trade...”

        1358. While opening these businesses, GA-22 further ordered that people “shall avoid

visiting” certain businesses, including but not limited to, “bars, amusement parks, tattoo parlors”

and many more. GA-22 also eliminated confinement in jail as an available penalty for violations

of Governor Abbott’s executive orders.




                                                 107
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 108 of 132



       1359. In GA-22, Governor Abbott further ordered that the amendment “operates

retroactively to April 1, 2020.”




       1360. On May 18, 2020, Governor Abbott issued GA-23, the second phase of the State of

Texas' ongoing plan to reopen, among other things, allowing restaurants to increase their

occupancy to 50%.

       1361. As stated in his previous Executive Orders regarding COVID-19, Governor Abbott

ordered that “under Section 418.173, failure to comply with any executive order issued during the

COVID-19 disaster is an offense punishable by a fine not to exceed $1,000, confinement in jail for

a term not to exceed 180 days, or both fine and confinement.”

       1362. In 2019 approximately 180,000 Texans died of a host of diseases and events,

including heart disease, strokes, cancer, diabetes, pneumonia, liver disease, alcohol related

diseases, suicide, opioid addiction, Alzheimer’s, and traffic accidents. This amounts to about 493

deaths per day. As of July 12, 2020, there have been 3,192 fatalities confirmed or presumed due

to COVID-19 in Texas. Death attributable to COVID-19, constitute less than 1% of the annual

Texan deaths and less than half the annual traffic deaths (3,650 in 2019).

       1363. State Defendants’ Lockdown Orders failed to adopt the least restrictive means and

failed to permit businesses to operate in a safe manner that would not unduly spread disease.

Defendants failed to include safeguards to protect the constitutional rights of Texans.

       1364. State Defendants’ Lockdown Orders unconstitutionally infringed on the rights of

Plaintiffs and many Texans, and directly caused the imprisonment of Plaintiff Gabbie Ellison,

owner of a bar, Big Daddy Zanes.




                                                108
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 109 of 132



       1365. On June 3, 2020, Governor Abbott issued executive orders, GA-26. The order

increases the maximum occupancy for most businesses whose operations were restricted by prior

executive orders, with most workplaces now permitted to operate with at least 50% occupancy.

Notably, there is no occupancy limit for essential activities listed by the U.S. Department of

Homeland Security’s Cybersecurity and Infrastructure Security Agency (CISA) in its Guidance on

the Essential Critical Infrastructure Workforce, Version 3.1.

       1366. There is no occupancy limit for religious services, local government operations

(including county and municipal governmental operations relating to licenses), or child care

services.

       1367. Executive Order GA-26 states that people should not gather in groups larger than

ten and should maintain six feet of social distancing from those not in their group.

                                         Contact Tracing

       1368. In or about May 2020, and without consulting with the Texas legislature, Defendant

Abbott entered into a $295 million contract for “contact tracing” in order to begin surveillance and

monitoring of the daily activities of Texans. The contract was signed without the “consent of the

governed”—no vote by our duly elected representatives, no debate, no legislative oversight. In

fact, the bidding process was open for a mere two (2) days.

       1369. Contact tracing is used to trace, track, and monitor (investigate) personal contacts

of an infected person to notify them of their exposure and to take action to allegedly prevent the

spread of the disease.

       1370. Contact tracing supports the quarantine of contacts, including forced detention to

prevent additional transmission.




                                                109
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 110 of 132



       1371. This tracking of Texan residents includes their social activities, religious

attendance, and even the movements of their children in connection with school.

       1372. This contact tracing includes asking Texans about where they and others have been,

and with whom.

       1373. This contact tracing includes monitoring the movements of Texans through access

to their smart phones.

       1374. There is no means for any Texan to opt out of this surveillance, as others will be

asked to report on everyone with whom they have been in the presence of, without regard to the

privacy rights of those who do not want to be surveilled.

       1375. Smart phones, such as iPhones and Androids, are reportedly being reprogrammed

to facilitate the unconsented tracking of Texans by Defendants, compiling information in ways

that invade the privacy of Plaintiffs and other Texans.

       1376. Defendants have not been transparent or forthcoming in explaining all the details

of their $295 million scheme for contact tracing.

       1377. CDC Director Robert Redfield recently called for “very aggressive” contact tracing.

       1378. This aggressive contact tracing model implies a divergence from traditional

practice in favor of digital and surveillance driven tactics.

       1379. As reliance on digital technology replaces interview models, which also raise

serious constitutional concerns, serious constitutional and privacy concerns are implicated,

including, but not limited to violations of the First and Fourth Amendments to the United States

Constitution.




                                                 110
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 111 of 132



       1380. State Defendants are issuing “Health Authority Order Imposing Control Measures”

(hereinafter “Control Order”) for those they have “reasonable cause to believe…have been

exposed to…2019-nCoV (novel coronavirus).” (Exhibit “A”)

       1381. The Control Order restricts the individual to their residence and states, “You may

not leave home for work, school, social functions, or for any other reason except as permitted by

this Order.” (Exhibit “A”)

       1382. The Control Order further states: “You will not be permitted any visitors….”

(Exhibit “A”)

       1383. The Control Order includes: “You will be monitored by…personnel twice per day

until cleared.” (Exhibit “A”)

       1384. The Control Order specifies that travel will have to be approved and you are

“specifically prohibited from air or other mass transit until cleared.” (Exhibit “A”)

       1385. The Control Order also requires you to provide the enforcement agency “any and

all medical records necessary for the investigation of this communicable disease”, i.e. , covid-19.

(Exhibit “A”)

       1386. The subject is then Ordered to provide the enforcement body “all information

known to you that…” the enforcement agency “deems relevant to the investigation of this

communicable disease, including but not limited to: names, phone numbers, and addresses of

persons with whom you’ve been in contact; places you’ve visited; events and gatherings you’ve

attended; and activities you’ve participated in.” (Exhibit “A”)

       1387. If one violates the Control Order, they commit a criminal offense and could be

incarcerated for 180 days and fined $2,000 or both.




                                                111
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 112 of 132



       1388. Additionally,      the    Control     Order     allows     for:    “INVOLUNTARY

INCARCERATION IN A TREATMENT FACILITY OR OTHER LOCATION AS

DETERMINED BY THE COURT.” (Exhibit “A”)

       1389. On Tuesday, May 26, 2020, Plaintiff James Daggett heard a knock on the door of

his apartment home in Cedar Park, Texas. When he answered it, two uniformed officers, one in a

police officer’s uniform with a gun, and another in a white uniform, handed him a document

identical to Exhibit “A” described above.

       1390. The man in the white uniform handed him an envelope containing a letter from the

Williamson County health department, demanding that he read it closely and follow its orders.

Plaintiff Daggett was then interrogated about his health, how many others he had living in his

home, and where he may have traveled recently.

       1391. These were just two of the foot soldiers in an army of 4,000 “contact tracers” hired

by Republican Gov. Greg Abbott, who signed a $295 million contract with Albany, New York-

based MTX Group Inc., which partners with Google and Sales Force to data-mine the public and

store their data forever in the Google Cloud.

       1392. The responsibility of the contact-tracer investigators is to build a web, at the center

of which are people like James Daggett, who just happened to test positive for COVID-19. They

reconstruct the spokes that come off the central hub – Plaintiff Daggett’s family members, friends,

the people he works with and the customers he came in contact with though his employment.

                                   V.
               ALLEGATIONS RELEVANT TO HOUSTON DEFENDANTS

       1393. The Texas Election Code requires “[e]ach political party shall hold a state

convention in each even-numbered year….”. Tex. Gov. Code Sec. 174.091. The Republican Party

of Texas (“the RPT”) has been preparing to host the 2020 State Republican Convention (the



                                                 112
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 113 of 132



“Convention”) for months. See Ex. A (Declaration of J. Flynn) at ¶ 6. It was set to take place from

July 16–18 at the George R. Brown Convention Center (the “GRB”) in Houston, Texas. See Ex.

A (Declaration of J. Flynn) at ¶ 6. However, on the evening of July 8, 2020, just eight days before

the Convention’s first day, the GRB’s landlord, the Houston First Corporation (“HFC”),

terminated its License Agreement with the RPT—capitulating to the political pressure from

Houston’s Mayor, Sylvester Turner, effectively cancelling the RPT’s Convention, and denying

each Republican attendee the right to voice their support in-person.

       A.      Mayor Turner’s Ultimatum

       1394. Over the weeks leading up to the Convention’s cancellation, Mayor Turner, a

member of the Democratic party, demonstrated that he would use his office’s power to stifle the

speech and association of the RPT and its members. Since the beginning of the COVID-19

hysteria, Mayor Turner has issued formal orders from his office that, amongst other things,

purported to restrict “large” gatherings but, ultimately went unenforced, ignored, or even

circumvented. See Ex. B (4th Amended City Order). As the Convention drew near, Mayor Turner

began to indicate that such orders would no longer be ignored, at least as it pertained to the RPT

and its Convention. Mayor turned held press conferences and contacted the RPT, attempting to

compel the cancellation of the Convention but, despite, these numerous advances by Turner to

cancel the Convention, the State Republic Executive Committee, a 64-member body that serves as

the governing board of the state party, voted overwhelmingly (40-20) to proceed in-person. See

Ex. A (Declaration of J. Flynn) at ¶ 9.

       1395. On July 7, 2020, under the guise of advice and encouragement, Mayor Turner sent

a letter to the RPT’s leaders, requesting they cancel the in-person component of the Convention

and “hold a virtual convention.” See Ex. A (Declaration of J. Flynn) at ¶ 11; Ex. A-1 (June 6 Turner




                                                113
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 114 of 132



Letter). This letter also attached a document the letter titled “Requirements for events and

gatherings during the COVID-19 pandemic” (the “Requirement List”) and instructed that these

“operational requirements” were necessary. Ex. A-1 (June 6 Turner Letter) (emphasis in original).

However, the attached Requirements List was not an order from the Mayor’s office but, rather, a

document from the Houston Health Department that, at numerous different times, contradicts itself

by identifying points as “recommendations” and then as “requirements.” Compare Ex. A-1 (June

6 Turner Letter) (“The recommendations below are intended to reduce the risk of COVID-19

infection and spread . . . Even with intense recommendations, the convention remains at best a in

[sic] the Higher Risk category”) with (the very next line, which titles the remnants of the document

“Requirements for Event Organizers”) (emphasis in original). Mayor Turner warned that if the

RPT failed to comply and cancel the in-person Convention then it would be required to comply,

instead, with the Requirements List. See A-1 (June 6 Turner Letter).

       1396. The Requirements List was not only mischaracterized and deceitfully passed off as

law, it also sought to impose an excessively strict, haphazardly assembled list of bulleted

“requirements” that spanned five, single-spaced pages. See A-1 (June 6 Turner Letter). This

Requirements List, demanding executive compliance, included a number of items of serious

constitutional concern, including demands to:

              enforce the Governor’s executive order on the use of face coverings (masks) or face
               shields if face covering are not possible. Those who do not comply will be
               removed;”
              “limit attendance, seating capacity, or host smaller events in larger rooms”
              “Maintain a contact list of all convention attendees including name, home, address,
               home, or cell phone, and email address. Be prepared to share that list with local
               public health;”
              “Have a plan to isolate and safely transport those who are sick . . . Attendees who
               develop symptoms or test positive for COV-19 during the convention or in the two
               weeks following the convention must notify convention organizers who will then
               coordinate with local public health in Houston and in the attendee’s local
               jurisdiction;” and


                                                114
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 115 of 132



               “After the event. Attendees should be advised to quarantine for 14 day and self-
                monitor for symptoms and follow CDC guidance if symptoms develop.”

Ex. A-1 (June 6 Turner Letter). In effect, Mayor Turner posed his rival political party with an

ultimatum—cancel the in-person Convention or submit to drastic and unwarranted oversight from

the City of Houston, including mandatory, detailed recordation of the Republican attendees and

the removal of non-compliant attendees. See Ex. A-1 (June 6 Turner Letter)

       B.       The Cancellation

       1397. Despite Mayor Turner’s July 7, 2020 ultimatum, the RPT did not succumb to the

pressure. Dissatisfied with that result, Mayor Turner sought further legal footing for cancelling the

in-person Convention. See Ex. C (July 8 Media Coverage) (“During a virtual City Council meeting

Wednesday, Turner said he asked the city's legal department to work with the Houston First

Corporation, which operates the George R. Brown Convention Center, to review the contract with

the state party.”). Mayor Turner’s legal basis became unnecessary when the GRB’s landlord, HFC,

with whom the RPT signed its License Agreement to host the Convention became complicit in the

efforts to cancel the in-person Convention.

       1398. On July 8, 2020, HFC, first sent the RPT a letter mirroring the sentiment of Mayor

Turner’s letter the day before. See Ex. A-2 (Advisory Letter). Just hours later, though, HFC sent a

second letter to the RPT terminating its License Agreement to host the Convention, alleging the

occurrence of a force majeure event. See Ex. A-3 (HFC’s Termination Letter). HFC even cites a

letter to itself and Mayor Turner, from Dr. David Persse (the physician director for the Houston

Fire Department) as a basis for cancellation but does not disclose what prompted the doctor’s letter.

See Ex. A-1 (Declaration of J. Flynn) at ¶ 11; Ex. A-3 (HFC’s Termination Letter).

       C.       Selective Enforcement




                                                115
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 116 of 132



       1399. While Mayor Turner has taken efforts to disguise his effort, his choices with regard

to the RPT’s Convention are simply opportunistic and are in stark contrast to the treatment of other

peaceful, political assemblies during this same pandemic. For example, for Houston’s June 2

organized march to protest the death of George Floyd,, Turner gave a press conference to the City

of Houston supporting the marches, personally attended, and gave speeches to large crowds,

stating only that people “should wear a mask, carry hand sanitizer, and attempt to maintain social

distance.” See Ex. D (June 1 Media); Ex. E (Press Release). Moreover, the June 2 march was of

such a size that the City of Houston shut down roads and shut down municipal buildings to

facilitate the crowded march. See Ex. F (June 2 Media).

       1400. In short, just one month ago, Mayor Turner not only allowed, but advocated for the

exercise of Houston’s citizens’ constitutional rights and promoted high levels of attendance.

However, when the RPT, an organization rivaling Mayor Turner’s political party, sought to

convene and exercise those same rights, he chooses to quash them. See Ex. G (Declaration James

Dickey).

                                            VI.
                                     CAUSES OF ACTION

       The Founding Fathers of this great nation:

       …foresaw that troublous times would arise, when rulers and people would become
       restive under restraint, and seek by sharp and decisive measures to accomplish ends
       deemed just and proper; and that the principles of constitutional liberty would be in
       peril, unless established by irrepealable law. The history of the world had taught
       them that what was done in the past might be attempted in the future. The
       Constitution of the United States is a law for rulers and people, equally in war and
       in peace, and covers with the shield of its protection all classes of men, at all
       times, and under all circumstances. No doctrine, involving more pernicious
       consequences, was ever invented by the wit of man than that any of its provisions
       can be suspended during any of the great exigencies of government. Such a doctrine
       leads directly to anarchy or despotism, but the theory of necessity on which it is
       based is false; for the government, within the Constitution, has all the powers
       granted to it, which are necessary to preserve its existence…



                                                116
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 117 of 132



Ex parte Milligan, 71 U.S. 2, 120-121 (1866). One hundred sixty-four years later, and our

governmental leaders need still be reminded of these fundamental Constitutional principles.

       “The Constitution is not suspended when the government declares a state of disaster.” In

re Abbott, No. 20-0291, 2020 WL 1943226, at *1 (Tex. Apr. 23, 2020). “All government power

in this country, no matter how well-intentioned, derives only from the state and federal

constitutions.” In re Salon A La Mode et al., No. 20-0340 (concurring opinion, J. Blacklock) (Tex.

May 5, 2020). During a pandemic “the judiciary, the other branches of government, and our fellow

citizens—must insist that every action our governments take complies with the Constitution,

especially now. If we tolerate unconstitutional government orders during an emergency, whether

out of expediency or fear, we abandon the Constitution at the moment we need it most.” Id.

                                 COUNT I
              STATE DEFENDANTS VIOLATE THE FIRST AMENDMENT

       1401. Plaintiffs incorporate all the allegations in this Complaint as if fully set forth herein.

       1402. Large-scale contact tracing as undertaken by State Defendants imposes a

profoundly chilling effect on First Amendment right of of Plaintiffs and all Texans.

       1403. State Defendants’ contact tracing subjects Plaintiffs’ association and assembly

activities to being monitored, tracked, and placed into a database by the State of Texas.

       1404. Plaintiffs’ personal First Amendment associative activities are chilled by State

Defendants’ tracking of the people who associate with Plaintiffs, as State Defendants seek reports

from Texans on the movements and whereabouts of residents.

       1405. Plaintiffs’ business activities are injured by this chilling effect of State Defendants

asking Texans whom they saw at business establishments, thereby deterring customers from

patronizing Plaintiffs’ business in order to avoid being tracked and monitored by State Defendants.




                                                 117
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 118 of 132



       1406. Simply put, large-scale contract tracing such as the kind undertaken by State

Defendants inhibits and constrains the First Amendment right to peaceably assemble and associate

by subjecting law-abiding citizens to intrusion by the government for doing nothing more than

having allegedly come into contact with someone who allegedly tested positive for COVID-19

(even assuming that the test result was accurate).

       1407. Defendants’ infringement on Plaintiffs’ associative rights have directly caused

them monetary injury.

                               COUNT II
                    STATE DEFENDANTS VIOLATE DUE
            PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT

       1408. Plaintiffs incorporate all the allegations in this Complaint as if fully set forth herein

       1409. “No State shall make or enforce any law which shall abridge the privileges or

immunities of citizens of the United States; nor shall any State deprive any person of life, liberty,

or property, without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.” U.S. CONST. amend. XIV.

       1410. Since 1895, the United States Supreme Court has recognized that “All persons are

presumed to be innocent and no person may by convicted of an offense unless each element of the

offense is proved beyond a reasonable doubt.” Coffin v. United States, 156 U.S. 432 (1895).

       1411. Although the Constitution of the United States does not include the exact language

regarding the presumption of innocence, the presumption has been held to follow from the Fifth,

Sixth and Fourteenth Amendments.

       1412. The law regarding communicable disease is to stop the spread by those who have

the disease. The legitimate purpose of pandemic law is to stop those who actually are a threat.

The rationale behind Abbott’s mass “lock-down” includes an assumption that each citizen is a



                                                118
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 119 of 132



threat to their fellow Texan. The only governmental interest in a pandemic is to prohibit

individuals who are a contagious threat from spreading the disease. To presume in the definition

of a crime that the essential element of the crime already exists, is a fundamental contradiction of

the presumption of innocence.

       1413. Under Governor Abbott’s Executive Orders, and in his contact tracing contract,

Plaintiffs and their businesses are assumed to be virus incubators despite a lack of evidence

demonstrating so and without providing those businesses with any due process to contest that

assumption.

       1414. By implementing Governor Abbott’s Executive Orders and his Contact-Tracing

contract, he has deprived citizens of opportunity to contest their alleged criminal status, and thus

violated the due course of law provision of the Texas Bill of Rights; the criminal penalties

associated with the COVID-19 executive orders violate the due process clause of the Fourteenth

Amendment.

       1415. The Due Process Clause prevents a governmental action that has the effect of

concluding that one is a threat even though there is no proof they are a threat or even have COVID-

19 or any symptoms related thereto.

       1416. Under Governor Abbott’s arbitrary and capricious COVID-19 Executive Orders,

health—which by definition is a defense to any charge that a person is not healthy and is thus a

danger to others—is not a defense to the criminal penalties and has no impact on what businesses

are shuttered and on Texan’s ingress and egress.

       1417. The Due Process Clause of the United States Constitution warrants this Court

issuing a Temporary Injunction to prevent Governor Abbott’s Executive Orders and Contact-

Tracing contract that assume guilt and provide no opportunity to contest that guilt.




                                                119
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 120 of 132



                                COUNT III
            DEFENDANTS’ VIOLATIONS OF THE FOURTH AMENDMENT

       1418. Plaintiffs incorporate all the allegations in this Complaint as if fully set forth herein.

       1419. Defendants’ scheme of massive unconsented contact tracing, without a warrant,

infringes on the Fourth Amendment rights of Plaintiffs and all Texans. There is no compelling

justification for Defendants to track the daily movements of Plaintiffs and other Texans, of whom

only a trivial number will have COVID-19. State Defendants’ contact tracing scheme effectively

turns 29 million Texans into state agents of surveillance, by purporting to require Texans to give

information about the whereabouts and activities of their fellow citizens to the government, when

those individuals have done nothing more nefarious than be around another person or visiting a

business or other location.

       1420. Defendants’ contact tracing scheme lacks safeguards to protect the Fourth

Amendment rights of Plaintiffs and all Texans.

       1421. Defendants’ gathering of the whereabouts and daily movements of political

candidates and office-holders would give some an unfair advantage in leaking such information to

the media or using in political campaigns near elections.

       1422. Defendants’ infringement on Plaintiffs’ Fourth Amendment rights have directly

caused them monetary injury.

                               COUNT IV
        DEFENDANTS’ VIOLATIONS OF THE EQUAL PROTECTION CLAUSE

       1423. Plaintiffs incorporate all the allegations in this Complaint as if fully set forth herein.

       1424. Defendants’ Shutdown Orders and contract tracing violate the Equal Protection

Clause of the Fourteenth Amendment by targeting and disproportionately harming certain

activities and businesses, including those of Plaintiffs.




                                                 120
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 121 of 132



       1425. Specifically, Defendants’ contact tracing of who has visited particular physicians’

offices and who else were seen at such offices is an invasion of privacy in violation of HIPAA and

Texas health privacy law.

       1426. In addition, interrogating Texans about who they saw at a restaurant, and with

whom, harms the business of the restaurant by discouraging customers from being there.

       1427. Governor Abbott assumes that preventing the spread of COVID-19 represents a

compelling government interest. However, the means sought to fulfill that interest in the subject

executive orders are not the least restrictive possible, and thus those means do not pass strict

scrutiny.

       1428. Abbott’s Executive Orders seek to determine which people, services, and groups

are essential and which are non-essential based on vague or arbitrary criteria, that have no rational

relationship to the governmental interest of stopping the spread of COVID-19. Such authority to

make or alter constitutional rights and/or create legislation is the province of the legislature and

the people, not a unilateral decision by one person, Governor Abbott.

       1429. Through his numerous executive orders, Abbott, not the legislature, has created (or

mimicked) classes of people, business, and services he defines as “essential services,” “non-

essential services,” “reopened services,” and “closed” businesses. Through his executive orders,

Abbott has picked winners and losers, allowing some businesses to stay open, some to partially

reopen, and ordering others closed.

       1430. Starting on March 19, 2020, GA-08 ordered: “[E]very person in Texas shall avoid

social gatherings in groups of more than 10 people,” “people shall avoid eating or drinking at bars,

restaurants, and food courts, or visiting gyms or massage parlors,” “people shall not visit nursing

homes or retirement or long-term care facilities,” and “schools shall temporarily close.”




                                                121
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 122 of 132



        1431. The number of ten people bears no reasonable relationship to the stated goal of

limiting the spread of COVID-19; it is purely arbitrary. Why not 9 people? Or 11? Because the

number ten has no reasonable or rational relationship to the purported goal of the executive orders,

this limitation is arbitrary and void.

        1432. The executive orders also arbitrarily select certain businesses to remain fully open

while ordering other similarly situated businesses to remain closed. For instance, liquor stores,

bicycle shops, big-box retail stores such as Walmart and Target, lawn care services, pool cleaners,

and maid services have never been shut down. However, clothing stores, gyms, restaurants, bars,

and massage studios were closed. Restaurants were only recently allowed to open at 25% capacity

on April 27, 2020. They are now limited to 50% capacity.

        1433. There is no rational difference between the open and closed businesses as to

proximity between staff and customers, so closing some of these similarly-situated businesses are

arbitrary and capricious.

        1434. Shelly Luther owns a hair salon. She was cited for violation of the executive orders

requiring her salon to remain closed, and a temporary restraining order was issued by the 14 th

Judicial District Court in Dallas County to compel her to remain closed. When she opened her

salon in violation of that TRO, she was brought into court and found guilty of contempt for the

TRO violation and sentenced to serve 7 days in confinement. She then petitioned for a writ of

habeas corpus to this Honorable Court, and a writ issued from this Court ordering her freed from

confinement without bond on Thursday, May 6, 2020.

        1435. Soon thereafter, on May 7, 2020, Governor Abbott issued GA-22. Unfortunately,

Plaintiff Gabriella Ellison was not so fortunate. During the same week Ms. Luther was found in

Violation of the TRO, Plaintiff Ellison was arrested for opening up her bar, Big Daddy Zanes,




                                                122
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 123 of 132



purportedly because her opening of her bar violated GA-18. During the same period Shelly Luther

was being prosecuted, Governor Abbott continued his order that “people shall avoid going to

bars….”

        1436. Cosmetologists, barbers, bartenders, manicurists, tattoo artists, restaurant wait staff,

and their clients/customers are typically within inches of each other for thirty minutes to numerous

hours depending on the services being performed.

        1437. However, other businesses also have proximity issues, including retail stores,

because staff and customers are also in close proximity to each other for extended periods of time.

But in an arbitrary manner, the executive orders closed beauty salons, bars, and restaurants while

allowing other businesses like grocery stores and big box retailers to remain fully operational. This

indicates that “limiting proximity to avoid spread of COVID-19” either was never the true goal of

the restrictions (calling into question the purported “compelling governmental interest” prong of

the strict scrutiny analysis), or if it was, it was exercised in a completely arbitrary manner, allowing

one business with proximity issues to stay open while another business with similar or even

identical proximity issues were ordered completely closed (calling into question the second prong

of strict scrutiny: least restrictive means).

        1438. Additionally, even now restaurants, bars, and numerous other services have their

capacity limited to 25% or 50% while bicycle shops, liquor stores, pool cleaning services and

numerous others have been 100% open at all times since Abbott declared his emergency disaster.

Wal-Mart, HEB, Home Depot, Amazon and other businesses have experienced record increases

in sales during the COVID-19 pandemic, while small business owners have been forever closed

due to Governor Abbott’s COVID-19 lottery.




                                                  123
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 124 of 132



          1439. Recently, large rallies have been held across the state of Texas where people gather

in groups of hundreds of thousands of people. With respect to these events, Governor Abbott

stated, “Every Texan and every American has the right to protest and I encourage all Texans to

exercise their First Amendment rights.” (Alex Samuels, Texas Tribune, “Texas Gov. Greg Abbott

declares     state   of   disaster   after   George     Floyd    protests”,   May     31,   2020     at

https://www.texastribune.org/2020/05/31/texas-greg-abbott-state-disaster-george-floyd/.

          1440. Defendants’ violation of the Equal Protection Clause has directly caused Plaintiffs

monetary injury.

          COUNT V: Declaratory Relief: Declaration that Defendants’ actions in canceling the
          TRC violate the First Amendment to the United States Constitution.

          1426. Plaintiffs reallege and incorporate the foregoing paragraphs here as if fully set forth

herein.

          1427. Plaintiffs seek a declaration stating that the actions of Defendant Turner and

Defendant Houston First Corporation in canceling the Texas Republican Convention violate the

First Amendment to the United States Constitution because the actions violate Plaintiffs’ freedom

of expression.

          1428. On July 8, 2020, Defendant Houston First Corporation sent a letter to State Chairman

of the Republican Party, James Dickey, informing Dickey that Houston First Corporation was

canceling its contract to host the Texas Republican Convention. Canceling the Texas Republican

Convention is a severe limitation of Plaintiffs’ political speech. Defendant Turner directed his legal

team to look for any way possible to cancel the Convention, ostensibly as a result of the novel

coronavirus. Defendant Turner’s statements indicate that he was concerned about allowing the

Texas Republican Convention to proceed because Turner claimed the gathering would threaten

the City of Houston. The actions of Defendant Houston First Corporation, acting at Turner’s behest



                                                  124
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 125 of 132



to cancel the Texas Republican Convention at the last minute, deprive Plaintiffs of their right to

express their political beliefs, and make core political determinations.

         1429. The First Amendment to the United States Constitution provides that “Congress shall

make no law abridging the freedom of speech, or of the press.” U.S. Const., Amdt. 1.The

government may not regulate speech based on its substantive content or the message it conveys.

Rosenberger v. Rector and Visitors of Univ. of Virginia, 515 U.S. 819, 828, 115 S.Ct. 2510, 2514,

132 L.Ed.2d 700 (1995). The First Amendment prohibits regulating speech in ways that favor

some viewpoints or ideas at the expense of others. Tex. Dept. Of Transp. v. Barber, 111 S.W.3d

86, 92 (Tex. 2003). Regulations that impose different burdens on expression because of its content

are presumed invalid and subject to strict scrutiny. Id. at 92. Content-based regulations are

constitutional only if the regulation is narrowly tailored to serve a compelling state interest. Id. at

92–93.

         1430. In circumstances in which the regulations are content neutral, the First Amendment

to the United States Constitution allows reasonable restrictions on the time, place, and manner of

written and oral expression. See id. at 92. Content neutral regulations are subject to an intermediate

level of scrutiny and are valid if they are narrowly tailored to serve a substantial government

interest and do not unreasonably limit alternative channels for communicating the information. Id.

at 93.

         1431. The divergence between Mayor Turner’s statements and actions in response to the

protests of the death of George Floyd and his response to the Texas Republican Party’s plan to

host the TRC suggest that the true reasons behind Mayor Turner’s actions in forcing Houston First

Corporation to cancel the TRC are not content-neutral regulations. Both events occurred during

the COVID-19 pandemic and both events have the potential for virus transmission because they




                                                 125
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 126 of 132



involve large groups of people gathering together. But Mayor Turner’s actions in canceling the

TRC while encouraging the protests suggests that Mayor Turner valued the expression at the

protests more than he values the expression of Republicans. The fact that Mayor Turner

encouraged large protests while canceling the TRC suggests that Mayor Turner’s regulation of

speech was motivated by the viewpoint and content of the speech. Accordingly, Defendants’

actions are presumptively unconstitutional. See id. at 92. Mayor Turner’s actions in compelling

Houston First to cancel the TRC are not narrowly tailored. Even presuming for the sake of

argument that Mayor Turner and Houston First are acting on a compelling government interest,

their actions are not narrowly tailored. Defendants Mayor Turner and Houston First canceled the

entire convention rather than attempting to find a way to facilitate the freedom of expression while

limiting virus transmission.

        1432. In the alternative, even presuming for the sake of argument that Mayor Turner and

Houston First Corporation’s reasons for canceling the TRC are content neutral, canceling the event

at the last minute is not a reasonable restriction on the time, place, and manner of this core political

expression. Canceling the event is not narrowly tailored to achieve a substantial government

interest. As stated above, Defendants Mayor Turner and Houston First Corporation canceled the

entire convention rather than attempting to find ways to allow it to proceed while limiting virus

transmission. Further, there are no reasonable alternative means for communicating the

information that Plaintiffs intended to communicate at the TRC. At the convention, Plaintiffs

would take part in choosing delegates, electors, party chairs and would rally and encourage each

other entering election season. Plaintiffs have been planning the TRC are unable at the last minute

to find an alternative that will allow them to accomplish their goals. Accordingly, canceling the




                                                  126
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 127 of 132



TRC violates the First Amendment to the United States Constitution because the action prohibits

core political speech and is not narrowly tailored to serve a substantial government interest.

        COUNT VI. Declaratory Relief: Declaration that Defendants Actions Violate
        Plaintiffs’ Freedom of Association

        Plaintiffs reallege and incorporate the foregoing paragraphs here as if fully set forth herein.

Plaintiffs seek a declaration stating that Defendants’ actions in canceling the Texas Republican

Convention violate the United States Constitution because the actions violate Plaintiffs’ freedom

of association. The First Amendment to the United States Constitution provides: “Freedom of

association for the purpose of advancing ideas and airing grievances is a fundamental liberty

guaranteed by the First Amendment.” NAACP v. Alabama, 357 U.S. 449, 460, 78 S.Ct. 1163, 2

L.Ed.2d 1488 (1998). An action abridging the freedom of association is subject to strict scrutiny

and is valid only if it is narrowly tailored to serve a compelling state interest. See id. at 463, 1172.

        The TRC is an event where Texas Republicans gather together to choose delegates,

electors, and party chairs for their political party. The right to associate for these purposes is a core

First Amendment right. Accordingly, the right can be abridged only if the regulation on the right

is narrowly tailored to serve a compelling state interest. As explained above, Defendants’ actions

in canceling the TRC are not narrowly tailored to serve a compelling state interest. Accordingly,

Defendants actions violate the First Amendment to the United States Constitution.

                COUNT VII. Declaratory Relief: Defendants’ Actions Deny Plaintiffs Equal
                Protection
        Plaintiffs reallege and incorporate the foregoing paragraphs here as if fully set forth herein.

Defendants seek a declaration that Defendants actions are invalid because they violate the

Fourteenth Amendment to the United States Constitution. As described above, Defendant Turner

embraced and participated in protests that expressed anger over the killing of George Floyd. These

protests involved over sixty thousand people who spent hours in close proximity and did not


                                                  127
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 128 of 132



undertake systemic precautions to avoid virus transmission. At the same time, Defendant Turner

has canceled the TRC, an event that would be much smaller than the protests and where Party

officials could ensure safety through undertaking precautions to avoid virus transmission.

        The Fourteenth Amendment “requires that all persons subjected to . . . legislation shall be

treated alike, under like circumstances, conditions, both in the privileges conferred and in the

liabilities imposed.” Hayes v. Missouri, 120 U.S. 68, 71–72, 7 S.Ct. 350, 30 L.Ed. 578 (1887).

When those who appear similarly situated are nevertheless treated differently, the Equal Protection

Clause requires a rational reason for the difference. Engquist v. Oregon Dept. of Agr., 553 U.S.

591, 602, 128 S.Ct. 2146, 2153, 170 L.Ed.2d 975 (2008). The actions of Defendant Turner and

Defendant Houston First Corporation do not rationally relate to a legitimate government purpose,

but instead are motivated by bias against the TRP. There is no need to shut down the TRC in order

promote public health.

            COUNT VIII. Declaratory Relief: Section 418.101 Violates Artice II, section 1 of
            the Texas Constitution.
        Plaintiffs reallege and incorporate the foregoing paragraphs here as if fully set forth herein.

Plaintiffs seek a declaration that Section 418.101(b) et seq. violate Article II, section 1 of the Texas

Constitution. Section 418.101(b) allows mayors or county judges to issue local disaster

declarations. Section 418.101(g) of the Texas Government Code gives mayors the authority to

"control ingress and egress from a disaster area under the jurisdiction and authority of the county

judge or mayor and control the movement of persons and the occupancy of premises in that area.”

Tex. Gov. Code §418.101(g). Before canceling the TRC, Mayor Turner has demanded that the

TRC meet certain demands in order to host the convention. The restrictions related to COVID-19.

To the extent Mayor Turner compelled Houston First Corporation to cancel the Republican

Convention under authority stemming from Texas Government Code section 418.101(g), Mayor



                                                  128
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 129 of 132



Turner’s action violates the Texas Constitution because Texas Government Code section

418.101(g) is an impermissible delegation of legislative authority.

        Article II, section 1 of the Texas Constitution provides that “The powers of the

Government of the State of Texas shall be divided into three distinct departments, each of which

shall be confided to a separate body of magistracy, to wit: Those which are Legislative to one;

those which are Executive to another, and those which are Judicial to another; and no person, or

collection of persons, being of one of these departments, shall exercise any power properly

attached to either of the others, except in the instances herein expressly permitted.” Tex. Const.

art. 2, §1. The Texas Constitution vests the Legislature with “legislative power, i.e., the law-

making power of the people.” Tex. Const. art. 3, § 1.

       Only the Legislature can exercise law-making power, subject to restrictions imposed by

the constitution. Tex. Const. art. II, § 1. Because of the Texas Constitution’s “explicit prohibition

against one government branch exercising a power attached to another,” Perry v. Del Rio, 67

S.W.3d 85, 91 (Tex. 2001), exceptions to the constitutionally-mandated separation of powers may

“never be implied in the least; they must be ‘expressly permitted’ by the Constitution itself.” Fin.

Comm'n of Texas v. Norwood, 418 S.W.3d 566, 570 (Tex. 2013). These restrictions must be

expressed or clearly implied. Jones v. State, 803 S.W.2d 712, 716 (Tex. Crim. App. 1991) (citing

Gov’t Servs. Ins. Underwriters v. Jones, 368 S.W.2d 560, 563 (Tex. 1963)). The Legislature may

enact laws that enhance the general welfare of the state and resolve political questions, such as the

boundaries of political subdivisions, subject to constitutional limits. Carter v. Hamlin Hosp. Dist.,

538 S.W.2d 671, 673 (Tex. Civ. App.-Eastland 1976); see also Hunter v. Cty of Pittsburgh, 207

U.S. 161, 178-79 (1907).




                                                129
  Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 130 of 132



        The Legislature may delegate some of its powers to another branch, but only if those

powers are not more properly attached to the legislature by Constitutional mandate. For example,

Legislative power cannot be delegated to the executive branch, either directly or to an executive

agency. State v. Rhine, 297 S.W.3d 301, 306 (Tex. Crim. App. 2009). The issue becomes a

question of the point at which delegation becomes unconstitutional. Id. The Texas Supreme Court

has described the problem: "the debate over unconstitutional delegation becomes a debate not over

a point of principle but over a question of degree." Tex. Boll Weevil Eradication Found., Inc., 952

S.W.2d 454, 466 (Tex. 1997).

        The Texas Court of Criminal Appeals in Ex parte Granviel, 561 S.W.2d 503 (Tex. Crim.

App 1978), stated that sufficient standards are necessary to keep the degree of delegated discretion

below the level of legislating. The existence of an area for exercise of discretion by the executive

branch requires that standards are formulated for guidance and there is limited discretion. Ex parte

Granviel, 561 S.W.2d at 514. The statute must be sufficiently complete to accomplish the

regulation of the particular matters falling within the legislature's jurisdiction, the matters of detail

that are reasonably necessary for the ultimate application, operation and enforcement of the law

may be expressly delegated to the authority charged with the administration of the statute. Ex parte

Granviel, 561 S.W.2d at 514. Therefore, if the Legislature has not provided sufficient standards to

guide the executive’s discretion and the delegated power is legislative, that executive has been

granted a power that is more properly attached to the Legislature and the delegation is an

unconstitutional violation of separation of powers. State v. Rhine, 297 S.W.3d 306 (Tex. Crim.

App. 2019).

        Chapter 418 of the Texas Government Code contains several sections that provide

executives including governors, county judges, and mayors the authority to issue orders and




                                                  130
     Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 131 of 132



proclamations that have the force and effect of law. See, e.g., Tex. Gov. Code § 418.012. This

delegation of power violates Article II, section 1 of the Texas Constitution. Because the delegation

of power violates Article II, section 1 of the Texas Constitution, Section 418.101(b) et. seq. of the

Texas Government Code are null and void.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully ask this Court to grant the following relief:

A.       Enter judgment in favor of Plaintiffs, individually and on behalf of all others similarly

         situated, and against Defendants on all counts.

B.       Pursuant to 28 U.S.C. §§ 1331, 1367, and 2201-2202, FED. R. CIV. P. 57, and this Court’s

         equitable powers, issue a Declaratory Judgment that Defendants have violated Plaintiffs’

         rights under the First, Fourth, and Fourteenth Amendment.

C.       Pursuant to 28 U.S.C. §§ 1331, 1367, and 2201-2202, FED. R. CIV. P. 57, and this Court’s

         equitable powers, issue an Injunction ordering Defendants to cease all work towards

         contact tracing and cancel their above-referenced contract concerning it.

D.       Pursuant to 28 U.S.C. §§ 1331, 1367, and 2201-2202 and this Court’s equitable powers,

         damages in the amount to be proved at trial or by dispositive motion.

E.       Award Plaintiffs pre-judgment and post-judgment interest on any damage awards.

F.       Pursuant to 42 U.S.C. § 1988 and any other applicable provisions of law or equity, award

         Plaintiffs’ costs and reasonable attorneys’ fees.

G.       Such other relief as may be just and proper.

Dated: July 17, 2020

                                                        Respectfully submitted,

                                                        WOODFILL LAW FIRM, PC




                                                  131
Case 4:20-cv-02104 Document 18-1 Filed on 07/17/20 in TXSD Page 132 of 132




                                         _/s/ Jared Woodfill_____________________
                                         Jared Woodfill
                                         Attorney-In-Charge
                                         State Bar No. 00788715
                                         Federal Bar No. 17069
                                         3 Riverway, Ste. 750
                                         Houston, Texas 77056
                                         (713) 751-3080
                                         (713) 751-3058
                                         woodfillservice@gmail.com
                                         jwoodfill@woodfilllaw.com
                                         Attorney for Plaintiffs

                                         NORRED LAW, PLLC

                                         Warren V. Norred
                                         State Bar No. 23045094
                                         515 East Border Street
                                         Arlington, Texas 76010
                                         Tel: (817) 704-3984
                                         Fax: (817) 524-6686
                                         Co-counsel for James Dickey and the
                                         Republican Party of Texas




                                   132
